     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 1 of 109



 1   Steve W. Berman (pro hac vice)                     Jeffrey L. Kessler (pro hac vice)
     Craig R. Spiegel (SBN 122000)                      David G. Feher (pro hac vice)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP                    David L. Greenspan (pro hac vice)
     1918 Eighth Avenue, Suite 3300                     Joseph A. Litman (pro hac vice)
 3   Seattle, WA 98101                                  WINSTON & STRAWN LLP
     Telephone: (206) 623-7292                          200 Park Avenue
 4   Facsimile: (206) 623-0594                          New York, NY 10166-4193
     steveb@hbsslaw.com                                 Telephone: (212) 294-6700
 5   craigs@hbsslaw.com                                 Facsimile: (212) 294-4700
                                                        jkessler@winston.com
 6   Jeff D. Friedman (SBN 173886)                      dfeher@winston.com
     HAGENS BERMAN SOBOL SHAPIRO LLP                    dgreenspan@winston.com
 7   715 Hearst Avenue, Suite 202                       jlitman@winston.com
     Berkeley, CA 94710
 8   Telephone: (510) 725-3000                          Sean D. Meenan (SBN 260466)
     Facsimile: (510) 725-3001                          Jeanifer E. Parsigian (SBN 289001)
 9   jefff@hbsslaw.com                                  WINSTON & STRAWN LLP
                                                        101 California Street
10   Bruce L. Simon (SBN 96241)                         San Francisco, CA 94111
     Benjamin E. Shiftan (SBN 265767)                   Telephone: (415) 591-1000
11   PEARSON, SIMON & WARSHAW, LLP                      Facsimile: (415) 591-1400
     44 Montgomery Street, Suite 2450                   smeenan@winston.com
12   San Francisco, CA 94104                            jparsigian@winston.com
     Telephone: (415) 433-9000
13   Facsimile: (415) 433-9008                          Class Counsel for Jenkins and Consolidated
     bsimon@pswlaw.com                                  Action Plaintiffs
14   bshiftan@pswlaw.com

15   Class Counsel for Jenkins and Consolidated
     Action Plaintiffs
16
     [Additional counsel listed on signature page]
17

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19                                   OAKLAND DIVISION
20   IN RE: NATIONAL COLLEGIATE ATHLETIC                     Case No. 4:14-MD-02541-CW
     ASSOCIATION ATHLETIC GRANT-IN-AID
21   CAP ANTITRUST LITIGATION
                                                             DECLARATION OF JEFFREY L.
22                                                           KESSLER IN SUPPORT OF MOTION
                                                             FOR ATTORNEYS’ FEES,
23                                                           EXPENSES, AND SERVICE
     THIS DOCUMENT RELATES TO: ALL                           AWARDS
24   ACTIONS EXCEPT Jenkins v. Nat’l Collegiate
     Athletic Ass’n, Case No. 14-cv-02758-CW
25                                                          DATE:      April 30, 2019
                                                            TIME:      2:30 p.m.
26                                                          COURTROOM: Courtroom 6, 2d Floor

27

28


     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 2 of 109



 1   I, Jeffrey L. Kessler, declare as follows:

 2           1.      I am an attorney licensed before all the courts of the State of New York and am co-

 3   executive chairman of Winston & Strawn LLP. I am also a partner in Winston & Strawn’s New York

 4   office, co-chair of the Antitrust practice group, and co-chair of the Sports Law practice group. I am

 5   co-lead Class Counsel for the Consolidated Action Plaintiffs in this action. Based on personal

 6   knowledge or discussions with counsel at my firm about the matters stated herein, I could competently

 7   testify to the same if called upon to do so.

 8           2.      This Declaration is made in support of Plaintiffs’ Motion for Attorneys’ Fees and Costs

 9   (“Fee Motion”), and pursuant to Civil Local Rule 54.

10           3.      As detailed more fully below, Winston & Strawn attorneys were intensively involved

11   in all aspects of this litigation regarding the injunctive relief claims. Winston attorneys took or shared

12   the lead on many hearings and motions, at trial, and during years of pretrial litigation, including:

13   drafting briefs and filings; organizing and completing document review; drafting discovery requests

14   and responses; corresponding with defense counsel; setting agendas and guiding negotiations for meet-

15   and-confer discussions that governed document production, depositions, scheduling, and all other

16   manner of discovery disputes; taking and defending depositions; working with experts; preparing

17   witnesses, exhibits, and other content for trial; arguing summary judgment motions, arguing the motion

18   to dismiss and motion for judgment on the pleadings; arguing other motions before the Court, and

19   preparation of this case for trial and the trial itself.

20           4.      The very significant role played by Winston & Strawn for the injunctive-relief claims

21   is reflected in part by Winston’s much larger share of Plaintiffs’ counsel’s fees and expenses with

22   respect to the prosecution of the injunctive-relief claims. Winston did not act as Class Counsel for the

23   damages claims, which were separately resolved, and for which our co-counsel firms served as Class

24   Counsel. Winston did not apply for or receive any fee award with respect to the damages class claims,

25   as Winston’s efforts have been solely and exclusively devoted to the injunctive-relief claims and

26   Classes from the outset of this MDL. This is another significant reason for Winston’s much larger

27   share of Plaintiffs’ counsel’s fees and expenses.

28
                                                        1
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 3 of 109



 1                                    I.     Summary of Work Performed
 2            5.      Winston & Strawn initially represented just the Jenkins plaintiffs who filed a complaint
 3   on March 17, 2014. All of the work that Winston performed in that initial filing, however, was of
 4   benefit to, and fully utilized in, prosecuting the injunctive relief claims in this action. That work

 5   included the Winston team investing time and resources into researching the commercial landscape

 6   surrounding Division I basketball and FBS football, and the relationships between the NCAA,

 7   Conference Defendants, member schools, and their business partners. It also involved working with

 8   experts to develop the claims, legal theory, and relief sought by the injunctive classes, and coordinating

 9   with various stakeholders. Even before any JPML transfer, Winston worked with co-counsel in this

10   action to develop the injunctive-relief claims against the NCAA and coordinate the work of the three
11   firms.
12            6.      Following JPML transfer for coordination before this Court, Winston was named co-
13   lead counsel for all Plaintiff Classes as to injunctive relief, along with Hagens Berman Sobol Shapiro
14   LLP and Pearson Simon & Warshaw LLP. The three firms worked together closely to avoid
15   duplication of effort and to prosecute this case as efficiently as possible, notwithstanding the enormous
16   scope of this case.1 Because the other two firms were also serving as Class Counsel to pursue damages
17   claims, Winston often took on a disproportionate share of the work relating to the injunctive classes.
18            7.      During discovery, Winston prepared and acted to enforce requests for production and
19   interrogatories, as well as gathering documents from Plaintiffs and preparing Plaintiffs’ responses to

20   Defendants’ requests. Likewise, Winston led most of the meet-and-confer negotiations held with

21   Defendants. For example, while negotiating the scope of Defendants’ document production, Winston

22   attorneys initiated communications about numerous subjects, drafted agendas for calls and meetings,

23   and exchanged letters with defense counsel. Winston attorneys also devised and cross-checked lists

24   of search terms and custodians, testing terms with the assistance of litigation support staff to confirm

25   that the negotiations would yield the requested documents in an efficient manner. Winston tested

26   specific search terms, phrases, and Boolean search formulations to confirm that discovery would meet

27
     1
         A fourth firm, Pritzker Levine LLP, also provided support.
28
                                                        2
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 4 of 109



 1   Plaintiffs’ needs, and negotiated which phrases and sentences could be redacted in produced

 2   documents pursuant to governing protective orders.

 3          8.        The same was true for many other elements of the discovery process, including

 4   negotiations about the number and breadth of depositions, and the scope of financial documents and

 5   broadcast and sponsorship contracts to be produced. It was Winston, for instance, that led the parties’

 6   efforts to negotiate terms that would govern production of various Defendant financial documents and

 7   media agreements.2 Throughout, Winston invested tremendous time and necessary resources to push

 8   all of this discovery forward.

 9          9.        In response to Plaintiffs’ document requests, Defendants produced nearly 680,000

10   documents that spanned more than 6 million pages, some of which proved to be an important

11   foundation of the Court’s factual findings in favor of the injunctive Classes at trial. Defendants’

12   responses to Plaintiffs’ interrogatory requests were also massive, requiring Winston to analyze

13   thousands of pages of documents. To provide just one illustration, Defendant Southeastern Conference

14   (“SEC”)—just one of twelve Defendants—responded to three of Plaintiffs’ interrogatory requests in

15   its Second Set of Interrogatories to all Defendants by listing 1,060 Bates-numbered documents as

16   purported support for the SEC’s proffered procompetitive justifications. Winston attorneys took the

17   time needed to investigate this ostensible evidence, an effort that was then multiplied given the number

18   of Defendants.

19          10.       Further, Winston served and enforced document subpoenas served on numerous third

20   parties, including Duke University, Florida State University, Ohio State University, Stanford

21   University, University of Kansas, University of Kentucky, University of Michigan, University of Notre

22   Dame, University of Oregon, and the University of Texas. Additionally, Winston met and conferred

23   extensively with Defendants’ media partners, including CBS, FOX, and ESPN, regarding the

24   disclosure of Defendants’ media contracts, and argued the successful motion to compel when the

25   networks resisted the full production of the requested documents. These third-parties produced more

26
     2
      See, e.g., ECF No. 473 (Notice of Agreement between Plaintiffs and Pac-12 Conference concerning
27   production of financial documents and contracts); see also ECF Nos. 457, 467, 471.

28
                                                        3
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 5 of 109



 1   than 6,500 additional documents that spanned nearly 40,000 pages. Again, those documents provided

 2   important support for the Court’s factual findings in favor of Plaintiffs. Winston attorneys had to file

 3   motions to compel in the Northern District of Illinois (against the University of Notre Dame) and in

 4   the Middle District of North Carolina (against Duke University) to ultimately receive productions from

 5   these schools.

 6          11.       Reviewing such voluminous document productions and analyzing which documents

 7   were supportive of Plaintiffs’ case was a major undertaking. Winston devised a multi-step review

 8   protocol to efficiently identify the most useful documents. To limit cost, the firm relied heavily upon

 9   in-firm “review” attorneys who specialize in e-discovery and bill at substantially lower hourly rates

10   than what is commonly charged in the marketplace for these services. When necessary for the proper

11   administration of the case, Winston associate attorneys were also involved, and Winston coordinated

12   with co-counsel on document review issues to avoid duplication of effort. In total, the tremendous

13   volume of documents produced by Defendants and third parties meant that Winston attorneys spent

14   roughly 6,000 hours working until the close of discovery, identifying the best evidence for use at

15   depositions and trial, as well as in pre-trial motions and for devising the case strategy.

16          12.       Notwithstanding the hundreds of phone calls and email exchanges that were necessary

17   to navigate this massive production process, Defendants and third-party subpoena recipients often

18   resisted the production of relevant documents, and on many occasions up through trial, judicial

19   intervention was necessary to resolve a discovery dispute. Winston was instrumental in briefing and,

20   in many instances, arguing these matters, including disputes about production of documents,3 scope of

21   depositions,4 and admissibility of evidence.5

22          13.       Plaintiffs collectively deposed more than sixty fact witnesses and defended close to

23   eighteen depositions. Winston attorneys acted as the “first-chair” examining or defending attorney in

24   thirty-two of these depositions. The depositions for which Winston assumed primary responsibility

25   included numerous witnesses with critical knowledge about the conduct at issue, and whose testimony

26
     3
       See, e.g., ECF No. 564, Joint Statement re Pac-12 Conference eSports Documents.
27   4
       See, e.g., ECF No. 504, Joint Statement re NCAA 30(b)(6) Deposition Topic 10.
     5
       See, e.g., ECF No. 1050, Joint Submission re Plaintiffs’ Exhibit 139.
28
                                                        4
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 6 of 109



 1   provided important evidence in support of Plaintiffs’ claims that was repeatedly cited by the Court in

 2   rendering its decision. These witnesses included NCAA Vice President Kevin Lennon; NCAA

 3   Director of Research Todd Petr; NCAA 30(b)(6) designee Mark Lewis; Big 12 Conference

 4   Commissioner Robert Bowlsby; Atlantic Coast Conference Associate Commissioner Brad Hostetter;

 5   Ohio State University Athletic Director Eugene Smith; ESPN basketball analyst Jay Bilas; Mid-

 6   American Conference Commissioner Jon Steinbrecher; Conference USA Commissioner Judith

 7   MacLeod; University of Texas President Gregory Fenves; NCAA Executive Vice President of

 8   Regulatory Affairs Oliver Luck; and University of North Carolina men’s basketball coach Roy

 9   Williams. Winston also first-chaired the examining or defending of six out of eight testifying experts

10   in this matter. Specifically, Winston deposed Defendants’ economists, Dr. Janusz Ordover and Dr.

11   Kenneth Elzinga, and Defendants’ survey expert, Dr. Bruce Isaacson, and defended Plaintiffs’

12   economists Dr. Roger Noll and Dr. Edward Lazear and consumer survey expert Hal Poret. The

13   evidence obtained in those depositions resulted in additional crucial evidence cited by the Court in its

14   trial decision. Winston staffed these depositions leanly to help limit costs, and it was routine for

15   Defendants’ lawyers to far outnumber Plaintiffs’ total lawyers, both in person and on the phone. For

16   example, Plaintiffs sent two attorneys to defend the deposition of Plaintiffs’ expert Hal Poret while

17   nine attorneys appeared for Defendants. Six attorneys appeared for Defendants at the deposition of

18   Brad Hostetter, while two attorneys appeared for Plaintiffs.         And five attorneys appeared for

19   Defendants at the Big 12 Conference 30(b)(6) deposition of Commissioner Robert Bowlsby, though

20   Plaintiffs sent only two.

21          14.     Winston & Strawn also played a leading role in the vast majority of written submissions

22   to the Court on behalf of Plaintiffs, both before and after Winston was appointed co-lead Class Counsel

23   in all of the cases with respect to injunctive relief. Winston attorneys were central to the briefing for

24   Defendants’ dismissal motion; the injunctive class certification motion and 23(f) opposition;

25   Defendants’ motion for judgment on the pleadings; the cross-motions for summary judgment and

26   Daubert motions; the pre-trial opening statement briefs; the post-trial closing briefs; discovery disputes

27   about document production, depositions, financial documents, subpoenas, and contracts; and overall

28   scheduling and case management. Accordingly, Winston attorneys contributed the majority of
                                                        5
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 7 of 109



 1   Plaintiffs’ time and effort to legal research, discussion of briefing strategy, editing drafts, and

 2   supervising the manifold elements that go into various filings for a complicated antitrust class action

 3   like this one.

 4           15.       Winston attorneys also worked closely with the experts throughout the case, retaining,

 5   along with co-counsel, the necessary experts needed to pursue this type of high stakes antitrust

 6   litigation. Working most closely with three out of the four testifying plaintiffs’ experts—Dr. Roger

 7   Noll, Dr. Edward Lazear, and Mr. Hal Poret—Winston & Strawn assisted plaintiffs’ experts in

 8   identifying and gathering the relevant materials for expert analysis. The firm also assisted these experts

 9   as they drafted their reports and testimony, formulated their analyses, and sought additional

10   information as the case developed. In coordination with Winston’s efforts, Drs. Noll and Lazear wrote

11   reports that helped the Court certify Plaintiffs’ Rule 23(b) injunctive-relief classes; Dr. Noll wrote

12   reports that helped to demonstrate the failings of Dr. Elzinga’s and Dr. Heckman’s merits reports and

13   trial testimony; and Dr. Noll and Mr. Poret offered trial testimony that was cited as persuasive by the

14   Court in its final judgment. Winston also assisted in the drafting of the expert report of Dr. Daniel

15   Rascher, Plaintiffs’ other principal economist on liability, and helping to prepare him for trial. In total,

16   across the case, eight experts were retained; they produced eighteen reports spanning 2,850 pages;

17   there were eleven expert depositions; there were nine expert declarations and replies submitted for

18   trial, totaling 1,533 pages; and six experts provided live trial testimony.

19           16.       Preparing for trial was a tremendous undertaking and Winston played a critical role in

20   this process for the injunctive classes. The schedule was abbreviated to accommodate defense counsel,

21   and the Court ordered the parties to submit written opening statements and direct expert testimony in

22   advance, in addition to deposition designations, witness lists, exhibit lists, and motions in limine.

23   Winston & Strawn worked extensively on all of these complicated pretrial tasks, including:

24                    Coordinating Plaintiffs’ effort to identify trial exhibits for Plaintiffs’ exhibit list (which
25                     totaled 285, many of them summary charts of longer documents) and to review for

26                     objections to the more than 1,000 exhibits initially proposed by Defendants. Indeed,

27                     Defendants sent multiple drafts of their exhibit list: the first draft listed 1,024 exhibits;

28                     a supplement to this draft grew to 1,067 exhibits; later, Defendants’ revised their exhibit
                                                        6
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 8 of 109



 1                    list to contain 446 exhibits following the pretrial conference, but then exchanged an

 2                    updated exhibit list with 548 exhibits; their list again grew to 565 exhibits before trial;

 3                    and they finally submitted 622 exhibits for trial. Plaintiffs filed 285 exhibits based on

 4                    the extensive pre-trial work it conducted to identify the most relevant evidence for trial.

 5                    And as part of revising the final trial exhibit list, Plaintiffs’ counsel worked with

 6                    Defendants’ counsel to submit a joint exhibit list of 45 exhibits. Working through so

 7                    many documents identified by Defendants—even though most of them ultimately were

 8                    not offered at trial—required many, many hours.

 9                   Contributing centrally to writing Plaintiffs’ forty-seven-page opening statement brief.
10                   Leading the efforts to assisting Dr. Noll and Mr. Poret in preparing their trial
11                    declarations and live trial testimony, and working with co-counsel to provide the same

12                    assistance to Dr. Rascher.

13                   Preparing Plaintiffs’ fact and expert witnesses for direct, redirect, and cross-
14                    examination testimony; preparing with co-counsel to cross-examine the thirteen

15                    individuals listed on Defendants’ fact witness list; and preparing with co-counsel to

16                    cross-examine Defendants’ three expert witnesses.

17                   Working with co-counsel to review all deposition transcripts for designation, testimony
18                    for counter designation, and objections. Winston also participated in a lengthy meet-

19                    and-confer process to address objections raised by all parties with respect to deposition

20                    designations and documents on the exhibit lists.

21                   Drafting several of Plaintiffs’ motions in limine and several portions of the omnibus
22                    opposition to Defendants’ limine motions.

23                   Coordinating a lean trial team to promote efficiency and effective presentation.
24          17.       As a result of all of the effort Winston attorneys made alongside co-counsel, Plaintiffs

25   achieved a historic victory. The Court entered a landmark permanent injunction that will help

26   ameliorate the “great disparity between the extraordinary revenue Defendants garner” and “the modest

27   benefits that Class Members” may receive for their athletic services, including lifting all NCAA

28   restraints on education-related benefits, and substantial alleviation of the NCAA’s restraints on cash
                                                        7
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 9 of 109



 1   incentives for academic achievement. The Court did so after finding that the evidence Plaintiffs

 2   marshalled and presented at trial, much of which was marshalled and presented by Winston attorneys,

 3   demonstrated that Defendants’ “amateurism” defense was largely unsupportable, and that Defendants’

 4   post-2015 actions—as established at trial—showed that consumer demand for the three sports at issue

 5   had not been harmed, and would not be harmed, by increased education-related benefits and other

 6   increased compensation paid to Plaintiffs. Indeed, based on the factual record presented at trial by

 7   Winston attorneys and others, the Court wrote an opinion with more than sixty pages of factual findings

 8   in support of its verdict against Defendants. The extensive efforts of Winston lawyers substantially

 9   contributed to this result.

10                                 II.     Winston & Strawn Attorney’s Fees
11            18.     From the inception of this MDL through trial, including the costs of preparing this Fee

12   Motion,6 Winston & Strawn lawyers, paralegals, and support staff have invested 41,152.05 hours over

13   a period of approximately five years of litigation. The value of that time, using the historic hourly
14   billing rates of the firm at the time the services were rendered, is $24,304,239.70. The rates used to
15   calculate these figures are the usual and customary hourly rates charged for each attorney or staff
16   member’s services at Winston at the applicable period of time.
17            19.     Enclosed below is a list of Winston & Strawn attorneys and staff who worked on the
18   case, along with their applicable historical rates and total hours worked for each year of the case.
19                                                    2014
         Timekeeper            Role                Historical Rate     Total Hours      Total    Lodestar
20                                                                                      (Hours x Rate)
21       Dale, Adam            Associate           425                 131.25           $55,781.25
         Feher, David          Partner             960                 321              $308,160
22       Furman, Rebecca       Associate           425                 176.71           $75,101.75
23       Greenspan, David      Partner             875                 274.65           $240,318.75
         Hyppolite, Georgino   Associate           425                 131.85           $56,036.25
24
     6
25     The Ninth Circuit recognizes that “[i]n statutory fee cases, federal courts, including our own, have
     uniformly held that time spent in establishing the entitlement to and amount of the fee is compensable.”
26   Camacho v. Bridgport Fin., Inc., 523 F.3d 973, 981 (9th Cir. 2008) (quoting In re Nucorp Energy,
     Inc., 764 F.2d 655, 659-660 (9th Cir. 1985)). “This is so because it would be inconsistent to dilute a
27   fees award by refusing to compensate attorneys for the time they reasonably spent in establishing their
     rightful claim to the fee.” Id.; see also Kinney v. Int’l Bhd. of Elec. Workers, 939 F.2d 690, 695 (9th
28   Cir. 1991).

                                                        8
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 10 of 109



 1    Kessler, Jeffrey       Partner             1,180               109.8            $129,564
      Kyritsopoulos,         Senior Paralegal    250                 57.1             $14,275
 2
      Corinne
 3    Litman, Joseph         Associate           490                 423.5            $207,515
      Meenan, Sean           Associate           605                 196.6            $118,943
 4
      Nevius, Timothy        Associate           605                 957.2            $579,106
 5    Niss, Matthew          Paralegal           160                 109.65           $17,544
 6    Sarafa, Derek          Partner             750                 172.7            $129,525
      2014 TOTAL                                                     3,062.01         $1,931,870
 7

 8
                                                    2015
 9    Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
                                                                                      (Hours x Rate)
10    Blomstrom,             Review Attorney 85                      351.25           $29,856.25
      Christine
11
      Carter, Andrew         Review Attorney     95                  411.75           $39,116.25
12    Choate, Ann            Litigation          250                 86.9             $21,725
                             Support Manager
13    Dale, Adam             Associate           450                 45.35            $20,407.5
      Feher, David           Partner             1,000               627.8            $627,800
14
      Furman, Rebecca        Associate           480                 76               $36,480
15    Gordon, Benjamin       Associate           450                 75.3             $33,885
      Greenspan, David       Partner             910                 259.55           $236,190.5
16    Heebner, Lindsay       Review Attorney     145                 395.75           $57,383.75
      Honness, David         Review Attorney     85                  452.5            $38,462.5
17
      Horan, Deborah         Review Attorney     85                  905.25           $76,946.25
18    Howell, John           Review Attorney     85                  719.5            $61,157.5
      Hyppolite, Georgino    Associate           450                 117.67           $52,951.5
19    Johnson, Steffen       Partner             820                 28.6             $23,452
      Kessler, Jeffrey       Partner             1,225               172.1            $210,822.5
20    Kyritsopoulos,         Senior Paralegal    265                 140.6            $37,259
21    Corinne
      Litman, Joseph         Associate           555                 997.2            $553,446
22    Meenan, Sean           Associate           680                 314.9            $214,132
      Nevius, Timothy        Associate           680                 1,396.2          $949,416
23    Niss, Matthew          Paralegal           170                 229.55           $39,023.5
24    Ogunsunlade,           Review Attorney     85                  1,032.25         $87,741.25
      Olayinka
25    Oshin, Jill            Review Attorney     85                  22.75            $1,933.75
      Oyler, Caitlin         Review Attorney     105                 250.5            $26,302.5
26    Parsigian, Jeanifer    Associate           515                 484.3            $249,414.5
      Pfeiffer, David        Paralegal           90                  19.25            $1,732.5
27
      Sarafa, Derek          Partner             820                 204.1            $164,902
28    2015 TOTAL                                                     9,816.87         $3,891,939.5

                                                        9
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 11 of 109



 1

 2                                                  2016
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
 3                                                                                    (Hours x Rate)
 4    Choate, Ann         Litigation             250                 123.4            $30,850
                          Support Manager
 5    Cottingham, Thomas Partner                 965                 23.3             $22,484.5
      Dale, Adam          Associate              470                 896.1            $421,167
 6    Dow, Nicole         Paralegal              170                 165.4            $28,118
      Feher, David        Partner                1,055               692.75           $730,851.25
 7
      Gordon, Benjamin    Associate              470                 455.55           $214,108.5
 8    Greenspan, David    Partner                960                 690.95           $663,312
      Hyppolite, Georgino Associate              470                 1,447.42         $680,287.4
 9    Kessler, Jeffrey    Partner                1,290               139              $179,310
      Kyritsopoulos,      Senior Paralegal       280                 290.7            $81,396
10
      Corinne
11    Litman, Joseph      Associate              615                 2,175.22         $1,337,760.3
      Meenan, Sean        Associate              715                 335.95           $240,204.25
12    Mendenhall, Samuel Partner                 885                 28               $24,780
      Nevius, Timothy     Associate              715                 222.6            $159,159
13
      Niss, Matthew       Paralegal              180                 504              $90,720
14    Parsigian, Jeanifer Associate              575                 499              $286,925
      Stewart, Jennifer   Associate              715                 387.65           $277,169.75
15    2016 TOTAL                                                     9,076.99         $5,468,602.95
16
                                                    2017
17
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
18                                                                                    (Hours x Rate)
      Dale, Adam             Associate           520                 555.9            $289,068
19    Dow, Nicole            Paralegal           180                 264.4            $47,592
      Feher, David           Partner             1,120               442.25           $495,320
20    Gordon, Benjamin       Associate           495                 1,039.69         $514,646.55
21    Greenspan, David       Partner             990                 750.15           $742,648.5
      Hyppolite, Georgino    Associate           520                 955.54           $496,880.8
22    Kessler, Jeffrey       Partner             1,365               251.5            $343,297.5
      Kyritsopoulos,         Senior Paralegal    295                 305.6            $90,152
23    Corinne
24    Lawrenz, Kendall       Paralegal           165                 107.35           $17,712.75
      Litman, Joseph         Associate           690                 1,848.8          $1,275,672
25    Meenan, Sean           Associate           760                 236.9            $180,044
      Niss, Matthew          Paralegal           190                 148.75           $28,262.5
26    Parsigian, Jeanifer    Associate           645                 165.5            $106,747.5
27    Stewart, Jennifer      Associate           760                 276.33           $210,010.8
      2017 TOTAL                                                     7,348.66         $4,838,054.90
28
                                                        10
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 12 of 109



 1                                                  2018
      Timekeeper             Role                Historical Rate     Total Hours      Total    Lodestar
 2                                                                                    (Hours x Rate)
 3    Bibko, Lori            Review Attorney     85                  58.7             $4,989.5
      Choate, Ann            Litigation          275                 43.5             $11,962.5
 4                           Support Manager
      Dale, Adam             Associate           585                 966.49           $565,396.65
 5    Dow, Nicole            Paralegal           185                 572.85           $105,977.25
      Edwards, Renee         Review Attorney     85                  56.75            $4,823.75
 6
      Feher, David           Partner             1,185               386.75           $458,298.75
 7    Gadsden, Nikkole       Paralegal           340                 255.6            $86,904
      Glass, Trina           Review Attorney     85                  47.75            $4,058.75
 8    Gordon, Benjamin       Associate           545                 1,323.63         $721,378.35
      Greenspan, David       Partner             1,050               1,122.8          $1,178,940
 9
      Hou, Michelle          Review Attorney     85                  27               $2,295
10    Hyppolite, Georgino    Associate           585                 1,229.96         $719,526.6
      Johnson, Paula         Review Attorney     85                  56.5             $4,802.5
11    Jordan, Tonja          Review Attorney     85                  50               $4,250
      Kanayeva, Nataliya     Review Attorney     85                  48               $4,080
12
      Kessler, Jeffrey       Partner             1,445               611.2            $883,184
13    Kyritsopoulos,         Senior Paralegal    300                 736.75           $221,025
      Corinne
14    Lawrenz, Kendall       Paralegal           170                 83               $14,110
      Litman, Joseph         Associate           765                 1,934.30         $1,479,739.5
15
      Meenan, Sean           Partner             820                 907.35           $744,027
16    Montague, Todd         Paralegal           340                 41.2             $14,008
      Nuga, Temiloluwa       Review Attorney     85                  47               $3,995
17    Parsigian, Jeanifer    Associate           720                 889.9            $640,728
      2018 TOTAL                                                     11,496.98        $7,878,500.10
18

19
                                                    2019
20    Timekeeper              Role               Historical Rate     Total Hours      Total    Lodestar
                                                                                      (Hours x Rate)
21    Feher, David            Partner            1,245               17               $21,165
      Gordon, Benjamin        Associate          615                 117.12           $72,028.8
22    Greenspan, David        Partner            1,105               43.35            $47,901.75
23    Hyppolite, Georgino     Associate          660                 63.37            $41,824.2
      Johnson, Steffen        Partner            1,025               23               $23,575
24    Kessler, Jeffrey        Partner            1,515               25               $37,875
      Litman, Joseph          Associate          825                 61.7             $50,902.5
25    2019 TOTAL                                                     350.54           $295,272.25
26

27          20.     Copies of contemporaneously made individual attorney and staff time records, which

28   would require a significant investment of resources to review and redact for attorney-client privileged

                                                        11
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 13 of 109



 1   communications and attorney work product, are available at the Court’s request. All of the time

 2   submitted was recorded contemporaneously in accordance with the firm’s billing system.

 3           21.     The $24,304,239.7 in fees that Winston & Strawn seeks is roughly $900,000 less than

 4   the total amount billed for this case by Winston personnel during the past five years. Winston has

 5   excluded from its application fees from certain timekeepers that worked only limited hours, or only

 6   for short periods of time, for the sake of being conservative and making sure that any possible

 7   inefficiencies are eliminated.

 8           22.     Winston & Strawn’s hourly rates are adjusted annually to comport with the legal

 9   marketplace for comparable firms. Winston monitors prevailing market rates in the regions where it

10   works, including the Northern District of California, taking into account attorneys of comparable skill,

11   experience, and qualification. The firm maintains a number of internal metrics to benchmark its rates

12   relative to those charged by competitor firms, a number of which represented Defendants in this matter.

13   The rates reflected in this petition were also the standard billing rates these timekeepers offered for

14   their services for other matters which they worked on throughout the United States, including in the

15   Northern District of California.

16           23.     Attached hereto as Exhibit A are select biographies of Winston attorneys that provide

17   additional background about the primary team that litigated this matter. A few points are worth noting.

18   The primary team of lawyers on this case are all experienced antitrust and sports lawyers. Indeed,

19   Winston has one of the leading antitrust practices and sports law practices in the country, and I am the

20   co-chair of those practices. Members of the Winston litigation team for this case have been involved

21   in many of the most important sports antitrust cases of the last three decades or more and are considered

22   among the most prominent practitioners in this field.

23           24.     Attached hereto as Exhibit B are materials about Winston & Strawn and its antitrust

24   and sports law practices that provide additional information about the firm’s well-recognized expertise

25   and capabilities with respect to antitrust litigations in the world of sports.

26           25.     Attached hereto as Exhibit C is the Declaration of Daniel A. Rascher on Economic

27   Value of Ordered Injunctive Relief, which provides detail about the larger expected economic value

28   to the three Classes of the Court’s landmark ruling.
                                                        12
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 14 of 109



 1           26.    As previously noted, Winston did not participate in the damages portion of this case

 2   and thus has not received any prior fee award by the Court. All of Winston’s work has been devoted

 3   to the coordinated prosecution and proceedings on behalf of the injunctive relief classes, and Winston

 4   made this substantial investment in the litigation despite the uncertainty of the ultimate result, and thus

 5   a potential non-recovery of Winston’s fees and expenses.

 6                                       III.   Winston & Strawn Costs
 7           27.    During the pendency of this case, Winston & Strawn advanced a range of expenses

 8   necessary for the prosecution of this matter totaling $1,124,511.20. As explained below, this does not

 9   include over $2 million in expert fees paid by Winston. The costs for which we seek reimbursement

10   are the types of costs that would be paid by a Winston antitrust or sports litigation client that hires the

11   firm by the hour, including expenses in various categories compensable under the Clayton Act:

12   computerized legal research, data storage, attorney travel, photocopying, service costs, mail, court

13   costs, etc.

14           28.    Enclosed below is a list summarizing these necessary litigation costs:

15    Category                                                               Cost
      Travel (Airfare, Hotels, Long-Distance Travel)                         $224,482.48
16    Telecommunication Services                                             $1,684.45
17    Copying Costs                                                          $220,976.41
      Computerized Legal Research and ECF/PACER                              $72,318.97
18    Meals                                                                  $27,584.88
      Document Services (Online Hosting, etc.)                               $417,046.41
19    Service of Process and Messenger/Courier                               $18,977.70
20    Professional Services                                                  $9,957.50
      Shipping and Mailing                                                   $5,004.5
21    Court Reporting Costs                                                  $105,808.36
      Local Transportation                                                   $15,911.30
22    Court Costs                                                            $3,943
23    Miscellaneous                                                          $815.24
      Total                                                                  $1,124,511.20
24

25           29.    Copies of invoices and contemporaneously made records evidencing these costs are

26   available at the Court’s request.

27           30.    As noted, Winston has not included among its costs the $2,235,436.48 in fees and

28   charges incurred by expert witnesses, even though experts were essential in devising and proving

                                                        13
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 15 of 109



 1   Plaintiffs’ claims for both class certification and injunctive relief. Winston expended these millions

 2   of dollars in expert fees for the benefit of the Classes, knowing that such fees are not taxable costs

 3   under the Clayton Act, because it would not have been possible to successfully prosecute these claims

 4   on behalf of the Classes without this expert testimony. Because of the significant risks involved in

 5   prosecuting this case, as well as the substantial economic value of the injunctive relief obtained in this

 6   historic litigation, the conservative lodestar multiplier requested by Plaintiffs would help enforce the

 7   Clayton Act policy to encourage private parties to invest in and successfully prosecute antitrust

 8   violations even when a very substantial risk and investment of time and resources, including large

 9   expert fees, is required.

10

11           I declare that the foregoing is true and correct. Executed this 26th day of March, 2019, at New

12   York, New York.

13

14                                                 By /s/ Jeffrey L. Kessler
                                                          Jeffrey L. Kessler (pro hac vice)
15                                                        WINSTON & STRAWN LLP
                                                          200 Park Avenue
16
                                                          New York, NY 10166-4193
17                                                        Telephone: (212) 294-6700
                                                          Facsimile: (212) 294-4700
18                                                        jkessler@winston.com
                                                          Class Counsel for Jenkins and Consolidated
19                                                        Action Plaintiffs
20

21

22

23

24

25

26

27

28
                                                        14
     KESSLER DECL. ISO MOT. FOR ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS – CASE NO. 4:14-MD-02541-CW
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 16 of 109




   EXHIBIT A
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 17 of 109




                                             Jeffrey L. Kessler
                                             Partner, New York
                                             Co-Executive Chairman & Co-Chair, Antitrust/Competition & Sports Law
                                             Practices
                                             +1 212-294-4698
                                             jkessler@winston.com

 Co-Executive Chairman of Winston & Strawn, Jeffrey is one of the world’s leading antitrust,
 sports law, and trial lawyers. He has been lead counsel in some of the most complex
 antitrust, sports law, and intellectual property law cases in the country, including major
 jury trials, and has represented a number of U.S. and international companies in criminal
 and civil investigations in the antitrust, sports law, trade, and FCPA areas.


 Services                     Antitrust / Competition, Intellectual Property, Antitrust Litigation, Complex Commercial
                              Litigation, Trade Secrets, Litigation, Sports Litigation, White Collar, Regulatory Defense &
                              Investigations, Class Actions, Merger Reviews / Challenges, Government Investigations,
                              Patent Litigation, Global Cartel Defense, Compliance & Counseling, Asia Competition &
                              Regulatory Advice, Latin America Antitrust/Competition

 Sectors                      Retail & Consumer Products, Sports, Litigation & Arbitration

 Admissions                   New York

 Court Admissions             USCA - D.C. Circuit, Southern District of New York, USCA - 1st Circuit, USCA – 2nd Circuit,
                              USCA - 3rd Circuit, USCA - 5th Circuit, USCA – 7th Circuit, USCA - 8th Circuit,
                              USCA - 9th Circuit, USCA – 11th Circuit, U.S. Court of International Trade,
                              U.S. Supreme Court, USCA - Federal Circuit, New York Court of Appeals

 Education                    Columbia University, JD, 1977
                              Columbia University, BA, 1975



Jeffrey L. Kessler focuses his practice on all aspects of antitrust/competition, sports law, intellectual property
(IP), complex litigation, and government criminal and civil investigations. He has been lead counsel in some of the
most complex antitrust, sports law, and intellectual property law cases in the country, including major jury trials, and
has represented a number of U.S. and international companies in criminal and civil investigations in the antitrust,
trade, and Foreign Corrupt Practices Act (FCPA) areas. He successfully defended Matsushita and JVC against claims
of a worldwide conspiracy in the landmark U.S. Supreme Court case Zenith v. Matsushita and is regarded as a
leading commentator on international antitrust law. He has also been the lead counsel in numerous IP cases
involving frontier issues of IP law and lead counsel in numerous government criminal and civil investigations.


© 2019 Winston & Strawn LLP
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 18 of 109



Jeffrey is also one of the most prominent lawyers in the country regularly engaged in high-profile sports litigation. He
has litigated some of the most famous sports-antitrust cases in history, including McNeil v. the NFL, the landmark
antitrust jury trial which led to the establishment of free agency in the National Football League (NFL), and Brady v.
NFL, which led to the end of the 2011 NFL lockout. Some of Jeffrey’s clients in the sports law area have included the
NFL Players Association (NFLPA), the National Basketball Players Association, the Arena Football League (AFL)
Players Association, the National Hockey League Players Association, the Major League Baseball Players
Association, the National Invitation Tournament (NIT), CAA Sports, Wasserman Media Group, SCP Worldwide, MVP
Sports, the Women’s National Soccer Team, the NFL Coaches Association, Players, Inc., the Women’s Tennis Benefit
Association, Excel Sports, and Adidas. Jeffrey has also represented various classes of NBA, NFL, AFL, and MLS
players, the North American Soccer League, the United States Football League, and the Cities of San Diego and
Oakland, as well as Alameda County, in various sports law disputes. Jeffrey negotiated the current free agency/salary
cap systems in the NFL and NBA, and successfully represented Latrell Sprewell in his controversial suspension
arbitration. In the area of NFL discipline, he successfully represented Ray Rice, Tom Brady, and the “Bountygate”
players. He also represented pro bono Oscar Pistorius, the double amputee athlete, in his successful arbitration to
obtain the right to compete against able-bodied athletes around the world.

Experience
Some of the experience represented below may have been handled at a previous firm.

•    Zenith, et al. v. Matsushita Electric Industrial Co., Ltd., et al. – Successfully defended Matsushita in a landmark
     antitrust conspiracy case in which new summary judgment standards were established by the United States
     Supreme Court

•    McNeil, et al. v. NFL, et al. – Won jury verdict for NFL players striking down free agency restrictions under the
     antitrust laws. This victory led to the Reggie White class action, in which the free agency/salary cap system in the
     NFL was negotiated.

•    Thales Avionics, Inc. v. Matsushita Avionics Systems Corp. – Won summary judgment for Matsushita against
     monopolization charges in the avionics industry

•    Panasonic Corporation of North America class action defense – Represented Panasonic in its defense of various
     nationwide consumer class actions in New Jersey and California courts.

•    NFL Discipline Cases – Successfully represented Tom Brady, Ray Rice, the “Bountygate” players and others in
     litigation challenging NFL discipline

•    JVC Americas Corporation class action defense – Represented JVC in national consumer class action defense

•    MDL proceedings – Represents Panasonic, Sanyo, NTN, Uralkalli, Nippon Seiki, and other major companies in
     complex MDL class actions

•    Axcess Global, et al. v. Matsushita Electric Industrial Co., Ltd. – Successfully defended Matsushita in nine-week
     jury trial involving claims of breach of contract and fraud in which the plaintiffs sought $750 million and the jury
     awarded a complete defense verdict

•    NBA Player Class Actions – Successfully represented various classes of NBA players in different antitrust actions
     leading to the current free agency/salary cap system in the NBA and the end of the 2011 NBA lockout

•    DVD Copy Control Association v. Bunner, et al. – Successfully obtained preliminary injunction for DVD Copy
     Control Association in landmark case challenging theft and distribution of DVD trade secrets over the Internet

•    Brady v. NFL – Successfully represented a class of NFL players in an antitrust action which led to the end of the
     2011 NFL lockout



© 2019 Winston & Strawn LLP                                                                                            2
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 19 of 109



•    Players Inc. v. Gridiron and Athletes First – Successfully prosecuted two frontier IP litigations challenging the
     group use of NFL player images on websites

•    J.F. Feesers v. Serv-A-Portion, et al. – Successfully represented plaintiff in major Robinson-Patman Act litigation

•    City of Oakland and Alameda County, et al. v. Oakland Raiders – Obtained summary judgment on behalf of City
     of Oakland and Alameda County requiring Raiders to honor the team’s stadium lease and remain in Oakland

•    Minolta and Matsushita State Attorneys General Antitrust Litigation – Successfully settled separate multi-state
     antitrust actions alleging resale price maintenance

•    Samsung v. Panasonic, et al. – Represented Panasonic and the SD-3C patent pool against antitrust claims
     challenging industry standard setting

•    Sprewell v. NBA – Successfully represented Latrell Sprewell and the NBA Players Association in arbitration
     overturning controversial suspension and guaranteed contract termination

•    Rowe, et al. v. Creative Artists Agency, et al. – Obtained summary judgment for CAA in defense of alleged
     conspiracy case

•    Metropolitan Intercollegiate Basketball Association v. NCAA – Successfully represented the National Invitation
     Tournament (NIT) in antitrust litigation and jury trial against the NCAA

•    Telesat Cable vision, Inc. v. The Nashville Network, et al. – Successfully defended the Nashville Network and
     Westinghouse Broadcasting against antitrust claims by cable company

•    Jenkins v. NCAA et al. – Represented class of college football and basketball players in antitrust litigation to
     strike down anticompetitive NCAA rules

•    NBA and NFL arbitrations – Represented the players associations in numerous arbitrations involving player free
     agency rights, circumvention claims, collusion claims, and salary caps

•    North American Soccer League, et al. v. NFL – Successfully represented original North American Soccer League
     in an antitrust case striking down NFL ownership rules

•    Matsushita Electronics Corporation v. Loral Corporation, et al. – Successfully represented Matsushita in
     obtaining summary judgment to establish a license defense against patent infringement claims

•    Guidry, et al. v. AFL, et al. – Successfully represented class of AFL players in antitrust case which established
     free agency in the AFL

•    Belichick v. NFL, et al. – Represented NFL Head Coach Bill Belichick in litigation over changing teams

•    Matsushita v. Mediatek – Lead Counsel for Matsushita in major patent litigation

•    Hygrade Milk and Cream Co., et al. v. DiGiorgio, et al. – Successfully defended company in Robinson-Patman
     Act litigation

•    City of Oakland, et al. v. Oakland A’s – Successfully represented the city in franchise valuation arbitration with
     the Oakland A’s baseball team

•    Honeywell v. Victor Company of Japan Ltd. – Successfully defended JVC against claims of willful patent
     infringement

•    NFLPA v. NFL – Successfully represented NFLPA in challenge to provisions of the NFL TV contracts used to fund
     the NFL 2011 Lockout

•    Ovalar Makine Ticaret Ve Sanayi, A.S., et al. v. Applied Industrial Materials Corp., et al. – Successfully vacated
     arbitration award in landmark Second Circuit decision on the standards for determining arbitrator bias




© 2019 Winston & Strawn LLP                                                                                              3
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 20 of 109



•    Cinram v. Matsushita – Obtained summary judgment in defense of antitrust claim against the DVD 6 C patent
     pool

•    Global Cartel Defense – Represent major international companies in more than a dozen global cartel
     investigations, including criminal investigations in the United States and Canada, and related proceedings in the
     EU and worldwide.

•    Oscar Pistorius v. IAAF – Won landmark arbitration for Oscar Pistorius, the double amputee runner, enabling him
     to compete against able-bodied athletes and to realize his dream of competing in the Olympics

Honors & Awards
Jeffrey has been recognized by The American Lawyer as a “Litigator of the Week” in: March 2019 for his historic
victory on behalf of college football and basketball players in an antitrust litigation against NCAA; in March 2018 when
he and the Winston team defeated plaintiffs’ second attempt to obtain class certification in a major antitrust action
against Panasonic; and in September 2015 for his team’s victory on behalf of Tom Brady and the NFL Players
Association in the so-called “Deflategate” matter.

Jeffrey has been recognized by numerous publications, including The Legal 500 U.S., Chambers USA – America’s
Leading Lawyers for Business, Best Lawyers in America (the Top 100 Lawyers in New York), Elite Trial Lawyers,
and U.S. News & World Report – Best Lawyers® for his antitrust and sports law practices. The Legal 500 U.S. 2018
recognized him in Antitrust: Civil Litigation/Class Actions – Defense, Dispute Resolution: International Litigation, and
Sports Law. Chambers USA 2018 ranked him among the nation’s leading lawyers in Antitrust and Sports Law. Jeffrey
was named Best Lawyers’ New York City Sports Law “Lawyer of the Year” (2017), one of Benchmark Litigation’s Top
100 Trial Lawyers (2017–2019), and as one of America’s Top 100 High Stakes Litigators (2017). Jeffrey has also been
recognized by Guide to the World’s Leading Antitrust Lawyers, Chambers Global, Law360 (2015 and 2018 “Sports
MVP”), The National Law Journal’s “Elite Lawyers and Winning Litigators,” Who’s Who Legal (Sports & Entertainment
in 2017 and Competition Lawyers numerous times), The Lawdragon 500 Leading Lawyers in America and
Lawdragon 500 Leading Litigators in America, and has been repeatedly listed in Super Lawyers Magazine,
including as the “Top Rated Antitrust Litigation Attorney” and “Top 100 Lawyers in New York.” Jeffrey has also been
named as one of The 50 Most Influential People in the Sports Business by Street & Smith’s SportsBusiness Journal
and has been named a National General Commercial Litigation Star by Benchmark Litigation.

Winston & Strawn’s Sports Law group has been recognized by U.S. News & World Reports – Best Lawyers® – “Best
Law Firms” as “Law Firm of the Year” for Sports Law for 2013. Winston & Strawn’s Antitrust/Competition Practice was
named “2015 Team of the Year” in cartel defense by The Legal 500.

Activities
Jeffrey is a Lecturer-in-Law at Columbia Law School, where he teaches a course on complex litigation. He has written
and lectured extensively on a wide variety of antitrust, sports law, and related topics. Jeffrey has published several
editions of International Trade and U.S Antitrust Law, a treatise on antitrust and trade law issues in a global economy.
He also was co-editor-in-chief of State Antitrust Practice and Statutes, published by the ABA Antitrust Law Section.
He was a member of the Council and was formerly co-chairman of the Publications Committee and chairman of the
International Antitrust Law Committee, of the Antitrust Section of the American Bar Association (ABA). He was also a
member of the ABA’s NAFTA Tri-National Committee and an Adjunct Professor of Law at Fordham Law School. He
was a founding member of the Board of Advisors of the Georgetown University Study of Private Antitrust Litigation.
He is a member of the Board of the Legal Aid Society, as well as the Board of Visitors at Columbia Law School. He is
also a fellow of the International Academy of Trial Lawyers.




© 2019 Winston & Strawn LLP                                                                                         4
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 21 of 109



Credentials
Jeffrey received a J.D. from Columbia Law School in 1977, where he was a Kent Scholar and on the board of editors
for the Columbia Law Review. He received a B.A., summa cum laude, from Columbia University in 1975.

Publications & Speaking Engagements
•    Speaker, “High-Profile Sports Litigation,” Mecklenburg County Bar, January 21, 2015

•    “After Further Review: How the Eighth Circuit’s Misinterpretation of the Norris-LaGuardia Act Fumbled the District
     Court’s Ruling in Brady v. NFL,” 1 Berkeley J. Ent. & Sports L., 2012

•    Co-author, International Trade and U.S. Antitrust Law, 2nd Edition, 2006

•    “The Supreme Court’s Decision in Dagher: Canary in a Coal Mine or Antitrust Business as Usual?,” Antitrust,
     2006

•    Inside the Minds: Antitrust Laws, 2005

•    “Strategies for Litigation,” The Litigation Leadership Roundtable, 2005

•    The Corporate Counselor and Antitrust/The Corporate Counselor’s Deskbook, 2003

•    Editorial Board, Competition Laws Outside the United States, 2001–2003

•    “Protecting DVD Trade Secrets in an Internet World,” 2002

•    “Understanding Business and Legal Aspects of Sports Industry,” Practising Law Institute, Co-Chair, 1999–2000

•    “What Justice Breyer Could Not Know at His Mother’s Knee: The Adverse Effects of Brown v. Pro Football on
     Labor Relations in Professional Sports,” 2000

•    Co-Editor-In-Chief, State Antitrust Practice and Statutes, 2nd Edition (1999)

•    “Consents and Settlement Agreements,” Antitrust Law in New York State (1995)

•    “The New Wave of Antitrust CIDs: What To Do When The Department Of Justice Comes Knocking On Your
     Door,” The Metropolitan Corporate Counsel, 1995

•    “New International Antitrust Guidelines,” ANTITRUST, Summer 1989

•    “The Antitrust Legacy of the Reagan Administration,” The Antitrust Bulletin, 1988

•    “Litigating International Antitrust Cases,” The Practitioner’s Viewpoint, 1987

•    “S. 1300-H.R. 4831 – An Overdue Antitrust Reform,” The Antitrust Bulletin, 1986

•    “Integrated Reform Suggested for Antitrust Remedies,” 1983




© 2019 Winston & Strawn LLP                                                                                        5
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 22 of 109




                                             David Greenspan
                                             Partner, New York
                                             +1 212-294-4616
                                             dgreenspan@winston.com

 An accomplished antitrust, sports, and commercial litigator, and chair of the firm’s college
 sports sub-practice, David has represented clients in complex commercial disputes at both
 the trial and appellate court levels, as well as before arbitration panels and government
 agencies.


 Services                     Litigation, Antitrust Litigation, Complex Commercial Litigation, Class Actions, Sports Litigation,
                              Asia Competition & Regulatory Advice

 Sectors                      Sports, Litigation & Arbitration

 Admissions                   New York

 Court Admissions             Eastern District of New York, Southern District of New York, Eastern District of Michigan,
                              USCA – 2nd Circuit, USCA - 5th Circuit, USCA - 6th Circuit, USCA - 8th Circuit,
                              USCA - 9th Circuit

 Education                    University of Pennsylvania, JD, 2001
                              University of Pennsylvania, BA, 1998



In connection with antitrust matters, David Greenspan has acted as plaintiffs and defense counsel in cases involving
monopolization, predatory pricing, price-fixing, group boycotts, and other restraints of trade. Representative cases
include the defense of alleged cartel activities in multidistrict class actions and the defense of unlawful
monopolization claims under various federal and state antitrust laws. He has also defended companies in criminal
and administrative proceedings brought by the U.S. Department of Justice (DOJ) and international competition
authorities. David regularly counsels clients on antitrust matters, including implementing antitrust compliance policies
and programs.

With respect to sports-related litigation, David has litigated cases involving antitrust law, labor law, licensing, agent
regulation, active and retired player rights, and collegiate athlete rights. He regularly represents the NFL Players
Association and NFL players, and has appeared in numerous matters involving players such as Tom Brady, Colin
Kaepernick, Ray Rice, Adrian Peterson, Ezekiel Elliott, Eric Reid, Terrell Owens, Michael Vick, Plaxico Burress, and
Ricky Williams. David has also represented NBA players, the NBA Players Association, the MLB Players Association,



© 2019 Winston & Strawn LLP                                                                                                 6
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 23 of 109



the NHL Players’ Association, classes of D-I collegiate athletes, professional poker players, a prospective NHL owner,
professional sports agents, and an Olympic gold medalist.

Experience
Some of the experience represented below may have been handled at a previous firm.

Some of the experience represented below may have been handled at a previous firm.

•    Jenkins v.NCAA – Represents classes of collegiate players in their antitrust lawsuit against the NCAA and Power
     Conferences concerning restraints on compensation.

•    Currently involved in several confidential matters on behalf of multinational companies subject to DOJ and
     foreign criminal investigations for alleged cartel activities.

•    NFL National Anthem grievances – Represents the NFLPA and certain NFL players in several arbitrations
     concerning NFL player protests during the playing of the national anthem.

•    Panasonic class action defense. Represents Panasonic Corp. and Panasonic Corp. of North America in their
     defense of various class actions.

•    In re Tom Brady –Represented the NFLPA and Mr. Brady in arbitration and litigation challenges to discipline
     imposed on Mr. Brady in connection with so-called “Deflate-gate.”

•    Brady v. NFL –Represented Tom Brady and other NFL players in an antitrust lawsuit against the NFL and NFL
     teams.

•    NBPA/NBA Player Litigations –Represented the NBPA in a declaratory judgment action filed by the NBA and
     represented individual NBA players in antitrust litigation filed against the League.

•    In re Ray Rice – Represented the NFLPA and Mr. Rice in a successful appeal of the indefinite suspension
     imposed on Mr. Rice.

•    In re Adrian Peterson –Represented the NFLPA and Mr. Peterson in arbitration and litigation challenges to
     discipline imposed on Mr. Peterson.

•    NFLPA v. NFL (Saints “Bounty” Discipline) – Represented the NFLPA and certain NFL players in litigation and
     multiple arbitrations that resulted in all discipline being vacated.

•    Thales v. Panasonic Avionics Corp –Represented Panasonic Avionics Corporation in a matter in which
     Panasonic achieved summary judgment and defeated charges of unlawful monopolization and predatory pricing.

•    White v. NFL (Broadcast Revenues) –Represented the White class and the NFLPA in a proceeding challenging
     the NFL’s negotiation of its national TV contracts.

•    White v. NFL (Michael Vick) –Represented NFL player Michael Vick before trial and appellate courts in defeating
     the Atlanta Falcons’ attempt to recover bonus money from Mr. Vick after he was incarcerated and suspended.

•    Ferguson v. WPT Enterprises, Inc. – Represented seven of the world’s top poker players in an antitrust lawsuit
     filed against the World Poker Tour.

•    In re Dewey Ranch Holdings –Represented PSE Sports & Entertainment in James Balsillie’s bid to purchase and
     relocate the Phoenix Coyotes hockey franchise out of bankruptcy.

Honors & Awards
David has been recognized for his legal acumen by a number of publications:

•    Recognized in The Legal 500 U.S. 2018 for his work in Sports Law


© 2019 Winston & Strawn LLP                                                                                        7
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 24 of 109



•    Ranked in Chambers USA 2018 as one of the nation’s leading attorneys in Sports Law

•    Selected by his peers for inclusion in The Best Lawyers in America© 2019 in the field of Sports Law

•    2016 “Under 40 Hot List” by Benchmark Litigation

•    2016 “Rising Star” by Law360 in its list of four Sports lawyers under 40 to watch

•    2016 Law360 Sports Editorial Advisory Board Member

•    2016 and 2014 “40 Under 40” by Sports Business Journal as one of the top young executives in the sports
     industry

•    2015 “Leaders in Their Field” and “Up & Coming” rankings by Chambers USA for Sports Law

•    2015 and 2014 “Rising Star” by Super Lawyers

•    2014 “Rising Star” by the New York Law Journal as a top contributor to the practice of law and the community

•    2013 “Rising Star” by Law360 in its list of four Media & Entertainment lawyers under 40 to watch

•    2010 recognition by Legal 500 US in 2010 in the area of Sports Law

•    2004 “Rights of Workers” Pro Bono Award from the Legal Aid Society in 2004 for achieving summary judgment
     in a matter of first impression on behalf of low-income childcare worker

Activities
David formerly served as the chair of the New York City Bar Association’s Sports Law Committee.

He serves as chair of Winston & Strawn’s Associate Evaluation Committee.

Credentials
David received a J.D. from the University of Pennsylvania Law School in 2001, and a B.A., cum laude, from the
University of Pennsylvania in 1998.

Publications & Speaking Engagements


•    ABA Trade, Sports, and Professional Associations Committee, “Hot Topics in Sports and Antitrust” (Panelist,
     March 9, 2018)

•    Fifth Annual Penn Law Sports Law Symposium, Sponsored by Penn Law, COP, and the Entertainment and Sports
     Law Society (Panelist, February 9, 2018)

•    Association of Business Trial Lawyers, Tackling NFL Player Litigation: From Bountygate to Deflategate (Panelist,
     February 6, 2018)

•    ABA International Committee Monthly Corporate Counsel Update (November 2017)

•    NYU Law School Sports Law Colloquium (Panelist, March 2016)

•    NYU School of Professional Studies, “Labor Relations in Sports,” Guest Lecturer, February 2016

•    University of New Hampshire, Professor Michael McCann’s Deflategate Course, Guest Lecturer, October 2015

•    William B. Bryant Inn of Court, “Deflategate Goes to Federal Court,” Guest Lecturer, October 2015

•    NY State Bar Association Antitrust Law Section Annual Meeting, “Amateur in Name Only? The Intersection
     Between Antitrust Law and College Athletics,” Panelist, January 2015

© 2019 Winston & Strawn LLP                                                                                        8
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 25 of 109



•    NYU School of Professional Studies, “Labor Relations in Sports,” Guest Lecturer, December 2014

•    CSE Sports Marketing Symposium, “College Sports: The Changing Relationship with Athletes and the
     Implications on Sports and Sports Marketing,” Panelist, October 2014

•    Federal Bar Council, “The Role of Federal Litigation in Governing Sports in the 21st Century,” Panelist, September
     2014

•    University of Pennsylvania Law School, Sports Law Symposium, Panelist, February 2014

•    CPI Antitrust Chronicle, Litigating Change in CollegeSports, Author, January 2014

•    Bloomberg TV, Market Makers, Discussing Alex Rodriguez lawsuit, October 2013

•    ABA Section of Antitrust Law: Cartel and Criminal Practice and Economics Committee, “The Economics of
     Collusion,” Moderator, July 2013




© 2019 Winston & Strawn LLP                                                                                        9
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 26 of 109




                                              David G. Feher
                                              Partner, New York
                                              Co-Chair, Sports Practice
                                              +1 212-294-4613
                                              dfeher@winston.com

    David has been recognized in Chambers USA – America’s Leading Lawyers for Business
    from 2005–2018 as “one of the country’s leading sports attorneys.” He also was
    recognized in The Legal 500 U.S. 2018 for his work in Sports Law and International
    Litigation, selected by his peers for inclusion in The Best Lawyers in America© 2019 in the
    field of Sports Law, selected in the first 100 Lawdragon’s “New Stars” in 2006, and
    honored in 2010–2018 by New York Super Lawyers.


    Services                  Litigation, Antitrust Litigation, Sports Litigation

    Sectors                   Sports, Litigation & Arbitration, Media & Entertainment

    Admissions                New York

    Court Admissions          Northern District of California, USCA - D.C. Circuit, Eastern District of New York,
                              Northern District of New York, Southern District of New York, USCA – 2nd Circuit,
                              USCA - 5th Circuit, USCA - 8th Circuit, USCA - 9th Circuit, U.S. Supreme Court,
                              USDC - District of Columbia, Eastern District of Louisiana

    Education                 Duke University, JD, 1984
                              Georgetown University, BA, 1980



David Feher is the co-chair of the firm’s Sports Law Practice. He is one of the leading sports lawyers in the country,
with extensive experience in complex litigations, negotiations, and arbitrations involving contract, intellectual
property, antitrust, and international issues.

He has been outside counsel for the NFL Players Association (NFLPA) and the NBA Players Association (NBPA) for
many years. He is one of the prime negotiators of the collective bargaining agreements and antitrust settlements in
the NFL (1993, 1996, 1998, 2002, 2006, and 2011) and the NBA (1995, 1999, 2005, 2011, and 2017).

Experience
David has represented clients in many prominent sports lawsuits and arbitrations, including:

•     U.S. Women’s National Soccer Team in litigation and negotiations with the U.S. Soccer Federation


© 2019 Winston & Strawn LLP                                                                                         10
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 27 of 109



•    Jenkins v. NCAA antitrust action challenging NCAA and major conference restrictions on competition for player
     services in Division I basketball and Football Bowl Subdivision (FBS) football

•    Oakley/Rory McIlroy/Nike litigation (concerning a right of first refusal in Mr. McIlroy’s contract with Oakley, which
     resulted in a settlement with Mr. McIlroy)

•    Represented North American Soccer League (NASL) in antitrust litigation against the U.S. Soccer Federation
     (USSF) and Major League Soccer regarding USSF sanctioning decisions and other conduct adverse to NASL

•    NCAA/NIT litigation (which resulted in a favorable settlement for the five New York City colleges and universities
     that operated the NIT)

•    Co-led the historic pro bono representation of double-amputee Oscar Pistorius in the successful effort to
     overturn the ban against Mr. Pistorius competing in IAAF track events and the Olympics (which led to Mr.
     Pistorius competing in the 2012 London Olympics), and 800M World Champion sprinter Caster Semenya in her
     successful eligibility dispute with the IAAF

•    One of the lead lawyers for the NFLPA and three NFL players in the New Orleans Saints Bounty Case that
     overturned the discipline the NFL had imposed on the players for allegedly participating in an undisclosed “pay
     for performance/bounty” program operated by the team

•    He was the principal author of the brief submitted by all of the major player associations to the U.S. Supreme
     Court in the landmark American Needle case, which rejected the NFL’s efforts to characterize itself as a “single
     entity” for antitrust purposes

•    Represented agents and their clients at Creative Artists Agency (CAA), Wasserman Media Group (WMG), and
     other such firms in various matters

•    Negotiated Avon’s sponsorship of the Olympic Games and Avon’s licensing contract with Derek Jeter.

•    Successfully represented noted nutritionist and The New York Times best-selling author Dr. Joel Fuhrman in an
     arbitration and negotiation regarding the terms of a joint venture

•    Freeman McNeil/NFL antitrust trial

•    Reggie White and Patrick Ewing class actions

•    NFL lockout insurance/network TV contract case

•    Jeremy Lin “Bird Rights” arbitration

•    Drew Brees Franchise Player arbitration

•    Michael Vick roster bonus forfeiture arbitration

•    Terrell Owens arbitrations

•    Arena Football League class action

•    Bill Belichick/New York Jets litigation

•    Latrell Sprewell grievance

In addition, David has represented a number of large U.S. and international companies in various matters, and has
extensive experience litigating complex commercial disputes. He has negotiated numerous commercial contracts in
the sports and other industries. He has been involved in numerous other major cases, including:

•    NASDAQ price-fixing class action

•    Successfully defended Avon Products, Inc. against a $100 million false advertising claim in the S.C. Johnson v.
     Avon Products trial

© 2019 Winston & Strawn LLP                                                                                            11
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 28 of 109



•    Represented the New York Stock Exchange in connection with the “decimalization” of NYSE trading operations,
     and has advised companies involved in price-fixing investigations by the U.S. Department of Justice

•    Represented a Turkish company in successfully vacating an arbitration award on grounds of evident partiality

Honors & Awards
David has been recognized in Chambers USA – America’s Leading Lawyers for Business from 2005–2018 as “one
of the country’s leading sports attorneys.” He also was recognized in The Legal 500 U.S. 2018 for his work in Sports
Law and International Litigation, selected by his peers for inclusion in The Best Lawyers in America© 2019 in the field
of Sports Law, selected in the first 100 Lawdragon’s “New Stars” in 2006, and named by Super Lawyers Magazine to
the New York Super Lawyers list from 2010–2018.

David is part of the group awarded the “2015 Team of the Year” in Cartel Defense by The Legal 500. Winston &
Strawn’s Sports Law Practice has been recognized by U.S. News & World Reports – Best Lawyers as “Law Firm of
the Year” in Sports Law for 2012–2013.

Activities
David is a member of the American Bar Association and the Sports Lawyers Association. He also often writes and
speaks on antitrust and sports topics, and served as an Adjunct Professor of Law at the Benjamin Cardozo School of
Law.

Credentials
David received a J.D. from Duke University in 1984, where he was an article editor for the Duke Law Journal. He
received an A.B., magna cum laude, from Georgetown University in 1980.

Publications & Speaking Engagements
Publications

•    “A Structural Overview of Competition Law as Applied to U.S. Major League Team Sports,” Concurrences Journal
     N° 2-2014, Art. N° 65481, May 2014

•    Inside the Minds: Winning Legal Strategies for Entertainment, Sports, and Media Law, Chapter (Aspatore Books
     2006)

•    “The Supreme Court’s Decision in Dagher: Canary in a Coal Mine or Antitrust Business as Usual?,” Antitrust, co-
     author (Fall 2006 Issue)

•    Chapter 12, “The Corporate Counsellor & Antitrust,” Corporate Counsellor’s Deskbook, co-author (5th ed.)

•    “The Adverse Effects of Brown v. Pro Football on Labor Relations in Professional Sports,” Antitrust Magazine, co-
     author (Spring 2000 Issue)

Speeches and Programs

•    Speaker, Duke Exchange, Duke University Fuqua School of Business, “The Law of College Sports: An Inside
     Look at NCAA Rules, Infractions, and the Regulation of College Athletics,” Durham, NC, February 10, 2018

•    Speaker, Minnesota State Bar Association, “Sports Antitrust: The Rules Off the Field are Changing,” Minneapolis,
     MN, April 20, 2017

•    Speaker, 6th Annual NYU Sports Law Colloquium, “Team Relocations & League Expansion,” New York, NY, April
     14, 2017

•    Speaker, New York Law School, “Sports Law Symposium,” New York, NY, March 30, 2017

© 2019 Winston & Strawn LLP                                                                                         12
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 29 of 109



•    Speaker, University of Pennsylvania Law School Entertainment & Sports Law Society, Fourth Annual Penn Law
     Sports Law Symposium, “Gender Equality in Sports: On the Field and in the Front Office,” Philadelphia, PA,
     January 27, 2017

•    Panelist, Sport Arbitration, Georgetown International Arbitration Society, Georgetown University Law Center,
     Washington, D.C., April 19, 2016

•    Panelist, ABA Forum on the Entertainment and Sports Industries, 2016 International Legal Symposium on the
     World of Music, Film, Television, and Sports, Miami, Florida, March 7, 2016

•    Speaker, FIFPro Legal Conference 2015, “Legal Legends in Sport and the Future of Sports Law,” Amsterdam,
     Netherlands, December 14, 2015

•    Guest Lecturer, NYU School of Professional Studies, “Sports Economics,” New York, New York, December 1,
     2015

•    Guest Lecturer, Sports Law, St. John’s University School of Law, October 22, 2015

•    Speaker, “An Inside Look at the World of Agents: Past, Present and Future,” The Jeffrey S. Moorad Sports Law
     Journal Annual Symposium 2014, Villanova University School of Law, March 21, 2014

•    Panelist, “The Litigation-ization of Sports,” American Bar Association, 2013 ABA Annual Meeting, Section of
     Litigation, San Francisco, California, August 8, 2013

•    Panelist, “Sports Law Developments,” Practising Law Institute, New York, New York, May 8, 2012

•    Keynote Speaker, Harvard Law School, 2012 Sports Law Symposium, Cambridge, Massachusetts, March 23,
     2012

•    Panelist, Collective Bargaining, Duke Law School, Sports and Entertainment Law Symposium, Durham, North
     Carolina, March 16, 2012

•    Panelist, Sports Law Practitioners, Columbia Law School, New York, New York, March 5, 2012




© 2019 Winston & Strawn LLP                                                                                         13
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 30 of 109




                                             Sean D. Meenan
                                             Partner, San Francisco
                                             +1 415-591-1586
                                             smeenan@winston.com

    Sean is a complex commercial litigator, who focuses his practice on antitrust, unfair
    competition, false advertising, and business disputes. Sean also counsels clients on a
    variety of matters, including regulatory compliance and contract drafting.


    Services                  Antitrust Litigation, Complex Commercial Litigation, White Collar, Regulatory Defense &
                              Investigations, Class Actions, Compliance & Counseling, Government Investigations, Trade
                              Secrets, Global Cartel Defense

    Sectors                   Food, Beverage & Agriculture, Food & Beverage Litigation

    Admissions                California

    Court Admissions          Eastern District of California, Northern District of California, Central District of California

    Education                 University of California, Hastings, JD, 2008
                              Boston College, BS, 2001



Sean Meenan has extensive experience in a variety of commercial litigation matters, ranging from small business
disputes to class actions involving antitrust, unfair competition, and false advertising claims. He represents clients in a
variety of industries, including technology, financial services, food, and consumer products. Regardless of the matter
or industry, Sean handles each case in a cost-efficient manner designed to obtain results consistent with each
client’s business and legal interests.

Experience
Antitrust Experience

•     Defended credit card network in putative class action alleging a conspiracy to shift liability in connection with
      rollout of security-enhanced “chip” cards

•     Represented a class of college football and basketball players challenging the NCAA’s restraint on competition
      for the services of players in the case captioned In re National Collegiate Athletic Grant-in-Aid Antitrust Litigation

•     Defended electronics manufacturers in class actions alleging conspiracies to fix prices and reduce the output of
      electronic components in In re Static Random Access Memory Antitrust Litigation, In re Optical Disk Drive
      Antitrust Litigation, and In re Lithium Ion Batteries Antitrust Litigation

© 2019 Winston & Strawn LLP                                                                                                     14
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 31 of 109



•    Defended major networking manufacturer in antitrust action alleging abuse of monopoly power

Investigation Experience

•    Conducted internal investigations related to DOJ subpoenas, whistleblower allegations, and reported violations
     of the Foreign Corrupt Practices Act and anti-money-laundering statutes

•    Represented corporations and individuals in connection with federal criminal investigations related to antitrust
     and other matters from the receipt of subpoenas through grand jury testimony

Unfair Competition Experience

•    Defended internet startup in dispute regarding terms of service and arbitration agreement

•    Defended unfair competition and false advertising class actions, including numerous labeling cases against food
     manufacturers and retailers

Commercial Litigation Experience

•    Defended a number of Proposition 65 cases, including cases against companies in the manufacturing, food, and
     dietary supplement industries

•    Defended patent infringement action relating to SDRAM technology

•    Represented corporation in trade secret action relating to protocol analyzer technology

•    Defended financial institution in trade mark dispute

•    Represented plaintiff in dispute regarding real estate contract

Employment Experience

•    Defended employers in actions alleging wrongful termination and ERISA violations

•    Drafted employment contracts, including independent contractor, confidentiality, and termination agreements

Pro Bono

•    Represented state prison inmate in lawsuit alleging cruel and unusual punishment

•    Represented tenant in unlawful eviction action

•    Represented indigent client facing criminal allegations that presented the risk of jail time and deportation

Honors & Awards
•    Ranked in The Legal 500 U.S. for Antitrust: Civil Litigation/Class Actions – Defense (2018)

•    Named a “Rising Star” of Northern California lawyers by Super Lawyers (2011 - 2017)

•    Member of Winston & Strawn’s Antitrust/Competition Practice, which was named “2015 Team of the Year” in
     cartel defense by The Legal 500

•    Member of Winston & Strawn’s Food & Beverage Practice, which was identified as “Food & Beverage Group of
     the Year” (2016)

•    Member of Winston & Strawn’s Sports Law Practice, which was awarded “Sports Group of the Year” by Law360
     (2016)

•    Received two Winston & Strawn LLP “Pro Bono Commitment to Service” Awards (2016)


© 2019 Winston & Strawn LLP                                                                                         15
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 32 of 109



•    Is honored to have taught hundreds of seventh graders prior to law school and is proud that his former students
     are now successful young adults

Credentials
Sean received a B.S., cum laude, in Management from Boston College in 2001 and a J.D., cum laude, in 2008 from
the University of California, Hastings College of Law.




© 2019 Winston & Strawn LLP                                                                                      16
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 33 of 109




                                             Joseph A. Litman
                                             Associate, New York
                                             +1 212-294-3509
                                             jlitman@winston.com

 Joseph concentrates his practice on sports, antitrust, and labor law matters. He has
 represented clients in federal and state courts, before arbitrators, and in Department of
 Justice investigations.


 Services                     Antitrust / Competition, Antitrust Litigation, Government Investigations, Litigation, White
                              Collar, Regulatory Defense & Investigations, Sports Litigation

 Sectors                      Sports, Automotive

 Admissions                   New York
                              Illinois

 Clerkships                   US Bankruptcy Court, District of Arizona for the Honorable Eileen Hollowell

 Education                    Washington University - St Louis, JD, 2011
                              University of Michigan, BA, 2003



Joseph Litman regularly represents the National Football League Players Association and NFL players. He has
served as counsel in notable cases including the Tom Brady “Deflategate” arbitration and litigation, the Adrian
Peterson arbitration and litigation, the Jimmy Graham contract arbitration, and in successfully defending against class-
action litigation. He also represents classes of college athletes challenging NCAA and Power Conference
compensation rules as anticompetitive restraints of trade.

In addition to his sports work, Joseph has represented clients in white-collar criminal investigations, antitrust price
fixing cases, and employment disputes.

Before joining Winston & Strawn, Joseph clerked for the Honorable Eileen Hollowell in the U.S. Bankruptcy Court,
District of Arizona, where he worked on Chapter 11 confirmation and absolute-priority issues, claims classification,
asset sales, 1111(b) elections, substantive consolidation, and single-asset real estate cases.




© 2019 Winston & Strawn LLP                                                                                                 17
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 34 of 109



Experience
REPRESENTATIVE MATTERS:

•    Jenkins v. NCAA: Joseph represents classes of collegiate players in their antitrust lawsuit against the NCAA and
     Power Conferences concerning restraints on compensation.

•    Brady v. NFL (“Deflategate”): Joseph represented New England Patriots Quarterback Tom Brady in arbitration
     and court proceedings challenging his four-game suspension imposed by the NFL for his alleged role in the so-
     called “deflategate” scandal.

•    NFLPA Concussion Litigation: Joseph represented the NFLPA in class-action lawsuits related to the NFL’s
     concussion settlement with former players.

•    Peterson v. NFL: Joseph represented Minnesota Vikings Running Back Adrian Peterson in arbitration and court
     proceedings challenging his NFL suspension.

•    Graham v. NFL: Joseph represented the New Orleans Saints’ Jimmy Graham and the NFLPA in an action
     challenging Franchise Player provisions under the governing collective bargaining agreement.

•    White v. NFL: Joseph represented the NFLPA in an action alleging collusion arising out of the NFL’s collective
     bargaining agreement.

•    Miller v. NFL: Joseph represented Denver Broncos Linebacker Von Miller and the NFLPA in an action for signing-
     bonus forfeiture.

•    Successfully negotiated a settlement award with USATF on behalf of a national champion female athlete who
     challenged eligibility and prize money restrictions on the basis of gender.

•    Represented a multinational company subject to DOJ and foreign criminal investigations for alleged cartel
     activities.

•    Represented an international consultancy in employment litigation.

•    Represented Madoff Ponzi scheme victims against clawback claims asserted by the BLMIS Trustee.

Activities
Joseph is a member of the New York County Lawyers’ Association.

Credentials
Joseph received a B.A. in Political Science from the University of Michigan in 2003. He earned his J.D. from
Washington University School of Law in 2011, where he was a Senior Editor of the Washington University Law
Review.

Publications & Speaking Engagements
Greenspan, David and Joseph Litman, “Litigating Change in College Sports,” CPI Antitrust Chronicle, January 2014




© 2019 Winston & Strawn LLP                                                                                       18
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 35 of 109




                                             Jeanifer E. Parsigian
                                             Associate, San Francisco
                                             +1 415-591-1469
                                             jparsigian@winston.com

    Jeanifer received the Winston & Strawn Pro Bono Commitment to Service Award for her
    work on behalf of a Cameroonian refugee fleeing persecution on account of his sexual
    orientation.


    Services                  Litigation, Complex Commercial Litigation, Antitrust / Competition, Antitrust Litigation, Class
                              Actions, Global Cartel Defense, Sports Litigation

    Admissions                California

    Education                 Harvard University, JD, 2012
                              University of Michigan, BA, 2006



Jeanifer Parsigian is a litigation associate in the firm’s San Francisco office, where she concentrates her practice on
complex commercial litigation matters, specifically consumer class actions and antitrust matters. Jeanifer represents
several major U.S. and multinational corporations in cases involving a variety of federal and state antitrust and unfair
competition issues. Jeanifer has experience litigating high-profile, complex antitrust conspiracy and monopolization
cases and specializes in mixed issues of antitrust and intellectual property law, including the antitrust implications of
intellectual property licensing. Jeanifer has represented clients in all stages of litigation, from drafting pre-trial
dispositive motions and participating in discovery through settlement and trial. She also has experience in alternative
dispute resolution, including commercial arbitration and mediation.

Experience
•     Representation of a putative class of college athletes against the NCAA in challenging financial aid and
      compensation restrictions under federal antitrust laws.

•     Representation of a major electronics manufacturer in the multidistrict, putative class action, optical disk drive
      products antitrust litigation.

•     Representation of a major electronics manufacturer in multidistrict class action alleging conspiracy to fix prices of
      lithium ion batteries.

•     Representation of TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm Foods, Inc. in their antitrust lawsuit
      against Keurig Green Mountain, Inc. alleging anticompetitive exclusive dealing, conspiracy, monopolization,
      unfair competition, tying, anticompetitive product redesign, patent misuse, and sham litigation claims.



© 2019 Winston & Strawn LLP                                                                                                 19
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 36 of 109



Honors & Awards
In 2013, Jeanifer received the Winston & Strawn Pro Bono Commitment to Service Award for her work obtaining
withholding of removal for a Cameroonian refugee fleeing persecution on account of his sexual orientation.

Activities
Jeanifer currently serves as a California Young Lawyers Association Liaison to the Antitrust, UCL & Privacy Section of
the California Bar.




© 2019 Winston & Strawn LLP                                                                                       20
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 37 of 109




                                           Georgino E. Hyppolite
                                           Associate, New York
                                           +1 212-294-5387
                                           ghyppolite@winston.com

 Georgino concentrates his litigation practice on sports, antitrust, and labor law. He has
 represented clients from various industries, including the sports and entertainment,
 financial services, and shipping industries.


 Services                     Litigation

 Admissions                   New York

 Education                    Harvard University, JD, 2015
                              Dartmouth College, BA, 2012



Georgino Hyppolite is an associate in Winston & Strawn’s New York office. He focuses his practice on sports,
antitrust, and labor law matters.

In Georgino's sports practice, his clients include the National Football League Players Association and the National
Basketball Players Association. He also represents college athletes in the Jenkins v. NCAA case, an antitrust lawsuit
against the NCAA and the Power Five Conferences that challenges restrictions on athlete compensation.

In addition to his sports work, Georgino has represented clients in commercial law disputes and investigations into
alleged violations of antitrust law. He also maintains an active pro bono practice.

Activities
In law school, Georgino served as an intern for a non-profit organization providing workplace-related legal counsel to
low-wage immigrant workers.

Credentials
Georgino received a B.A., cum laude, with Honors in Sociology from Dartmouth College in June 2012, and a J.D. from
Harvard Law School in May 2015.




© 2019 Winston & Strawn LLP                                                                                       21
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 38 of 109




                                            Adam I. Dale
                                            Associate, New York
                                            +1 212-294-5329
                                            aidale@winston.com

 Adam’s practice focuses on sports, antitrust, and labor law. He regularly represents
 athletes and other high profile sports industry clients in arbitration and litigation.


 Services                     Litigation, Antitrust Litigation, Sports Litigation, Labor, Employment, Employee Benefits &
                              Executive Compensation

 Sectors                      Sports

 Admissions                   New York

 Education                    New York University, JD, 2015
                              George Washington University, BA, 2012



Adam Dale is an Associate in Winston & Strawn LLP’s New York office. His practice focuses on sports, antitrust and
labor law.

Adam counsels and represents a variety sports industry clients including Athletes First LLC, MVP Sports Group, North
American Soccer League (NASL), WME | IMG, and a global eSports League. He has negotiated employment
contracts for several top sports agents.

He frequently serves as counsel for the National Football League Players Association and NFL players in litigation
and arbitration matters, including in notable cases such as the Ezekiel Elliott arbitration and litigation.

Adam is a member of the Jenkins v. NCAA case team, a landmark antitrust suit filed against the NCAA and its five
power conferences by a group of current and former college athletes seeking to strike down unlawful compensation
restraints imposed by the NCAA on Division I Men’s and Woman’s basketball and FBS Football programs.

Activities
In his pro bono work Adam focuses on prison reform. He represented two clients serving life sentences for drug-
related crimes in their successful petitions to the President of the United States for sentence commutations. Mr. Dale
also negotiated a five-figure settlement for a state prison inmate in a civil rights action. He was a recipient of the
Empire State Counsel Award in 2016 and 2017 for his commitment to pro bono.



© 2019 Winston & Strawn LLP                                                                                                 22
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 39 of 109



In 2018, Adam was honored with The Legal Aid Society’s Pro Bono Publico Award.

Credentials
He received his J.D. from New York University School of Law in May 2015, where he was Senior Editor of the Journal
of Intellectual Property and Entertainment Law and the Chair of the NYU Sports Law Society. He received a B.A. in
Political Communication, cum laude, in May 2012 from The George Washington University.




© 2019 Winston & Strawn LLP                                                                                   23
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 40 of 109




                                            Benjamin S. Gordon
                                            Associate, New York
                                            +1 212-294-6726
                                            bgordon@winston.com

 Benjamin’s practice focuses on sports, antitrust and labor law.


 Services                     Antitrust Litigation, Litigation, Sports Litigation, Labor, Employment, Employee Benefits &
                              Executive Compensation

 Sectors                      Sports

 Admissions                   New York

 Education                    University of California-Los Angeles, JD, 2016
                              University of Miami, BS, 2012



Benjamin Gordon is a litigation associate in Winston & Strawn LLP’s New York office. His practice focuses on sports,
antitrust, and labor law.

Benjamin is a member of the Jenkins v. NCAA case team, a landmark antitrust suit filed against the NCAA and its five
power conferences by a group of current and former college athletes seeking to strike down unlawful compensation
restraints imposed by the NCAA on Division I Men’s and Women’s basketball and FBS Football programs.

He frequently serves as counsel for the National Football League Players Association and NFL players in litigation
and arbitration matters, including cases such as the Ezekiel Elliott arbitration and litigation and grievances
challenging the NFL’s National Anthem policy.

Benjamin represented a European football club in an arbitration before the Court of Arbitration for Sport.

Prior to joining the firm, Benjamin participated in Winston & Strawn’s Public Interest Fellowship Program at
Neighborhood Legal Services of Los Angeles County, where he worked on a variety of Workers’ Rights Litigation
matters.

Activities
Benjamin maintains an active pro bono practice, where he dedicates his time to the representation of clients seeking
asylum in the United States.



© 2019 Winston & Strawn LLP
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 41 of 109



Credentials
Benjamin received a B.S., magna cum laude, in Education in 2012 from University of Miami. He received a J.D. in
2016 from UCLA School of Law where he also received the Masin Family Academic Excellence Award in Sports Law
and was president of the Sports Law Federation, co-chair of the Homelessness Prevention Law Clinic, and co-chair of
the Public Counsel CARES Law Clinic.




© 2019 Winston & Strawn LLP                                                                                    25
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 42 of 109




   EXHIBIT B
  Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 43 of 109




Antitrust/Competition
Practice
                   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 44 of 109




Winston & Strawn’s global antitrust/competition attorneys
help clients resolve their most complex problems. Our team
is proud to offer a full range of services, including advice and
representation related to all aspects of global cartel defense,
civil and criminal litigation, government investigations, mergers
and acquisitions, and regulatory counseling and compliance.

Antitrust Litigation                                             Global Cartel Defense
Our antitrust/competition lawyers have decades                   Winston & Strawn’s antitrust/competition team, composed
of experience representing major corporations                    of lawyers with decades of experience in antitrust
headquartered worldwide in both government and private           law, private litigation, and white-collar and regulatory
antitrust litigation. We routinely handle the most complex       defense, offers clients a preeminent global cartel defense
disputes for our clients, often coordinating defenses across     practice. As a result of our extensive experience with
jurisdictions with simultaneous government investigations        leniency programs in the United States, the EU, and other
and private litigation. We have handled cases ranging from       jurisdictions worldwide, large multi-national corporations,
market-division and price-fixing conspiracies to antitrust       closely held companies, and key executives trust our
claims arising in connection with patent, contract, Lanham       group with their most pressing cartel matters on a regular
Act, and unfair trade practice issues. Our private antitrust     basis. In fact, we are currently handling some of the largest
litigation experience includes the representation of both        cartel investigations and related private litigation in the
plaintiffs and defendants.                                       world today.

Additionally, we have extensive private antitrust litigation     Our attorneys have defended companies involved in
experience in matters that involve both antitrust and other      international cartel investigations from the inception of
legal claims. These include competition issues that arise in     the enforcers’ push into this arena. At any given time,
contract disputes, qui tam litigation, and claims grounded       we are typically handling the defense of no less than a
in torts, the Foreign Corrupt Practices Act (FCPA), the          dozen major international cartel matters. These cases
False Claims Act, securities laws, as well as RICO, unfair       often involve the threat of significant criminal fines and
business practices, sports, and distribution and franchising     incarcerations. Many of these cases also involve direct
laws. Many patent infringement actions also involve
antitrust claims. Our lawyers have handled a wide range of
antitrust matters related to intellectual property rights for
clients, including in the monoclonal antibody, automotive,                                 BENCHMARK LITIGATION
computer, consumer electronics, defense, entertainment,
medical device, pharmaceutical, agriculture-biotech, and                                   2018
publishing industries.
                                                                                           Antitrust
As antitrust agencies in the United States, EU, Asia, and
around the world have grown more vigilant and committed                                    Practice
than ever to aggressive competition law enforcement,
it is critical that sophisticated global companies have
                                                                                           of the Year
experienced antitrust litigation counsel by their side.

1 Attorney advertising materials – © 2019 Winston & Strawn LLP
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 45 of 109




   Winston Team Ensures                                        GLOBAL COMPETITION REVIEW

   Massive Text Messaging                                      “Highly recommended”
   Class Action Gets No
   Reception                                                   lawyers and a network of professionals that enables us to
                                                               defend and resolve the most sophisticated and extensive
   Challenge: On the heels of a letter by then-U.S.            global cartel investigations and collateral private actions.
   Senator Herb Kohl of Wisconsin asking for an
   explanation of their pricing practices, Verizon             European Competition and Regulatory Advice
   Wireless and other U.S. wireless carriers were              Winston & Strawn has extensive experience in advising
   hit with more than 35 nationwide class action               both private and governmental entities in connection with
   complaints alleging that they conspired to fix              European state aid clearances, analyzing state aid aspects
   prices for pay-per-use text messaging services              of proposed projects, and responding to alleged breaches
   in the United States. Plaintiffs sought damages             of state aid rules. Through our U.S., London, and Brussels
   approaching $10 billion dollars.                            offices, we are routinely involved in some of the leading
                                                               cases at both European and national levels. We represent
   Solution: In 2009, we successfully obtained a               clients in cases before the European Commission, as well
   dismissal of plaintiffs’ first amended complaint.           as the European community courts and national courts in
   Plaintiffs’ then filed a further amended complaint in       relation to the provision and recovery of state aid.
   2012. In May 2014, the Northern District of Illinois
   granted our client’s motion for summary judgment.           Asian Competition and Regulatory Advice
   Plaintiffs appealed the decision, and oral arguments        Winston & Strawn has extensive experience advising
   were heard by the Seventh Circuit in February 2015.         multinational companies in connection with merger
                                                               reviews in numerous Asian jurisdictions, including China,
   Result: A three-judge panel of the Seventh Circuit          Japan, Korea, and Taiwan, as well as in connection with
   affirmed the lower court’s decision granting                government investigations and litigation. Through our
   summary judgment in April 2015.                             offices in the Asia-Pacific region, as well as through our
                                                               experienced practitioners based in the United States, we
                                                               are frequently involved in leading merger and cartel cases
and indirect purchaser multi-district litigation (MDL) class   and investigations. While many of these cases run parallel
actions with billions of dollars in alleged damages, opt-out   to related proceedings in the United States, EU, and other
cases, and State Attorney General actions. Our clients         jurisdictions, we have mastered successful coordination to
in cartel defense matters include both corporations and        ensure an efficient and consistent worldwide approach with
individuals from the United States, Asia, and Europe. Our      proven results.
lawyers are well versed in dealing with cross-cultural
issues and helping non-U.S. clients understand and             Government Investigations
comply with U.S. legal obligations.                            Aggressive enforcement of competition law has resulted
                                                               in an increase in the number of investigations into a broad
As U.S. and other antitrust authorities have continued         range of conduct by the Federal Trade Commission
to increase the resources devoted to price-fixing and          (FTC), Department of Justice (DOJ), and numerous other
international cartel investigations, and intergovernmental     government agencies, including conduct related to
cooperation has grown in the form of information sharing,      cartels, mergers and acquisitions, as well as areas such
coordinated investigations, and even extradition, cartel       as standard setting, patent settlements, marketing and
enforcement has become increasingly globalized. Our            distribution practices, joint ventures, and alliances.
firm has extensive experience in handling these matters
on a multi-jurisdictional basis, working with both our own
                                                                                                    Antitrust/Competition Practice 2
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 46 of 109



                                                                  purchase of assets to be divested. Our lawyers are able

   Winston Wins $1 Billion                                        to handle every aspect of the competition law issues on
                                                                  the transaction, including not only the competition issues
   Verdict for Monsanto                                           connected with regulatory clearances, but also antitrust
                                                                  advice for integration planning and antitrust risk allocation.
   Challenge: Monsanto sued DuPont for breach of
   the parties’ licensing agreement and infringement              Our lawyers provide clients with a strategic advantage in
   of Monsanto’s patent by inappropriately stacking               the form of decades of practical experience, solid agency
   its technology with Monsanto’s Roundup Ready®                  knowledge and mutual respect, and good judgment
   technology, a ground-breaking biotechnology                    applied to the unique facts of each matter. We recognize
   patent in the field of genetic engineering                     the importance of understanding the client’s objectives.
   technologies. In turn, DuPont countersued                      When international filings are required, they need to speak
   Monsanto, claiming Monsanto’s patent was invalid               with a single voice, as the agencies in different jurisdictions
   under U.S. antitrust laws.                                     often cooperate with each other.

   Solution: On behalf of Monsanto, we argued that                Our lawyers have regularly appeared before competition
   DuPont tried to create a competing technology                  agencies around the globe and, along with our network
   by stacking traits, which the license agreement                of local firms, we effectively coordinate consistent
   specifically prohibited. DuPont claimed that they did          worldwide merger clearance positions. Whether
   not infringe Monsanto’s patent and that it was invalid         remedies are needed or not, this close coordination,
   on eight different grounds.                                    combined with understanding the client’s objectives,
                                                                  provides substantial benefits.
   Result: After a three-week trial, the jury determined
   that DuPont had infringed Monsanto’s patent and                Compliance and Counseling
   returned a $1 billion verdict for Monsanto.                    An ounce of antitrust prevention is worth millions in
                                                                  litigation costs. We help our clients avoid those costs
                                                                  with counseling for every area of antitrust risk. This
                                                                  includes intellectual property issues; exclusive dealing,
In addition to our experience handling global cartel              tying, and monopolization practices; relationships with
matters, Winston & Strawn’s antitrust and competition             suppliers; distribution issues, including Robinson-Patman
attorneys have significant experience with all issues             Act compliance and minimum advertised price programs;
related to government investigations, helping clients in          relationships with competitors, trade associations, and
every industry safely navigate the challenges that arise          industry groups; the formation and operation of joint
out of government investigations. We have particularly            ventures; and merger planning.
noteworthy experience counseling clients with respect
to government investigations in the financial services,           With antitrust agencies worldwide focusing on compliance
electronics, health care, consumer products, construction,        training, our extensive experience enables us to provide
marine services, manufacturing, medical diagnostic                customized on-site antitrust training, CLE antitrust
equipment and devices, wood and paper products,                   seminars, compliance programs, audits, antitrust manuals
telecommunications, construction materials, transportation,       and guidelines, and computer training materials. We can
power cables, auto parts, industrial components, and              also provide compliance program review and advice on
container shipping industries.                                    restructuring to comport with the most recent enforcer
                                                                  guidelines and expectations.
Merger Reviews and Challenges
Winston & Strawn’s antitrust/competition group routinely
handles all aspects of the merger review and antitrust
clearance process, from international filings on multi-billion-
dollar mergers, to third-party complaints, to facilitating the
3 © 2019 Winston & Strawn LLP
                Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 47 of 109




Representative Antitrust/
Competition Experience
The representation of WestRock in industry-wide antitrust                                   Global Antitrust and
litigation filed in the Northern District of Illinois by plaintiffs                        Competition Attorneys

alleging that defendants, manufacturers of containerboard
products, conspired to fix prices and reduce production
over the course of a seven-year period in violation of the            The representation of Claxton Poultry Farms in a series of
Sherman Act. Winston scored a huge victory when the                   over 15 antitrust class actions consolidated in the Northern
court granted summary judgment in favor of WestRock.                  District of Illinois brought by plaintiffs who allege that
This was a significant win and rare complete victory for a            Claxton and the nation’s other largest poultry producers
defendant in an antitrust conspiracy case.                            conspired to fix the price of broiler chickens. Defendants
                                                                      are accused of participating in a price-fixing scheme from
The representation of Panasonic and NEC in a series of                2008 to 2016 that raised the price for broiler chickens 50
class actions brought by direct and indirect purchasers               percent by artificially reducing supply.
alleging a conspiracy to fix, maintain, artificially stabilize,
and raise the prices of lithium ion rechargeable battery              The representation of Panasonic Corporation in
cells. The plaintiffs alleged a case involving multiple               connection with government investigations in the United
categories of consumer products that contained the lithium            States and countries around the world into alleged price-
ion batteries over an 11 and-a-half year time period. As a            fixing practices in the international market for cathode ray
result, the claimed damages for the entire class were more            tubes (CRTs). This engagement also included the defense
than $1.7 billion. After successfully leading the charge to           of Panasonic in related direct and indirect purchaser class
narrow the case, Winston led the fight against the plaintiffs’        actions, in addition to litigation brought by numerous state
first attempt to certify their classes, and in 2017, the court        Attorneys General and individual plaintiffs.
agreed with Winston’s arguments and denied certification
with leave to try again. In the months that followed, every           The representation of plaintiff TreeHouse Foods in
other defendant settled. In 2018, the Northern District               massive multi-district antitrust litigation against Keurig
of California again refused to certify a class of plaintiffs,         Green Mountain alleging that Keurig monopolized
denied another request for leave to try again, and                    the K-Cup market by, among other things, entering
ultimately granted our client a significant victory.                  into hundreds of tying and exclusionary agreements,
                                                                      leveraging its monopoly in the brewer market to extract
The representation of Motorola Solutions, Inc. in                     monopoly profits and exclusionary contracts, disparaging
antitrust litigation in the District of New Jersey brought by         competitors’ products, filing sham litigations against
plaintiffs alleging that our client orchestrated a scheme to          competitors, redesigning its brewers to lock out cups
monopolize the U.S. market for land mobile radios.                    made by competitors, and interfering with TreeHouse’s
                                                                      business relations. In 2017, the Southern District of New
The representation of Baxter Healthcare Corporation                   York refused to dismiss our client’s complaint.
in a number of consolidated antitrust class actions in the
Northern District of Illinois brought by plaintiffs who allege        The representation of plaintiff Solyndra LLC as lead
that our client conspired with competitors to restrict output         counsel in an antitrust case alleging that several Chinese
and artificially raise prices of sterile intravenous saline           solar companies engaged in a conspiracy to dump solar
solution through, among other things, public recall and               panels in the U.S. market at below-cost prices, and to drive
shortage communications with the U.S. Food and Drug                   U.S. solar panel manufacturers out of business. Following
Administration. In 2018, the court granted our client’s               the Northern District of California’s ruling in favor of our
motion to dismiss the cases.                                          client at the motion to dismiss stage, all defendants agreed
                                                                      to favorable settlements with our client.


                                                                                                              Antitrust/Competition Practice 4
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 48 of 109



                                                                  recently completed investigation of the company under
                                                                  China’s Anti-Monopoly Law (AML). This investigation

                  National Tier 1                                 was one of the rare cases that the AML has been used
                                                                  to address IP licensing practice and marks the highest
                  Practice                                        antitrust fines ever imposed in China.

                  U.S. News & World Report—Best Law Firms® 2018
                                                                  The representation of Motorola Solutions in the sale
                                                                  of its wireless network infrastructure business to Nokia
                                                                  Siemens Networks, a divestiture that included the sale of
                                                                  assets worldwide. Antitrust approval was received in nine
The successful defense of Discover Financial Services             jurisdictions, including China.
in antitrust multidistrict litigation brought by plaintiffs
who alleged that leading credit card issuers conspired to         The defense of Microsoft Corporation in connection
adopt and maintain arbitration provisions with class action       with claims pursued by nine U.S. states that chose not to
waivers in their cardholder agreements. After the Southern        settle a highly publicized antitrust dispute. Our attorneys
District of New York ruled in our client’s favor after a two-     obtained a ruling in Microsoft’s favor.
week trial, the Second Circuit affirmed the result.
                                                                  The representation of NEC Corporation in connection
The representation of a group of college football and             with a government investigation into alleged price-fixing
basketball athletes in a landmark antitrust suit filed            by manufacturers of dynamic random-access memory
against the NCAA and the five NCAA “power conferences”            (DRAM). Our representation also included direct and
(the SEC, the Big Ten, the Pac-12, the ACC, and the               indirect purchaser class actions, as well as litigation
Big-12), alleging that the defendants illegally restrained        brought by 41 state Attorneys General. We obtained a
competition for the services of players. In 2018, the court       non-prosecution and cooperation agreement from the
rejected the NCAA’s arguments in defense of virtually all         DOJ, after it obtained near-record criminal fines from other
critical claims, siding with Winston on key issues related to     corporate defendants, as well as 18 plea agreements for
agreement, anticompetitive effect, and relevant markets.          individual defendants.

The representation of plaintiff PNY Technologies in               The representation of the North American Soccer
an antitrust lawsuit against Sandisk alleging that the            League in a dispute with the U.S. Soccer Federation,
defendant’s licensing activities were anticompetitive             FIFA’s regional arm in the U.S., and Major League Soccer.
and enabled Sandisk to maintain a monopoly in the flash           The North American Soccer League contends that
memory technology market in violation of the Sherman Act.         the Federation has promulgated “Professional League
                                                                  Standards” designed to exclude it from Division I, and
The representation of Monsanto in a significant                   that this has caused significant financial damages to the
monopolization case brought by a plaintiff seeking the            League in terms of its marketability, sponsorships, and
certification of a class of all purchasers of Roundup, the        reputation among both players and fans.
best-selling herbicide in the United States. In a 129-page
opinion, issued after extensive briefing and a three-day          The representation of Goldman Sachs in multidistrict
evidentiary hearing, the court found in favor of our client.      litigation (MDL) encompassing multiple putative nationwide
                                                                  antitrust class actions that were filed on the heels of
The defense of Panasonic Corporation and NEC in                   parallel U.S. and European antitrust investigations into
purported direct and indirect purchaser class actions             the domestic and international credit default swaps (CDS)
alleging a massive, industry-wide conspiracy to fix prices        markets.
of optical disk drives.
                                                                  The representation of private equity firm Sycamore
The representation of Qualcomm in matters related to the          Partners in its acquisition of more than 330 retail stores
National Development and Reform Commission’s (NDRC)               that Dollar Tree agreed to divest in order to receive FTC
5 © 2019 Winston & Strawn LLP
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 49 of 109



clearance of its acquisition of competitor Family Dollar. The   The representation of Dell as a plaintiff in this litigation
sale, the value of which remains confidential, is received      in the Northern District of California. Dell, as a direct
FTC approval.                                                   purchaser of liquid crystal displays (LCDs), opted out of
                                                                a class action charging various foreign companies with
The representation of more than a half-dozen automobile         price-fixing. Dell then pursued its own antitrust claim
part manufacturers in government investigations and             against various LCD vendors/defendants. Prior to trial, the
a sprawling series of MDLs that include allegations of          defendants publicly announced that they would settle our
price-fixing, market allocation, and bid-rigging. These         client’s case on terms very favorable to Dell.
representations include work on behalf of Panasonic,
Nippon Seiki, NTN Corporation, Corning, Hitachi Metals,         The representation of Panasonic in litigation brought by
and JTEKT. These investigations represent the largest           direct and indirect purchaser plaintiffs who allege that the
criminal antitrust investigation, and one of the largest        defendants conspired to fix, maintain, or stabilize prices for
criminal investigations of any kind, in U.S. history.           film and electrolytic capacitors. Plaintiffs further allege that,
                                                                as a result of the defendants’ actions, the plaintiffs and the
The representation of NorthShore University                     putative class members paid artificially inflated prices for
HealthSystem in its negotiation and attempted execution         capacitors and suffered antitrust injury. The plaintiffs also
of a merger and Affiliation Agreement with Advocate             allege violations of various state antitrust and consumer
Health Care. The proposed merger would have created a           protection laws. Since the outset of the litigation, the
health system with 16 hospitals, 4,438 beds and 45,000          indirect purchaser plaintiffs already have voluntarily
employees, the largest in Illinois and the 11th largest not-    dismissed all claims on behalf of consumers, which has
for-profit health care system in the United States, serving 3   significantly reduced the size of the putative class.
million patients annually.




                                                                                                       Antitrust/Competition Practice 6
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 50 of 109




                                CHAMBERS USA 2018 (ILLINOIS) – CLIENT QUOTE

                                “They are outstanding; their intellectual
                                capital and their knowledge are
                                exceptional.”
CHAMBERS USA 2018 (CALIFORNIA) – CLIENT QUOTE

“They are all knowledgeable about the law, all have
good communication skills and they are all genuinely
nice people.”
CHAMBERS USA 2018 (NEW YORK) – CLIENT QUOTE

“The entire team is fantastic. They are very competent,
highly motivated, and understand the client.”
CHAMBERS USA 2018 (NATIONWIDE) – CLIENT QUOTE

“From a client service standpoint, they are
top tier.”




About Winston & Strawn
Winston & Strawn LLP is an international law firm with 1,000 attorneys across 16 offices in Brussels, Charlotte, Chicago, Dallas, Dubai,
Hong Kong, Houston, London, Los Angeles, Moscow, New York, Paris, San Francisco, Shanghai, Silicon Valley, and Washington, D.C. The
exceptional depth and geographic reach of our resources enable Winston & Strawn to manage virtually every type of business-related
legal issue. We serve the needs of enterprises of all types and sizes, in both the private and the public sector. We understand that clients
are looking for value beyond just legal talent. With this in mind, we work hard to understand the level of involvement our clients want from
us. We take time to learn about our clients’ organizations and their business objectives. And, we place significant emphasis on
technology and teamwork in an effort to respond quickly and effectively to our clients’ needs.
Visit winston.com if you would like more information about our legal services, our experience, or the industries we serve.
Attorney advertising materials. Winston & Strawn is a global law firm operating through various separate and distinct legal entities.
7 © 2019 Winston & Strawn LLP
  Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 51 of 109




Sports Law
Practice
                   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 52 of 109




Winston & Strawn has one of the premier sports law
practices in the world. Our attorneys have an exceptional
depth of knowledge in the sports industry, with a
comprehensive practice that offers a wide range of services
throughout the country and abroad. These services include
Litigation and Arbitration, Contracts, Corporate Transactions,
Intellectual Property, Endorsements and Advertising
Agreements, Sponsorships, Licensing Transactions, and Tax
and Estate Planning.

Litigation & Arbitration                                         Our sports litigation and arbitration practice includes
Winston & Strawn’s sports litigation and arbitration practice    comprehensive legal services for clients involved in
is second to none. Our practice was named the 2018               all aspects of college and amateur athletics as well.
“Sports Practice of the Year” by both Law360 and U.S.            Our attorneys have represented colleges, universities,
News “Best Law Firms”.                                           student-athletes, coaches, and other individuals and
                                                                 entities involved in disputes with the National Collegiate
Members of the group have represented clients across             Athletic Association (NCAA), including NCAA enforcement
the spectrum in the sports industry. These matters               investigations and cases before the NCAA Committee
include representations of all of the leading player             on Infractions. The practice features a former NCAA lead
associations in the United States, professional athletes,        investigator with experience handling high-profile NCAA
player classes in antitrust and other litigation, sports         enforcement cases. Our attorneys have litigated cases
ownership groups, sports event organizers, intellectual          against the top sports associations in the world, including
property licensees and licensors, media companies, sports        the NCAA, and bring to the college sphere decades of
agents, lenders and underwriters of team and sports              experience helping clients assert their rights in matters
facility debt, governmental entities, coaches, competing         that have transformed the business of sports.
sports leagues, sponsors, and others involved in disputes
and transactions in the sports industry.                         The firm’s sports litigation attorneys have played a
                                                                 leading role in the sports industry for decades and
                                                                 have litigated some of the most closely watched sports
                                                                 litigations in history. Those litigations include:
                           U.S. NEWS BEST LAW FIRMS
                                                                 •	 The landmark antitrust suits that led to the current free-
                           2018                                     agency/salary cap systems in the National Football League
                                                                    (NFL) and the National Basketball Association (NBA).
                           Sports Practice
                           of the Year                           •	 The historic arbitration before the Court of Arbitration
                                                                    for Sport (CAS) establishing that 400m double-amputee
                                                                    sprinter Oscar Pistorius would be eligible to compete in

1 Attorney advertising materials – © 2019 Winston & Strawn LLP
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 53 of 109



  the Olympics and track and field events sanctioned by
  the International Athletics Association Federation (IAAF).                          LAW360

•	 The antitrust trial that led to the NCAA purchasing and                            2018
   continuing the historic college basketball National
   Invitational Tournament (NIT).                                                     Sports Practice
Winston & Strawn attorneys also have represented                                      of the Year
parties in numerous historic sports arbitrations. For
example, our attorneys successfully represented Latrell
Sprewell in his controversial suspension arbitration, as well   In perhaps the most high-profile sports antitrust litigation
as players, agents, coaches, and other parties in numerous      in history – Brady v. National Football League – our
other arbitrations, including the NFL Players Association       attorneys served as co-lead counsel on behalf of Tom
(NFLPA), the National Basketball Players Association            Brady and nine other professional football players (the
(NBPA), Peyton Manning, Drew Brees, John Elway, Steve           “Brady Plaintiffs”) in an antitrust lawsuit filed against the
Young, Patrick Ewing, Barry Sanders, Bill Belichick, Terrell    NFL and NFL teams challenging the legality of the NFL’s
Owens, Curtis Martin, Steve McNair, Steve Hutchinson,           lockout imposed on all NFL players. In a case that drew
Terry Glenn, Chad Morton, Joey Galloway, Tim Brown,             intense interest from the media and all NFL fans, the Brady
Ricky Williams, Jason Kendall, the players in the Indiana       Plaintiffs challenged the NFL’s lockout as an illegal group
Pacers/Detroit Pistons incident, Joe Smith, John Starks,        boycott and price-fixing agreement designed to completely
Ben Wallace, Michael Vick, and Plaxico Burress.                 eliminate competition for the services of NFL players and
                                                                to coerce them into accepting a substantial reduction in
As detailed more extensively below, most recently, our          compensation as well as other restraints on competition in
attorneys have represented:                                     the player market. The federal district court of Minnesota
                                                                agreed with the players and preliminarily enjoined the
•	 Guggenheim Baseball Management and Magic Johnson,            NFL’s lockout. After the Eighth Circuit affirmed in part and
   as co-counsel, in multiple arbitration and mediation         reversed in part, court-ordered mediation ultimately led
   sessions in connection with the $2.15 billion acquisition    to a settlement of the Brady litigation, an end to the NFL
   of the Los Angeles Dodgers.                                  lockout, and a new system of rules for the NFL player
                                                                market on terms that were agreeable to the NFL players.
•	 Players from the NFLPA and the NBPA in antitrust
   litigation against the NFL and NBA lockouts.                 Similarly, our sports litigation team served as chief outside
                                                                counsel for the NBPA – the NBA players’ union – and
•	 The NFLPA in litigation over the New Orleans Saints          represented the NBPA and its player members in the
   bounty dispute as well as an arbitration relating to         Southern District of New York, as well as in the affirmative
   the team’s designation of Drew Brees as a “Franchise         antitrust class action litigation against the 2011 NBA
   Player” under the free-agency system in the NFL.             lockout. All of this high-profile litigation eventually was settled
                                                                and led to the end of the NBA lockout and the negotiation of
•	 Represented the Los Angeles Dodgers and American             a new collective bargaining agreement in the NBA.
   Media Productions (AMP) in a $1 billion dollar putative
   California class action related to the record-setting        Our attorneys led the NFLPA to a victory in the Southern
   media deal for the rights to broadcast Dodgers games.        District of New York, vacating the four-game suspension
                                                                imposed on New England Patriots quarterback and
•	 The NBPA in an arbitration involving the rights of Jeremy    Winston client Tom Brady by NFL Commissioner Roger
   Lin and other NBA players placed on waivers.                 Goodell in connection with the so-called “Deflategate”
                                                                scandal. A court of appeals panel of three judges
                                                                thereafter reversed the district court, but with a strong
                                                                dissent from the Chief Judge of the Second Circuit.
                                                                                                                 Sports Law Practice 2
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 54 of 109



                                                                 Our attorneys recently represented the NFLPA and
  MARKET RECOGNITION                                             various players challenging the discipline imposed on
                                                                 certain members of the New Orleans Saints for allegedly
  Law360 2018                                                    participating in a “bounty” program. In a resounding victory
   •	 Winston named “Sports Practice of the Year”                for the NFLPA and the players, the final decision on appeal
  The Best Lawyers in America® 2017                              vacated all of the suspensions imposed by the NFL on Scott
   •	 Winston attorney named Sports Law “Lawyer of               Fujita, Anthony Hargrove, Will Smith, and Jonathan Vilma.
      the Year” for New York City                                The arbitrator found that the suspensions were unjustified,
                                                                 and all player discipline was vacated. Based upon this total
  Chambers USA 2018
                                                                 victory, Winston & Strawn withdrew pending litigation against
   •	 National Band 2 ranking for Sports Law
                                                                 the NFL over this decision before the Eastern District of
   •	 Practice co-chairs nationally ranked in Band 1 and
                                                                 Louisiana, and the matter has been concluded.
      Band 3 for Sports Law
  U.S. News–Best Lawyers® “Best Law Firms” 2018                  The firm also recently won an arbitration proceeding filed on
   •	 “Practice of the Year” for Sports Law                      behalf of New Orleans Saints quarterback Drew Brees and the
  Street & Smith’s Sports Business Journal                       NFLPA concerning the effect of the Saints designating Brees
   •	 Winston attorney named to “50 Most Influential             as its “Franchise Player” under the free-agency system in
      People in the Sports Business” list                        the NFL. The System Arbitrator agreed with the NFLPA and
   •	 Winston attorney named to “Forty Under 40” list            Brees that a player should receive the benefit of a higher level
                                                                 of salary for his guaranteed one-year contract once he has
  Forbes Magazine
                                                                 been designated as a Franchise Player “for the third time,”
   •	 Winston attorney named to “30 Under 30” Sports list
                                                                 regardless of how many different teams have designated him
  USA Today                                                      as a Franchise Player. Winston & Strawn attorneys argued
   •	 Winston attorney named to “NFL’s 100 Most                  that the Franchise Player designation is an exception to a
      Important People”                                          player’s free-agency rights, and the arbitrator agreed that the
                                                                 language should be construed with that in mind.
In a case that has received widespread media coverage,
Winston & Strawn won a major victory on behalf of college        Similarly, our attorneys represented former NFL defensive
football and basketball players in a federal class action        lineman Jonathan Fanene in an arbitration in which the
antitrust lawsuit against the NCAA and the “big five”            New England Patriots sought the return of a $2.5 million
athletic conferences. The players allege that the NCAA           signing bonus after Mr. Fanene was unable to play for the
and the conferences have acted as a cartel to impose             Patriots due to injury. The Patriots based their claim on
rules that eliminate competition for collegiate athletes and     Mr. Fanene’s purported failure to disclose a prior medical
unlawfully restrain the markets for top-tier college sports      condition and alleged use of medication in order to play
talent. Winston attorneys recently defeated NCAA’s motion        football. After a hearing in which Mr. Fanene testified and
for summary judgment and obtained a partial summary              Patriots head coach Bill Belichick and the team medical
judgment in favor of our clients. The case is set for a          director were cross-examined, the two sides reached a
potentially history-making trial that could forever change the   settlement that enabled Mr. Fanene to keep the entirety of
landscape of college sports in America.                          the bonus he had already been paid.

We also recently filed a landmark action on behalf of            In addition, we prevailed on behalf of the NBPA in a
five members of the World Cup Champion United States             System Arbitration against the NBA. The Winston &
Women’s National Soccer Team (USWNT) with the Equal              Strawn team secured a significant victory on behalf of
Employment Opportunity Commission (EEOC) accusing                NBA players Chauncey Billups, J.J. Hickson, Jeremy Lin,
the United States Soccer Federation (USSF) of wage               Steve Novak, and future similarly situated players. The
discrimination on the basis of gender. This action has           NBPA challenged as a violation of the parties’ collective
received global media attention as an inspirational model for    bargaining agreement (CBA) the NBA’s assertion that
the important issue of equal pay for equal work.                 players claimed off of waivers could not negotiate new

3 © 2019 Winston & Strawn LLP
               Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 55 of 109



contracts using the “bird” or “early bird” salary cap
exceptions. The System Arbitrator’s decision for the NBPA           CHAMBERS USA 2017
confirmed that veteran players who are waived by their
former teams and then claimed off of waivers by new teams           The firm’s sports lawyers
retain their “early bird” rights. The NBA and NBPA arrived at
a post-decision settlement of the further arbitration appeal        “are an invaluable
by which players claimed off of waivers will retain their
“early bird” rights (per the decision of the arbitrator).           resource” who “provide
With respect to the recent $2.15 billion acquisition of the
                                                                    a tremendous amount of
Los Angeles Dodgers noted above, Winston & Strawn
attorneys first-chaired multiple arbitration and mediation
                                                                    quality legal work.”
sessions that arose out of the transaction due to the fact
that the team was emerging from bankruptcy and given                player board members of the Women’s Tennis Association
the unique agreements between the debtors and Major                 (WTA) in matters relating to the structure and operation
League Baseball (MLB).                                              of the WTA Tour. Our attorneys also represented Olympic
                                                                    athlete and world champion sprinter Caster Semenya in her
Additional sports litigation matters recently handled by Winston    successful negotiation for eligibility. In addition, our attorneys
& Strawn include the representation of American Media               have represented the NFL Players Association (NFLPA) and
Productions (owner of SportsNet LA) in consumer class action        the National Basketball Players Association (NBPA) in their
litigation challenging its $8 billion media deal with Time Warner   negotiation of every collective bargaining agreement in their
relating to the broadcast of the Los Angeles Dodgers baseball       respective sports for more than two decades.
games. Our attorneys also recently represented apparel
and eyewear company Oakley in federal court litigation              In the corporate area, our attorneys have assisted sports
concerning Oakley’s right of refusal in former World No. 1          industry clients in connection with a wide range of
golfer Rory McIlroy’s endorsement contract and his ability          significant transactions, including acquisitions and public
to sign a new contract with Nike. The litigation resulted in a      finance.
settlement with Mr. McIlroy.
                                                                    Notable matters include the following:
Our attorneys have represented prominent sports agents
or their player clients at CAA Sports, Wasserman Media              •	 Represented Guggenheim Baseball Management and
Group, SFX Sports, MVP Sports, and Excel, among                        Magic Johnson, as co-counsel, in their historic bid to
others, in a wide variety of contested matters. We                     purchase the Los Angeles Dodgers for $2.15 billion.
have represented governmental entities in litigations,                 The purchase price is the largest ever for a professional
arbitrations, and other disputes relating to the location              sports franchise and included the purchase of a 50
and operation of sports franchises. We also have                       percent interest in the property surrounding Chavez
represented owners and potential owners of professional                Ravine and stadium parking lots.
sports franchises in litigation against sports leagues,
governmental entities, and other bodies, including in               •	 Represented the Los Angeles Dodgers, as borrower’s
disputes relating to the ownership of teams. In addition,              counsel, in connection with a $500 million senior
we have represented sponsors, licensing, and other                     secured delayed-draw term loan financing, the
commercial entities in disputes with athletes, leagues, and            structure of which included novel combinations of both
other entities, including in intellectual property litigation.         stadium and team collateral.

Negotiations & Transactions                                         •	 Represented LA Sports Partners, LLC in its acquisition
Winston & Strawn attorneys regularly advise clients in the             of the Los Angeles Sparks WNBA team. LA Sports
sports industry in negotiations, transactions, and related             Partners is controlled by a group of investors that
matters. For example, our attorneys have represented the               includes Magic Johnson, Mark Walter (CEO of

                                                                                                                    Sports Law Practice 4
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 56 of 109



  Guggenheim Capital, LLC), Todd Boehly (president of
  Guggenheim Capital, LLC), Robert Patton, and Stan
  Kasten, each of whom also is part of the ownership group                                                        Million
  of the Los Angeles Dodgers.
                                                                             bond offering for the Yankee Stadium Project
•	 Represented institutional investors in connection with
   four issuances of private placement notes by the holding
   company and the operating company of the Boston              •	 Represented NYCIDA, as bond counsel, in its $101
   Celtics, the proceeds of which will be used for structural      million issuance of civic facility revenue refunding
   improvements and other working capital purposes.                bonds and the initial issuance of its $150 million civic
                                                                   facility revenue bonds for the USTA National Tennis
•	 Represented institutional investors and lenders in              Center Incorporated Project. The bonds were issued
   connection with an $850 million construction financing          for the purpose of financing a portion of the acquisition,
   of a new 68,500-seat professional football stadium              construction, and installation of and renovations to the
   in Santa Clara, California, for use by the San Francisco        USTA National Tennis Center in Flushing, New York, the
   49ers. The transaction included $449 million of fixed           site of the annual U.S. Open Tennis Tournament.
   rate notes, $301 million of senior bank debt, and $100
   million of floating rate notes.                              •	 Represented the owner of the New York Islanders NHL
                                                                   franchise in negotiations with Nassau County to rebuild
•	 Represented a large Canadian bank in presenting                 the Nassau Coliseum and to lease it for an extended
   different structures to the National Hockey League (NHL)        term, as well as an agreement to acquire by lease and,
   relating to its league-wide revolving credit facility, as       ultimately, to purchase all of the land surrounding the
   well as a credit facility extended to the NHL itself.           Coliseum, including 75 acres of parking lots on which
                                                                   our client planned to construct an urban development.
•	 Represented lenders to Legends Hospitality, LLC
   (owned partially by the New York Yankees and Dallas          •	 Represented the Gillett family and Booth Creek
   Cowboys) in connection with a $225 million senior               Management in a variety of sports interests, including
   secured credit facility.                                        the purchase (and later the sale) of a controlling
                                                                   interest in the Montreal Canadiens NHL team and the
•	 Represented the lenders to Yankee Global Enterprises            Molson Center Arena (now Centre Bell), including the
   LLC in connection with a $275 million senior secured            team acquisition, purchase of the arena and related real
   credit facility (2009) and its $175 million refinancing         estate issues, financing, and NHL approval process.
   (2012). The 2012 facility also contained provisions             We also assisted George Gillett in the purchase of
   governing any future sale of equity interests in the YES        NASCAR’s (National Association for Stock Car Auto
   Network, the Yankees regional sports TV network.                Racing) Evernham Motorsports racing group, and
                                                                   advised in the purchase and potential sale of the
•	 Represented the lenders in connection with a term loan          Liverpool Football Club of the English Premier League.
   financing for Yankee Stadium Holdings LLC for the
   construction of the new Yankee Stadium.                      Winston & Strawn attorneys have served as outside
                                                                counsel to the Harlem Globetrotters’ basketball event
•	 Represented the New York City Industrial Development         business, as general counsel to the Major League
   Agency (NYCIDA) as underwriter’s counsel, in connection      Umpires Association, and as general counsel to the NBA
   with its issuance of $942 million PILOT revenue bonds        Referees. Our significant tax practice, which includes more
   and $25 million rental revenue bonds for the Yankee          than 50 attorneys, provides assistance in virtually every
   Stadium Project. The project consisted of the design,        area of this broad field that is of interest to our sports
   development, acquisition, construction, and fitting out of   industry clients, from tax planning to federal and state
   the new Yankee Stadium, owned by the issuer.                 tax advice in connection with private foundations, public
                                                                charities, and other non-profit organizations.
5 © 2019 Winston & Strawn LLP
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 57 of 109



Intellectual Property                                             Additional intellectual property representations include:
With more than 200 attorneys, Winston & Strawn’s intellectual
property practice is one of the most active and highly regarded   •	 FieldTurf, the market leader in artificial turf fields, in
in the country. The trust of our clients is consistent with the      patent litigation against Astroturf that ESPN called “the
industry-wide recognition we have achieved. For example,             nastiest rivalry in sports.”
Winston & Strawn was the most honored litigation group in
The American Lawyer’s January 2014 biennial “Litigation           •	 MasterCard International Incorporated in its worldwide
Department of the Year” review. As in 2010, our IP litigators        sponsorship of MLB and Major League Baseball Advanced
were selected as one of four finalists for “IP Department            Media, as well as its sponsorship of various MLB clubs,
of the Year” (one of only six firms to be honored more than          including the Chicago Cubs, New York Yankees, Atlanta
once), and our department chair was selected as one of the           Braves, and Los Angeles Dodgers, as well as the Open
six “Litigators of the Year” (the second Winston & Strawn IP         Championship (British Open) and Rugby World Cup.
lawyer to be chosen since the award’s inception in 2012).
                                                                  •	 A professional sports team in a successful domain name
Winston & Strawn also is one of a few large law firms in the         infringement claim.
United States with an IP practice dedicated to advertising,
marketing, sports, and entertainment law. This practice           •	 Professional athletes with respect to disability insurance
recently was named a “Media and Entertainment Practice               issues, social media and publishing issues, and
Group of the Year” by Law360, and has been ranked                    charitable foundation issues.
nationally by Chambers USA, The Legal 500 US, and U.S.
News–Best Lawyers®, among other publications.                     •	 Four professional minor league baseball teams in their
                                                                     successful efforts to transfer their franchises from one
The firm’s sports law attorneys regularly handle a wide range        league to another.
of IP and advertising-related matters for our clients in this
sector. In addition to disputes and negotiations, the group       •	 Sponsors and promoters of tennis tournaments and
advises sponsors, athletes, sports property owners, agents,          international soccer matches in connection with
and sports broadcasters in connection with contracts,                sponsorship and promotion agreements.
business activities, trademark registrations, advertising
agreements, motion picture and television production deals,       Winston & Strawn’s intellectual property practice in Europe
sponsorships and endorsement agreements.                          also has extensive sports industry experience with regard to
                                                                  content acquisition and protection on behalf of rights-holders,
For example, we represented Avon Products Inc. in its             broadcasters, agencies, sponsors, and talent, including:
sponsorship of the Olympic Games, and in negotiations
with Derek Jeter in his endorsement of Avon’s “Driven”            •	 Representing television broadcasters in the acquisition
line of products, as well as negotiating other Olympic               of rights pertaining to majors sport events in France,
sponsorship deals. Our attorneys also represented                    including Rugby World Cup, Six Nations Rugby
Players Inc. – the licensing subsidiary of the NFL Players           tournament, French Open Tennis Tournament, Tour de
Association (NFLPA) – in cutting-edge litigation regarding           France, and Winter and Summer Olympic Games.
the application of group licensing contracts to intellectual
property rights utilized on the Internet and in a class action    •	 Advising an agent with respect to a tender process for
concerning the licensing of retired NFL player rights.               the centralized award of media rights relating to the
Winston & Strawn secured a significant victory for a Miami           European Football Championship and related litigation
Heat player in recovering his Internet domain name, and              against a competitor.
represents many other professional athletes, as well as
sponsors, with respect to their intellectual property and         •	 Counseling and defending the European leader in
endorsement rights. Our advertising attorneys also have              the management of sport and leisure installations
significant experience representing agency clients in                in connection with a disputes related to contractual
endorsement and related matters.                                     relationships with suppliers, subcontractors, and providers.

                                                                                                                Sports Law Practice 6
               Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 58 of 109




About Winston & Strawn
Winston & Strawn LLP is an international law firm with 1,000 attorneys across 16 offices in Brussels, Charlotte, Chicago, Dallas, Dubai, Hong
Kong, Houston, London, Los Angeles, Moscow, New York, Paris, San Francisco, Shanghai, Silicon Valley, and Washington, D.C. The
exceptional depth and geographic reach of our resources enable Winston & Strawn to manage virtually every type of business-related legal
issue. We serve the needs of enterprises of all types and sizes, in both the private and the public sector. We understand that clients are
looking for value beyond just legal talent. With this in mind, we work hard to understand the level of involvement our clients want from us.
We take time to learn about our clients’ organizations and their business objectives. And, we place significant emphasis on technology and
teamwork in an effort to respond quickly and effectively to our clients’ needs.
Visit winston.com if you would like more information about our legal services, our experience, or the industries we serve.
Attorney advertising materials. Winston & Strawn is a global law firm operating through various separate and distinct legal entities.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 59 of 109




   EXHIBIT C
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 60 of 109



                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                          OAKLAND DIVISION



                                        :
IN RE: NATIONAL COLLEGIATE              :
ATHLETIC ASSOCIATION                    :
ATHLETIC GRANT-IN-AID CAP               :
ANTITRUST LITIGATION                    :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :   Case No. 4:14-md-2541-CW
                                        :   Case No. 4:14-cv-02758-CW
                                        :
                                        :
                                        :   DECLARATION OF DANIEL A. RASCHER
                                        :   ON ECONOMIC VALUE OF ORDERED
                                        :
                                        :   INJUNCTIVE RELIEF
                                        :
                                        :
                                        :
                                        :   March 26, 2018
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
                Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 61 of 109



1.       QUALIFICATIONS

         1.   My name is Daniel A. Rascher. I have previously submitted six expert reports in this matter, and I
                                                                  1
         also provided written and live testimony at trial. A fuller list of my credentials appears in my initial merits

         report submitted in March 2017, and an updated current curriculum vitae (including a list of all cases in the

         last 4 years where I testified at trial or was deposed) is attached as Appendix A. I am still being

         compensated at $500 per hour, the usual and customary hourly rate that was effective at the time this

         engagement began, plus reimbursement of expenses. In my work on this matter, I have been assisted by

         OSKR staff, working under my supervision and control. I have no direct financial interest in the outcome

         of this matter.

2.       SCOPE OF WORK AND SUMMARY OF OPINIONS

         2.   Class Counsel have asked me to review the Findings of Fact and Conclusions of Law (herein “FFCL”)

         and the Permanent Injunction (herein, “Injunction”), both issued in this case on March 8, 2019, and to

         assess the economic value to the class of the relief granted by the Court. My focus has been on Paragraphs

         One, Two, and Five of the Injunction. Paragraphs One and Two lay out the forms of educational

         compensation that cannot be capped at the national (Division 1) level or capped across more than one

         conference; Paragraph Five lays out the forms of educational compensation that can be capped by the
         NCAA, but not below a floor established by the Injunction. In performing these calculations, I have relied

         on the materials in Appendix B to this declaration, public data, and analyses done during the expert

         discovery phase of the case in which I and other experts assessed the value of various forms of NCAA-

         approved compensation.

     1
          (a) Expert Report of Daniel A. Rascher on Injunctive Class Certification, June 25, 2015 (herein “Rascher Injunctive
          Class Report”); (b) Expert Report of Daniel A. Rascher on Damages Class Certification, February 16, 2016 (herein
          “Rascher Damages Class Report”); (c) Corrected Expert Reply Report of Daniel A. Rascher on Damages Class
          Certification, October 12, 2016 (herein “Rascher Damages Class Reply Report”), (d) Expert Declaration of Daniel A.
          Rascher in Support of Motion for Preliminary Approval of Damages Classes, February 2, 2017 (herein “Rascher
          Settlement Declaration”), and (e) Expert Report of Daniel A. Rascher on Economic Liability Issues for the Injunctive
          Classes, March 21, 2017 (herein “Rascher Merits Report”), Expert Reply Report of Daniel A. Rascher on Economic
          Liability Issues for the Injunctive Classes, June 21, 2017 (herein “Rascher Merits Reply Report”), Direct Testimony of
          Dr. Daniel A. Rascher, July 3, 2018 (herein “Rascher Direct”), Rebuttal Testimony of Dr. Daniel A. Rascher, July 17,
          2018 (herein “Rascher Rebuttal”), and NO. 14-MD-2541 CW, TUESDAY, SEPTEMBER 4, 2018, Trial Transcript
          Volume 1, pp. 10-190 (herein “Rascher Trial Transcript”).


                                                                Page 1
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 62 of 109




    3.   Based on my review of the FFCL and the Injunction, it is my opinion that:

         a. It is likely that between 104 and 122 FBS programs will offer educational compensation
            above COA to their Full GIA football and basketball athletes (at the high end, this is
            virtually the full set of FBS programs). It is also likely that between 184 and 265 D1
            basketball programs will offer educational compensation above COA to their Full GIA
            men’s and women’s basketball athletes; i.e., an additional 80 to 143 non-FBS programs.
         b. The relief granted in Paragraphs 1 and 2 of the Injunction, which specifies the types of
            educational compensation which the NCAA may not cap, has a likely value to the class of
            athletes of between $71 and $90 million per year, based on the value of the compensation
            and the set of schools likely to adopt such forms of compensation.
         c. The relief granted in Paragraph 5 of the Injunction, which specifies the types of educational
            compensation (“academic and graduation awards”) which the NCAA may continue to cap,
            but at a higher level (as laid out in the Injunction), has a likely value to the class of athletes
            of $116 and $145 million per year, based on the value of the compensation and the set of
            schools likely to adopt such forms of compensation.
         d. Thus, my best conservative estimate of the value of the total relief to the three classes of
            athletes is between $187 and $235 million per year.
         e. For an individual class member, the value of the relief granted in the Injunction will vary
            depending on the choices made by that class member, but, in general, they would likely
            range in value between approximately $60,000 for four years of academic achievement and
            graduation and $100,000 or more for class members who take advantage of a full graduate
            scholarship, new computer, scientific instruments, paid internship, study abroad, tutoring
            and other education related benefits that may now be available if their schools and
            conferences choose to offer them.

    4.   In addition, the provided-for relief also indicates that certain educational benefits would be available to
                                                                                  2
    athletes based on athletic compensation that is currently unspecified or for which the value is clearly

    positive, but difficult to quantify. While I have not reached any opinions as to the expected value of those

    benefits, I have provided a discussion of the types of valuable benefits made available by the Injunction.

    5.   The remainder of this declaration details the support for these opinions.




2
     For example, one particular award allows the NCAA to provide “unlimited” benefits.

                                                         Page 2
               Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 63 of 109



3.       THE VAST MAJORITY OF FBS PROGRAMS AND A SIZABLE PORTION OF NON-FBS
         D1 PROGRAMS ARE LIKELY TO ADOPT THE NEWLY ALLOWED FORMS OF
         EDUCATIONAL COMPENSATION

         6.   The first step in estimating the value of the injunctive relief granted by the Injunction is to determine

         the likely set of schools whose rational response to the relaxation of the recently enjoined anticompetitive

         restraints will be to offer more educational compensation, i.e., the set of schools that have an economic

         incentive to adopt this form of compensation. If the current NCAA caps were a realistic measure of the

         actual value of athletes to schools (which they are not) or if there were economic evidence that such

         compensation would harm demand (which there is not), then we might expect that few, if any, schools
         would incur the additional expenses of providing these newly allowed forms of educational compensation,

         but because it is clear the current caps far understate the value of athletes to their programs (even when

         factoring any purported negative impact of compensation on demand), the rational economic response will

         be for those schools constrained by the current cap to exceed that cap once allowed, in an effort to meet

         consumer demand.

         7.   During the damages phase of this case, since settled, I developed an econometric model that predicted,

         with a high degree of accuracy, which schools would adopt Full COA stipends over time, based on

         economic factors and each school’s place within the competitive hierarchy of college sports. This model

         was conservative, in that it focused on the likely rate of adoption as of 2010, and in the meantime the value

         of athletics to schools has only grown, meaning that the set of 2010 adopters likely understated the set of

         2015 (and beyond) adopters.

         8.   The conservativism of this model was confirmed when the damages portion of the case settled and a

         far greater number of D1 basketball schools were revealed to have adopted some amount of COA over the

         period from 2015-2017 than the model had predicted for 2010. Thus, I use two results – a lower bound

         based on my conservative econometric model and an upper bound based on the set of schools that

         acknowledged that they have, in fact, adopted some form of COA compensation – to estimate a range of
                           3
         likely adoption. In the conservative estimate, 184 schools are assumed to adopt above-COA educational

     3
          This estimate excludes the Ivy League schools and the three Service Academies.

                                                              Page 3
               Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 64 of 109




         compensation for their basketball athletes. In the more expansive estimate, I assume the 265 D1 schools

         that actually adopted COA per the settlement will also adopt above-COA compensation for their basketball
                     4
         athletes.

         9.   In the case of FBS football, the conservative estimate based on my econometric model assumes 104

         schools will adopt above-COA educational compensation for their football athletes. In the more expansive

         estimate, I assume the 122 FBS schools that actually adopted COA per the settlement will also adopt

         above-COA compensation for their football athletes.

         10. Once the set of schools likely to adopt above-COA educational compensation is set, I then estimate a

         number of athletes from each class (i.e., each sport) that would be eligible for the relief granted by the

         Injunction. From the data made available in this litigation, I estimate an FBS program has an average of 82

         Full GIA football athletes, and a D1 program has an average of 11 men’s and 11 women’s Full GIA

         basketball athletes.

         11. I use this range of schools (104 and 122 for football and between 184 and 265 for men’s and women’s

         basketball) and these estimate of athletes (82 football, and 11 in men’s and women’s basketball) in the

         work that follows. This implies that in any given year, I estimate that as many as 10,004 football, 2,915

         MBB, and 2,915 WBB athletes are likely to receive additional educational compensation.

4.       THE RELIEF GRANTED IN PARAGRAPHS ONE AND TWO OF THE INJUNCTION
         HAS A LIKELY VALUE TO THE CLASS OF BETWEEN 71 AND 90 MILLION
         DOLLARS PER YEAR

         12. The next step in the process is to estimate the value of the compensation these adopting schools would

         provide. In this section I focus on the value of the relief granted in Paragraphs One and Two, forms of

         educational compensation that cannot be capped by cross-conference agreements per the Injunction. Then

         in Section 5, I focus on Paragraph Five, forms of academic achievement or graduation awards or incentives


     4
          As I understand it, Paragraphs Six and Seven allow any single NCAA conference to ban any and all forms of
          educational compensation or academic or graduation awards as long as that decision is made without collusion with
          other conferences. Thus, it is possible some conferences choose not to adopt any of these allowed benefits. However,
          it was argued in the past it was unlikely that any more than 65 or so schools (those within the “Autonomy Five”)
          would adopt COA, but as discussed above, 265 schools, approximately 75% of all of D1, adopted COA in some form.

                                                               Page 4
      Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 65 of 109




that can be capped by cross-conference agreements per the Injunction, but not below a minimum level

established by the Court.

13. Paragraphs One and Two of the Injunction reads as follows (with my emphasis in bold):
        “Defendant National Collegiate Athletic Association, and its officers, agents, servants, employees, and
        any person in active concert or participation with them, including its member schools and conferences,
        who receive actual notice of this Order by personal service or otherwise (hereinafter, the NCAA), are
        hereby permanently restrained and enjoined from agreeing to fix or limit compensation or benefits
        related to education that may be made available from conferences or schools to Division I women’s and
        men’s basketball and FBS football student-athletes on top of a grant-in-aid.

        “The compensation and benefits related to education provided on top of a grant-in-aid that the NCAA
        may not agree to fix or limit pursuant to paragraph 1 of this Order are the following: computers, science
        equipment, musical instruments, and other tangible items not included in the cost of attendance
        calculation but nonetheless related to the pursuit of academic studies; post-eligibility scholarships to
        complete undergraduate or graduate degrees at any school; scholarships to attend vocational school;
        tutoring; expenses related to studying abroad that are not included in the cost of attendance
        calculation; and paid post-eligibility internships.”

14. As I understand this section of the Injunction, the Court has not mandated any specific form or amount

of educational compensation be paid to any athletes, but rather merely that the NCAA (and/or its members)

may not enact or enforce any inter-conference rule that restricts conferences’ or schools’ ability to provide

the types of educational compensation listed in Paragraph Two of the Injunction. This would seem to ban

any cap on educational compensation that covered all of Division 1, or even a subset of conferences, such

as the so-called “Autonomy Five” schools. Only a school or conference acting unilaterally could impose

such a cap. Thus, as I understand the Injunction, it would be permissible for schools recruiting an athlete

out of high school, in addition to competing by offering four or five years of a Full COA grant-in-aid in

exchange for his/her athletic services, to also add a laptop computer or the guarantee of paid-for graduate

school if an athlete completed his/her eligibility and graduated, or otherwise qualified for graduate school.

15. In this section I assess the value of two categories of this type of educational compensation: during-

eligibility educational compensation (such as computers, science equipment, and musical instruments), and

post-eligibility educational compensation (including graduate school, paid internships, or vocational

school). After this, I discuss, but do not quantify, value implicit in the “other tangible items” allowed by

the relief granted in Paragraph Two.


                                                 Page 5
                Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 66 of 109



4.1       THE VALUE OF COMPUTERS, SCIENCE EQUIPMENT, AND MUSICAL INSTRUMENTS

          16. The first component of value in Paragraph Two that I assess is the value of items of tangible value

          made available by additional educational compensation during athletes’ period of athletic eligibility. Here

          I focus on computers and musical instruments. To estimate this value, first I assume that every school

          identified as likely to provide above-COA educational compensation will choose to provide each of its

          class-member athletes with a high-quality laptop computer and, for those athletes majoring in music, a

          high-quality musical instrument.

          17. A solid notebook computer can cost between $1,000 and $2,000. For example, when I recently
          checked, the ThinkPad X1 Carbon (6th Gen) by Lenovo, which my firm uses for some of our data work –
                                                                                                         5
          some of which is done by college-level summer associates – had a list price of $1,274.99. So for this
          portion of the ordered relief, I have simply used my estimate of the number of future class members who

          will attend schools likely to provide above-COA educational compensation, and multiplied this estimated

          by $1,275, as a reasonable estimate of the value of the computers these schools would provide. The

          product of these estimates is between $16,034,400 and $20,188,350 per year across all class members.
                                                                              6
          18. Quality musical instruments cost between $450 and $2,950. According to the National Center for

          Education Statistics, 1.4% of all college graduates major in music of some form, so here I use the same

          estimate of schools and class members, but I focus only on an estimated 1.4% that major in music. Using a

          point estimate of $1,700 for the value of an instrument, the product of these estimates is between $299,309
          and $376,849 per year across all class members.

          19. In this work, I am assuming that under the Injunction, the NCAA will not be able to prohibit athletes

          from full exercise of the property rights to these supplies. For example, an athlete would not be restricted

          from selling a musical instrument after his/her musical studies ended (similar to other students). To the

          extent that the NCAA is able to restrict those property rights, the valuation calculated here would be an

          overstatement – part of the value of any tangible asset is the ability to resell it, and any restriction on that

      5
           On March 21, I found a 2018 Premium 6th Gen Lenovo ThinkPad X1 Carbon 14" FHD IPS Laptop for sale on
           Amazon for $1,274.99, with free shipping.
           https://www.amazon.com/gp/product/B07FTT2ZQQ/ref=ox_sc_saved_title_1?smid=A3I8SIV4ZMJMWX&psc=1
      6
           See, e.g., https://bit.ly/2WmKVKo and https://bit.ly/2HDkuNv

                                                           Page 6
          Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 67 of 109




    resale would lower the value. On the other hand, to the extent that an athlete receives more than one of

    these tangible educational items, say multiple musical instruments and a second specialized computer as

    part of a sound studio class, then the estimate above would be an understatement.

    20. Obviously, the injunctive relief provided during athletes’ period of eligibility consists of more than

    just computers and musical instruments. The Court also points to science equipment, tutoring services, and

    “other tangible items.” For science equipment, the primary tool is likely to be the laptop computer, and for

    the purpose of this estimate I adopt the conservative assumption that while the average value to each class

    member of other scientific equipment, such as safety goggles, lab coats, etc., is certainly positive, using an
    estimate of zero is a reasonable, conservative estimate. Similarly, it is certain that for athletes that spend

    days or weeks away from school over the course of a season, the ability to receive as much tutoring as the

    school deems appropriate (rather than being constrained by NCAA rules that prohibit unlimited tutoring)
                            7
    has a positive value. Indeed, to the extent the Injunction ends the current NCAA prohibition on providing

    tutoring to prospective college athletes, such as assisting a high school student with tuition in a

    standardized test preparation class (currently prohibited by rule 13.2.1.1(k)), this element could provide

    substantial additional value to future class members. Nevertheless in my calculations I have not assigned a

    specific value to this element of educational compensation.

    21. I summarize the results of this process in Exhibit 1 below, where I lay out my estimates of the number

    of class athletes eligible each year for these forms of educational compensation and then multiply that by

    my estimate of $1,275 per athlete for a laptop and $1,700 per athlete who majors in music.




7
    As would tutoring of athletes after their eligibility runs out for such things as preparation for graduate school entrance
    exams.

                                                            Page 7
                Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 68 of 109



              Exhibit 1: Estimate of Computer and Supplies Prices
                Estimated using 104 schools for Football and 184 Schools for Basketball
                                       Number of       Pct. Of
                                        Athletes      Athletes       Price      Total Price
                Computer                          12,576            100%                $1,275        $16,034,400
                Musical Instruments               12,576            1.4%                $1,700          $299,309


                Estimated using 122 schools for Football and 265 Schools for Basketball
                                       Number of       Pct. Of
                                        Athletes      Athletes       Price      Total Price
                Computer                          15,834            100%                $1,275        $20,188,350
                Musical Instruments               15,834            1.4%                $1,700          $376,849
                Sources:
                [1] On March 21, I found a 2018 Premium 6th Gen Lenovo ThinkPad X1 Carbon 14" FHD IPS Laptop for sale on
                Amazon for $1,274.99, with free shipping.
                https://www.amazon.com/gp/product/B07FTT2ZQQ/ref=ox_sc_saved_title_1?smid=A3I8SIV4ZMJMWX&psc=1

                [2] Musical instruments price based on average of $450 for a student trumpet and $2,950 for a student Double Bass
                (https://bit.ly/2WmKVKo and https://bit.ly/2HDkuNv).

                [3]Music degree rate based on 26,538 music graduates, from DataUSA and 1,920,718 total graduates from IPEDS.
                (https://bit.ly/2uIUfw2 and https://bit.ly/2HGmx3o)




4.2       THE VALUE OF GRADUATE SCHOOL SCHOLARSHIPS, POST-GRADUATE INTERNSHIPS, AND
          VOCATIONAL SCHOOL

          22. The second portion of the relief granted in Paragraphs One and Two is the value of post-eligibility

          educational compensation, specifically the freedom for schools to compete during the recruiting process by

          contracting to pay for athletes’ graduate school, internships, or vocational school. As I understand the

          Injunction, it would now become permissible for schools recruiting an athlete out of high school, in

          addition to the existing economic competition (offering as much as five years of a Full COA grant-in-aid in

          exchange for athletic services), to also add the guarantee of paid-for graduate school if the athlete
                                                                                    8
          completes his eligibility and qualifies for graduate school; to provide supplementary compensation to an

          athlete who did a post-eligibility internship; and/or to pay for an athlete’s attendance at a vocational school.


      8
          Usually this would require graduation, but not always. As an example, as I understand it, dental schools often only
          require two years’ of undergraduate work to enroll in a DDS program.

                                                                    Page 8
              Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 69 of 109




     23. As I understand the current rules, such a guaranteed offer is forbidden, and the rules also forbid any

     school from promising to pay for an athlete to attend graduate school at another institution. Similarly, as I

     understand the current rules, during the recruiting process, a school cannot offer to provide a future

     scholarship to attend vocational school after the completion of eligibility. As I understand the Injunction,

     this sort of educational compensation would become fully allowed, as schools and conferences individually

     deemed appropriate, without interference from any combination of schools outside of a single conference

     (e.g., the NCAA, the Autonomy Five voting collectively, a bilateral agreement of two conferences, or even

     an agreement across two or more schools that are not in a single conference). Of course, an individual
     school or conference could choose not to provide this form of compensation if it determined it would harm

     consumer demand, but as I testified during trial, I have seen no evidence of any impact on demand.

     24. For an individual athlete, the ability to bargain, in advance of committing to a school, to secure a

     guarantee of educational compensation of this nature is potentially very valuable. During the course of

     discovery in this case, NCAA President Mark Emmert testified that if the NCAA rules permitted schools to

     promise to pay for graduate school during recruitment, it would be the economic equivalent of offering the

     athlete a Ferrari. 9

     25. As discussed above in Section 3, not all schools are likely to adopt this compensation, and so in this

     section I continue to use my estimated numbers for schools adopting this form of educational compensation

     as well as the average number of class members attending those schools. Unlike the annual figures above,

     in each of these post-graduate opportunities, each athlete is assumed to only use the benefit once, hence to

     estimate the annual figure I divide the total by 4.5 to approximate the share of athletes who graduate each
             10
     year.


9
      Deposition of Mark Emmert, January 12, 2017, pp. 162-163.
      “No, I didn't say that at all. When they're an undergraduate, they are, indeed, a member of the undergraduate student body, and
      they're participating in their sport as part of that undergraduate experience. When you add to that a – a form of compensation, a
      commitment that you're going to go way above and beyond whatever your education expense is here at – at my college or
      university are, and you say, I'm going to – in addition to that, I'm going to give you something worth hundreds of thousands of
      dollars, it could be that you're going to give them a Ferrari, it could be that you're going to give them a medical degree, it costs the
      university the same amount.”
10
      I use 4.5 as the approximate length of a collegiate athletic career for an athlete who graduates rather than, say, 4,
      because many athletes, especially in FBS football, participate in athletics for five years because of redshirting. While
      some athletes leave early, those who graduate are more likely to be in school for five years than three or fewer.

                                                                    Page 9
                   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 70 of 109




             26. Similarly, I see nothing in the Injunction that prevents a conference from allowing more than one of

             these three forms of post-eligibility compensation. In fact, in my role as academic director of the Sport

             Management program at the University of San Francisco, I frequently work with former D1 athletes who

             have become graduate students and who also take unpaid or low-paying internships. Nevertheless, to make

             the estimate of the value of this portion of the Injunction tractable, I assume that each athlete will only take

             advantage of one of these three possible benefits.

4.2.1        Assigning Class Members to One of Three Possible Forms of Post-graduate Education

             27. In essence, I am assuming every member of the class who attends a school predicted to provide these
             post-graduate benefits will receive exactly one of the three types. The first step is then to determine the

             percent of each class assigned to each of these three benefits and to assign each athlete to one of the three

             possible categories. For athletes who do not graduate, I assume each will take advantage of some form of

             vocational training. For those who do graduate, I assume that the minority will attend graduate school (at

             the same rate as all college graduates attend graduate school, i.e., 17.5%) and that the rest instead will take
                                                                                                                         11
             advantage of the opportunity to supplement their income during a post-graduate internship.

             28. Among the three classes, many athletes still do not finish their undergraduate degree. FBS football

             athletes graduate at a rate of 62%. For D1 MBB and WBB athletes, the federal graduation rates are 47%
                                       12
             and 63%, respectively.         Thus, I assume that the complement of these figures, i.e., 38% of eligible FBS

             football athletes, 53% of D1 men’s basketball athletes and 37% of D1 women’s basketball athletes will
             attend vocational school. This sums to between 5,062 and 6,425 across the three classes: between 3,241

             and 3,802 in football, between 1,073 and 1,545 and between 749 and 1,079 in men’s and women’s

             basketball, respectively.


        11
             I have seen no evidence whether Full GIA athletes attend graduate school at higher or lower rates than the general
             student population, but as I discuss below, if these athletes were provided with a no-cost scholarship as part of their
             educational compensation, the usage rate would certainly increase relative to the current rate where the education
             might cost tens or hundreds of thousands of dollars. As a second point of reference, in the publicly available ELS data
             on which Dr. Heckman relied in his work, 23% of all college graduates went on to some form of post-graduate study
             within 10 years of having entered tenth grade. See Education Longitudinal Study of 2002 (ELS:2002).
        12
             https://www.ncaa.org/about/resources/research/division-i-graduation-rates-database.


                                                                  Page 10
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 71 of 109




     29. Of those athletes who do graduate, not all attend graduate programs. On average in the United States,
                                                                            13
     17.5% of all college graduates go on to attend graduate school.             So for each sport, I assume 82.5% of the

     graduates take advantage of supplementary income during an internship, rather than receiving a paid

     graduate-school education. Across the three sports, this is approximately 49% of the class.

     30. Finally, for the 17.5% of the graduates who attend graduate school (approximately 10% of the class in

     total), I assume each will receive value equal to an estimated average price of a graduate school program. I

     have also provided context by assessing the lower and higher end of the likely range of graduate school

     program pricing, up to the cost of four years of medical school.




13
     https://www.naceweb.org/job-market/graduate-outcomes/first-destination/class-of-2017/

                                                        Page 11
      Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 72 of 109



    Exhibit 2: Class Members by Assumed Post-eligibility Educational Compensation
     Estimated using 104 schools for Football and 184 Schools for Basketball
                                                                   MFB       MBB                         WBB     Total

     Number of Schools                                                                104        184     184
     Number of Athletes                                                                82         11      11
     2018 Graduation Rate                                                             62%        47%     63%

     Number of Graduates                                                              5,287      951     1,275   7,514
     Number of Graduates going to Graduate School (17.5%)                              925       166      223    1,315
     Number of Graduates going to Internships (82.5%)                                 4,362      785     1,052   6,199

     Number of Non-Graduates                                                          3,241      1,073   749     5,062
     Number of Non-Graduates going to Vocational School (100%)                        3,241      1,073   749     5,062

     Total                                                                            8,528      2,024   2,024   12,576



     Estimated using 122 schools for Football and 265 Schools for Basketball
                                                                   MFB       MBB                         WBB     Total

     Number of Schools                                                                122        265     265
     Number of Athletes                                                                82         11      11
     2018 Graduation Rate                                                             62%        47%     63%

     Number of Graduates                                                              6,202      1,370   1,836   9,409
     Number of Graduates going to Graduate School (17.5%)                             1,085       240     321    1,647
     Number of Graduates going to Internships (82.5%)                                 5,117      1,130   1,515   7,762

     Number of Non-Graduates                                                          3,802      1,545   1,079   6,425
     Number of Non-Graduates going to Vocational School (100%)                        3,802      1,545   1,079   6,425

     Total                                                                           10,004      2,915   2,915   15,834
     Sources:
     [1] "Master Data" from settlement backup
     [2] Rascher Damages Class Reply Report, ¶254

     [3] Rascher Damages Class Reply Report, ¶257
     [4] https://www.ncaa.org/about/resources/research/division-i-graduation-rates-database.
     [5] https://www.naceweb.org/job-market/graduate-outcomes/first-destination/class-of-2017/

    4.2.1.1 Real World Data is Likely to Understate Post-Injunction Usage

31. As a check on these last two assumptions, I looked at the University of Nebraska’s PEO program,

about which I testified and to which the FFCL cited. According to Nebraska’s own figures, over the course


                                                            Page 12
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 73 of 109




     of approximately 2.5 years, 121 athletes took advantage of the PEO program, with 87 doing internships, 19

     attending graduate school (7 of those went to medical school), with 15 choosing to study abroad.

     According to past Nebraska public information, annually Nebraska has approximately 450 scholarship

     athletes per year, which translates to approximately 100 graduates per year, or 250 in the 2.5 year period

     for which PEO data is available. This implies about a 7.5% usage rate for graduate school, which

     compares to the 10% I have assumed here. It also implies a usage rate of 35% for internships, compared to

     the 49% I have assumed here. In total, almost half of the eligible Nebraska graduates appear to have used

     one of the options. For the obvious reason that the Nebraska benefit is capped at $7,500 and the Injunction
     is specifically not capped, this likely understates the usage rate of the relief provided.

     32. In fact, this is a general issue that will tend to understate usage today relative to the likely usage under

     the Injunction. The current rate of graduate school attendance should be recognized as a lower bound

     because it does not take into account the positive effect that this form of educational compensation will

     have on rates of graduation and graduate school attendance; the change in the rules themselves is likely to

     lead to more positive academic outcomes. In his testimony, Dr. Heckman explained that lowering the cost
                                                                                                              14
     of the next level of educational attainment creates an incentive to graduate from the prior level.            Hence,

     just as Dr. Heckman argued that the existence of undergraduate scholarships led to increased high school

     grades and graduation rates, we would expect more athletes to graduate from college (and with better

     grades) if they knew they would be able to tap into educational compensation in the form of graduate

     school scholarships. And of course, even for athletes already inclined to graduate from college, the

     lowered cost of attending graduate school is also likely to increase rates of attendance in graduate school.

     33. Thus, my calculations below should be seen as a lower bound on the true value of this element of

     relief granted to the class by means of the Injunction. Because the estimated value of the graduate school



14
      See Expert Direct Examination Declaration of Professor James J. Heckman, July 11, 2018:
              “The possibility of playing collegiate athletics and receiving an athletic scholarship to college likely
              provides benefits even before college enrollment by providing incentives for high school students to
              invest more intensively in their human capital through participation in high school athletics, studying to
              earn better grades, and graduating from high school.”

                                                         Page 13
                   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 74 of 109




             benefit exceeds the estimated value of the internship in my calculations, shifting athletes from an internship

             to graduate school will tend to increase the value of the relief granted by the Injunction.

4.2.2        Valuing each form of Post-graduate Education

             34. The next step in the process is to estimate the value of a vocational program, internship, or graduate

             school program. I do this based on current price data for each of the three options.

             35. For vocational school, I have identified the following range of prices.

                 Exhibit 3: Vocational and Associate Degrees Annual and Total Prices

                                                                          Electro-
                                           CDL Truck           Barber    mechanical   Auto      Building
                                            Driving            College Technologies Technician Inspector
                   Annual Program Price         $4,750           $11,074      $20,980   $18,270    $20,553
                   Program Duration (yrs.)           1                 1            1         2          2
                   Program Total               $4,750           $11,074      $20,980   $36,540    $41,106
                   Notes:
                   [1] Only includes tuition and fees.
                   [2] See Appendix C for sources.



             36. Based on this, I assume the 40% of the class I estimate will use this option will receive, on average,

             value equal to $21,176.

             37. With respect to the 49% of the class I estimate will take advantage of the internship program, as I

             understand the Injunction, there is no NCAA dollar limit on what a conference can offer recruits for their

             paid internships. Nebraska’s existing program offers $7,500, but does so in a relative vacuum of

             competitive offers. Now that other schools will be allowed to compete on this dimension, it is likely the

             long-run compensation offer will exceed this current amount. And in fact, some Silicon Valley firms

             already pay over $7,500 per month to interns, so that a $7,500 per year estimate is likely a very low
                         15
             estimate.        Nevertheless, given there is already evidence of a school providing this much for internships,

             the Nebraska PEO provides a reliable lower bound on the likely value of the internships under the

             Injunction.

        15
             See for example, https://www.fastweb.com/career-planning/articles/top-10-highest-paid-US-internships

                                                                Page 14
       Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 75 of 109




Exhibit 4: Estimated Internship Value
 Estimated using 104 schools for Football and 184 Schools for Basketball
                   Number of      Number of          Pct.            Pct.                    Estimated   Internship
      Sport                                                                                                           Total Value
                    Schools        Athletes       Graduated      Internship                   Players       Price
      MFB             104             82             62%            82.5%                      4,362       $7,500     $32,715,540
      MBB             184             11             47%            82.5%                       785        $7,500     $5,886,045
      WBB             184             11             63%            82.5%                      1,052       $7,500     $7,889,805

 Estimated using 122 schools for Football and 265 Schools for Basketball
                   Number of      Number of                                                  Estimated   Internship
      Sport                                        % grad       % internship                                          Total Value
                    Schools        Athletes                                                   Players       Price
      MFB             122             82             62%            82.5%                      5,117       $7,500     $38,377,845
      MBB             265             11             47%            82.5%                      1,130       $7,500     $8,477,184
      WBB             265             11             63%            82.5%                      1,515       $7,500     $11,363,034
 Sources:
 [1] "Master Data" from settlement backup
 [2] Rascher Damages Class Reply Report, ¶254

 [3] Rascher Damages Class Reply Report, ¶257
 [4] https://www.ncaa.org/about/resources/research/division-i-graduation-rates-database.
 [5] https://www.naceweb.org/job-market/graduate-outcomes/first-destination/class-of-2017/
 [6] Nebraska Post Eligibility Program.pdf

38. For the 10% of the class I assume will attend graduate school, I estimate the value as follows. Post-

graduate education prices vary widely, from, for example, a one-year teaching certificate to potentially

three years of law school or four years of medical school. I have not found data on the range of usage

among former college athletes, so instead I have estimated the price of a handful of graduate programs

across the spectrum of price, and I used these to create a range of value. Obviously not every football or

basketball player will attend medical school, and so the high end of the range likely overstates the value,

but similarly, some athletes do attend those expensive programs and so the low-end, based on the value of a

one-year Masters in History is also an understatement. Combining these estimates and ranges yields the

range of values laid out below in Exhibit 5. I used the mean of these values in my calculations.

 Exhibit 5: Graduate School Annual and Total Tuition and Fees Price by Degree
                                             Teaching     MA in    Masters Nursing             Law     Medical
                                                                                      MBA
   Type                                      Certificate Teaching in History School           School   School
   Private                                      $40,811    $58,180    $29,500 $60,646 $74,560 $49,095   $57,246
   Public- In state                               $8,851   $17,727    $16,338 $13,311  $7,536 $27,591   $34,451
   Public- Out-of-state                         $24,901    $32,157    $28,629 $19,916 $20,685 $40,725   $58,497
   Annual Total Average                        $24,854 $36,021       $24,822 $31,291 $34,260 $39,137 $50,065
   Typical Program Length (yrs.)                        1        1          1     2.5       2        3        4
   Program Total Average                       $24,854 $36,021       $24,822 $78,227 $68,521 $117,411 $200,259
   Notes
   [1] Only includes tuition and fees.
   [2] See Appendix C for sources.


                                                                   Page 15
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 76 of 109




           39. Once I estimate the value of each form of post-eligibility compensation, and the estimated number of

           class members likely to be offered each opportunity, the rest is simply arithmetic. I perform this final step

           for all of the various benefits in Section 6 below.

4.3        THE VALUE OF OTHER ELEMENTS OF RELIEF IN PARAGRAPHS ONE AND TWO

           40. As discussed above, there are other elements of relief granted in Paragraphs One and Two for which I

           provide no value estimate. In each case, it is clear that these elements have positive value, but I have not

           attempted to quantify the benefit to the class. These items include the completion of undergraduate

           education (even if an athlete ends his eligibility by turning professional), and other tangible items not

           included in COA. For example, I have not included an estimate of the value of a paid-for semester abroad.
           Similarly, according to edvisors.com, a source for data on the cost of attending college, “textbook and
                                                                                                              16
           transportation allowances in the cost of attendance often underestimate the actual costs,” but I have

           assigned no specific value to these other forms of educational compensation. This should not be taken to

           mean they have no value. Rather, my opinion is that these add to the value of the Injunction, but I have not

           quantified the amount.

 5.        THE RELIEF GRANTED IN PARAGRAPH FIVE ON THE INJUNCTION HAS A LIKELY
           VALUE TO THE CLASS OF BETWEEN 116 AND 145 MILLION DOLLARS PER YEAR

           41. Paragraph Five of the Injunction reads as follows (with my emphasis added in bold):
                   Notwithstanding the foregoing paragraphs, the NCAA may agree, now or in the future, to fix or limit
                   academic or graduation awards or incentives that may be made available from conferences or schools
                   to Division I women’s and men’s basketball and FBS football student- athletes on top of a grant-in-aid.
                   Any limit adopted, enacted, or agreed to by the NCAA under this paragraph shall not, at any time, be less
                   than the maximum amount of compensation that an individual student- athlete could receive in an
                   academic school year in participation, championship, or special achievement awards (combined) under
                   Division I Bylaw, Article 16, and listed in Figures 16-1, 16-2, and 16-3 of the 2018- 2019 Division I Manual
                   (hereinafter, the athletics participation awards limit). Any limit adopted, enacted, or agreed to by the
                   NCAA under this paragraph shall be increased in the event that the athletics participation awards limit
                   is increased, to ensure that the limit on academic achievement or graduation awards or incentives is
                   never less than the athletics participation awards limit.




      16
           https://www.edvisors.com/fafsa/estimate-aid/cost-of-attendance-coa/

                                                               Page 16
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 77 of 109




      42. As I understand this section of the Injunction, the Court has not mandated any specific form or amount

      of academic or graduation awards or incentives be paid to any athletes, and in fact has made clear the

      NCAA may continue to enforce a national cap on such benefits, if it deems such a cap necessary. Rather,

      the court has merely enjoined the NCAA (and/or its members) from adopting any Division 1-wide or inter-

      conference cap on academic achievement or graduation awards or incentives that is lower than the

      currently allowed maximum potential benefits incidental to competition enumerated in NCAA Bylaws

      Figures 16-1, 16-2, and 16-3 that could be earned by an individual college athlete. That is, whatever the

      maximum extent a single athlete could accumulate in athletic awards based on the categories in those three
      figures over the course of a year, under the Injunction that becomes a floor below which the NCAA may

      not set a national or inter-conference cap on the economic value of academic or graduation awards. Again,

      each school or individual could choose to offer less if it perceived any potential negative impact on demand

      (though I have seen no such economic evidence) or based on financial constraints.

5.1   THE VALUE OF “GIFT SUITE” AWARDS IN FIGURES 16-1 AND 16-2

      43.   In my written expert testimony in the trial in this matter, I explained that athletics-based non-

      educational compensation is sometimes provided in the form of “gift suites.” I testified as follows:
              Oftentimes players obtain this category of compensation of athletic bonus payments above Full COA via
              “gift suites,” wherein all of the available goods are showcased, and athletes examine and test out the
              merchandise before deciding what goods they would like to receive as their compensation. In a video
              posted online by the Oklahoma State Athletics YouTube account, a reporter interviews an athlete in the
              gift suite for the 2016 Sugar Bowl as he remarks upon the available goods: microwaves and
              refrigerators, headphones and electronic gadgets, luxury watches, and mountain bikes. At one point
              the athlete remarks, “40-inch TV…that’s pretty sizeable…last year we were offered 28-inch TVs, so that
              is definitely a step up.”)

              In total, for an athlete who is him/herself an elite talent who plays for a team that is very successful, the
              total available post-season compensation can be several thousand dollars, and is available to an athlete
              receiving Full COA and also SAF payments. As of 2016-17, an FBS football player could receive an
              additional $5,620 in goods or prepaid cash-cards, based on his, and his team’s, athletic success,
              untethered to any educational expense.).

      44. This testimony summarized my analysis in Rascher Merits Report, §5.3 (¶¶142-147) entitled

      “Postseason Gift Suites Constitute Large Financial Benefits Above COA,” where I explained I was valuing

      the benefits available just from gift suites, which is essentially the set of Awards allowed under Figure 16-1

                                                        Page 17
                    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 78 of 109




           (except for the basic “participation award” available to all athletes) and 16-2 of the NCAA manual, but not
                   17
           16-3.        As I explained: “As of 2016-17, an NCAA college football player could receive an additional

           $5,620 in goods or gift cards, based on his and his team’s athletic success, untethered to any educational

           expense,” from awards for appearing in a conference championship, winning a conference championship,

           appearing in a bowl game, winning a bowl game, appearing in the national championship, and winning the

           national championship. This analysis cited to and matched with an analysis presented in the Sports
                                 18
           Business Journal.

           45. As I testified, the receipt of athletic award compensation of this type has not had any noticeable impact
                                      19
           on consumer demand.
           46. However, the awards from “Gift Suites” only captures a subset of the possible Athletic Awards an

           athlete can earn, this analysis by itself it is not a reasonable estimate of the maximum value an exceptional

           athlete could earn in a single year under current rules. On top of these team-results-oriented forms of

           athletic compensation, one must also add benefits listed in Figure 16-3, which are more focused on

           individual athletic achievement, as well as the basic participation award from 16-1. Thus, in addition to the

           $5,620 of compensation an athlete can earn from gift-suites listed in Figures 16-1 and 16-2 about which I

           testified in my written direct testimony, one must assess the value of Figure 16-3 as well.

5.2        THE VALUE OF THE PARTICIPATION AWARD IN 16-1

           47. The NCAA allows every athlete who participates on an FBS football or D1 basketball team to receive
           an award worth $425 (for seniors) or $225 for other athletes. This should be included in any calculation of

           the maximum possible cumulative annual value of athletic awards.



      17
           The current manual appears to have the same limits on these awards, though one new category has been added in 16-3.
           See 2018-19 NCAA® Division I Manual, pp. 237-8.
      18
           Broughton, David; “CFP champ has shot at up to $5,600 in gifts”; December 5, 2016; SportsBusiness Journal
           (sportsbusinessdaily.com); (bit.ly/2mcaQ6K). For example, the Champs Sports Bowl gave each player a
           commemorative watch and a $400 Best Buy gift card. See Broughton, David; “Sony’s suite is latest innovation in
           bowl gifts”; December 8, 2008; SportsBusiness Journal (sportsbusinessdaily.com); (bit.ly/2lxfUp5).
      19
           See Rascher Direct, ¶46: “the economic evidence shows that consumer demand has only increased — not decreased —
           since the rules that allowed pervasive above-COA payments were adopted after O’Bannon.”


                                                              Page 18
                 Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 79 of 109



5.3        THE VALUE OF AWARDS IN FIGURE 16-3

           48. In the paragraph of my testimony that followed my analysis of “gift suites,” I provided examples of the
                                                                                          20
           sorts of additional individual award benefits available to star athletes.            I testified that “In 2015-16,

           DeShaun Watson of Clemson University was … eligible for another $2,675 because he also won five

           individual awards—the Orange Bowl MVP, the Davey O’Brien Award, the Manning Award, ACC Athlete
                                                                21
           of the Year, and Clemson Athlete of the Year.”            And similarly, “In 2015-16, Breanna Stewart of the

           University of Connecticut women’s basketball team also won eight individual awards—the National

           Championship MVP, AP Player of the Year, the Wade Trophy, the Naismith Trophy, the Ann Meyers

           Drysdale Award, the John R. Wooden Award, the James E. Sullivan Award, and the Honda Sport Award—
                                                                                           22
           entitling her to approximately $2,625 in additional Athletics Awards.”               This testimony illustrated some,

           but not all, of the additional athletic compensation available to high-performing athletes per Figure 16-3.

           49. To determine the full value of this sort of athletic compensation, one must identify the outer range of

           possible compensation allowed per Figure 16-3. This is complicated by the fact that several of those

           awards do not have a specified limited in the value of the award or in the number of times an athlete can

           receive certain awards. For the set which are limited in value but not in frequency, what I have done is

           simply look at a set of awards that could be granted to a stellar athlete who was head-and-shoulders above

           the rest of his teammates and also other athletes playing his position at other schools. Thus, I have

           calculated the value of the non-gift-suite awards as if this (senior) athlete were to receive virtually every
           available team and national award for a player at his position – and I used quarterback (QB), since that is

           often the most decorated position. For in-kind items of without a specified maximum value, I have noted,

           but not estimated, a specific numerical value.

           50. From the first three categories in Figure 16-3, this QB could thus have won $175 for being his team’s

           MVP; could have won $325 for being MVP of a special event (which can be awarded by at least three




      20
           These examples were not intended to represent the maximum a single athlete could win.
      21
           Rascher Direct ¶73.
      22
           Rascher Direct ¶74.

                                                              Page 19
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 80 of 109




     different awarding entities; I assume this is the CFP finals) and another $350 for being MVP of a bowl

     game (I assume this is the semi-finals). This would sum to $1,500.

     51. The fourth category of awards, listed as “Established regional/national recognition awards (e.g., Wade

     Trophy, Heisman Trophy),” provides $325/year for each award received. I have developed a reasonable

     scenario in which an outstanding quarterback could win fourteen such awards.

     52. Each year, ESPN broadcasts the annual “National College Football Awards Association” (NCFAA)

     awards show on ESPN, which is sponsored by The Home Depot. This theoretical all-star QB could receive

     6 of these awards: $325 for winning the Maxwell Award for the College Player of the Year, $325 for
     winning the Davey O’Brien National Quarterback Award, and $325 for being named to the Walter Camp

     All-America team and another $325 for being named the Walter Camp Player of the Year. If our

     hypothetical senior was also an excellent student and also involved in community service he could win
                                                                                                                   23
     another $325 for receiving the William V. Campbell Trophy for being a premier Scholar-Athlete and

     $325 for being named to the Allstate AFCA Good Works Team, which is awarded to 22 athletes for

     dedication to volunteerism. This would sum to $1,950.

     53. In addition to the awards announced on this one awards show, there are many other national awards,

     particularly for quarterbacks. Most famously the Heisman Trophy is awarded by the Heisman Trophy

     Trust for “outstanding college football player whose performance best exhibits the pursuit of excellence
                        24
     with integrity.”        The Touchdown Club of Columbus awards a number of nationally recognized awards.

     Our senior QB would been eligible for the Sammy Baugh Trophy, awarded to the most prolific passer in

     college football; the Archie Griffin Award, awarded to the overall most valuable player in college football;

     the Chic Harley Award for the college football Player of the Year; the Kellen Moore Award for the top

     quarterback. The Golden Arm Foundation awards the Johnny Unitas Golden Arm Award to the nation's

     outstanding senior (or fourth-year) quarterback in college football. Both the Associated Press and the

23
     Several excellent quarterbacks have won this award in the same year they won other prestigious awards. For example
     in 1996, Danny Wuerfel received the Campbell Trophy in addition to receiving the Heisman Trophy, the Maxwell
     Award, the Davey O’Brien Award, and the Walter Camp Award. Wuerfel also won several other national awards that
     year.
24
     https://www.heisman.com/heisman-trust/


                                                        Page 20
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 81 of 109




     Sporting News awards a College Football Player of the Year Award. An athlete winning each of these 8

     awards could receive another $2,600.

     54. While there are likely other awards of this type, I have limited the value to just the fourteen listed in
                                                                                                                                25
     these two paragraphs, meaning the fourth category of Figure 16-3 has a potential value of at least $4,550.

     55. The sixth and seventh categories in Figure 16-3 are $1,500 awards for conference “athlete of the year”
                                                                                        26
     and “scholar-athlete of the year.” Combined, these are worth $3,000.

     56. It is quite common for a single athlete to win many awards in the same year. For example, in 2017,

     Baker Mayfield won the Heisman Trophy, the Maxwell Award, the Walter Camp Award, the Davey

     O’Brien Award, and the Chic Harley Award, and had previously won the Kellen Moore Award. Mayfield

     was also named as the College Football Player of the Year by the Associated Press. He was the Big-12

     athlete of the year as well. The nature of the quarterback position lends itself to stacking multiple awards.

     While to my knowledge, no one person has ever won all of these awards in one year, many quarterbacks

     have won most of them.

     57. Categories eight and nine are limited in value to $80 each, but they may be given an unlimited number

     of times. If I conservatively assume our star won two of each, this adds another $320.

         Exhibit 6: Total Estimated Value of Paragraph 5 Relief Aside From Gift Suites
                                   Category                  Estimated Value
                  Senior Participation (from 16-1)           $425
                  Team MVP                                   $175
                  Special Event MVP                          $975
                  Semi-Final Bowl MVP                        $350
                  14 National/Regional Awards                $4,550
                  Conference “athlete of the year”           $1,500
                  Conference “scholar-athlete of the year”   $1,500
                  2 Player of the Game/Week                  $160
                  2 Hometown awards                          $160
                   Total 16-1 & 16-3 excluding “gift suites”           $9,795



25
     14 x $325= $4,550.
26
     I put to the side category five – these are trophies with any specified maximum value which I simply note have some
     positive value but I have not quantified. In at least one case, the Heisman Trophy, the issuing organization essentially
     forbids resale of the trophy as a condition of receipt.

                                                           Page 21
            Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 82 of 109




      58. In total, these categories sum to $9,795. When added to the previously established value of gift suites,

      this provides a potential estimate of the total value made available through academic and graduation awards

      of $15,415 per year, all without there being any evidence of a negative impact on consumer demand.

      59. These awards are potentially available to every class member for every year they are in school – that is

      this cap is $15,415 per year. Every athlete who graduates could receive these payments for three to five

      years. Again, as an estimate of adoption based on work done during the damages phase of the case, I have

      assumed all of the predicted Full COA adopters will, eventually, offer academic compensation designed to

      encourage graduation. That is, I limit these academic or graduation awards or incentives to those schools
      identified in Section 3 above, and I limit the award just to the portion of athletes who graduate, based on

      average graduation rates.

                      Exhibit 7: Total Estimated Value of Paragraph 5 Relief
                           Total “gift suites” (from 16-1 & 16-2)         $5,620
                       Total non-“gift suites” (from 16-1 & 16-3)         $9,795
                                    Total of 16-1, 16-2, and 16-3       $15,415


5.4   THIS ESTIMATE IS A LOWER BOUND

      60. There are several reasons why the estimate above is a lower bound. For example, there is no real

      reason to think an all-star QB capable of winning 14 national awards in his senior year would only be the

      player of the week twice in that season, or that his home town would only present him with two awards.

      But more importantly for the aggregate value to the class, I have treated this form of educational

      compensation as a graduation award/incentive, meaning I limit receipt of this educational compensation to

      a set of the class based on how many currently graduate. This is likely a lower bound for at least three

      reasons. First, by offering these incentives for graduation, it is likely more athletes will graduate, raising

      the annual value of these awards. Second, many schools may choose to adopt academic awards or

      incentives that are not tied just to graduation, but instead pay out each year, for successful progress towards

      a degree, rather than reserving all payment for graduation. One can easily imagine half of the $15,415

      coming for progress towards a degree, with the rest given upon graduation, etc. But in my opinion, a


                                                     Page 22
           Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 83 of 109




     reasonable lower bound for the value of this element of the relief granted by the Injunction can be based

     only on graduating athletes and on the current graduation rate. Third, as shown in my analysis and

     testimony throughout this case, initial rates of adoption tend to grow over time, as competition works its

     way down the system. For example, the initial set of schools that offered Full COA has since grown.

6.   THE RELIEF GRANTED BY THE INJUNCTION HAS A LIKELY TOTAL VALUE TO
     THE CLASS OF BETWEEN 187 AND 235 MILLION DOLLARS PER YEAR

     61. With all of the components of valuation in place, what remains is simply to assess the total value of

     the likely benefits that will emerge under enhanced competition among schools for athletes. For each
     sport, the process is essentially to multiply the number of likely adopting schools by the number of Full

     GIA athletes on each team by the estimated value of each form of educational compensations. For

     Football, this process looks like this.

          Exhibit 8: Process for Calculating Value to the Football Class




                                                   Page 23
      Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 84 of 109




62. This results in an estimated range of value to the football class of the relief granted by the Injunction

of between $130 and $152 million. For men’s and woman’s basketball, the process is similar and results in

an estimate range of value between $57 and $83 million.

    Exhibit 9: Process for calculating value to the Basketball Classes




63. Following this process yields the following valuation of each. I multiply the number of class members

estimated to use each of these types of educational compensation by the estimated value of each, resulting

in a total value to the class of between $187 and $235 million.

64. What an individual athlete will receive will vary widely under the Injunction. For example, an athlete

who finishes his eligibility without graduating and then ultimately opts to enroll in a vocational program

might receive something on the order of $21,000: a $1,275 laptop and $20,000 of vocational education. A

three-year athlete majoring in music who graduates and chooses an internship might accumulate $3,000 in

computers/instruments, $45,000 in annual academic awards (payable upon graduation), and then receive

$7,500 as a supplement to her earnings in a post-graduate internship; this would total a little over $55,000.

A five-year graduate who then enrolls in an MBA program might earn closer to $150,000 ($1,300 in


                                               Page 24
       Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 85 of 109




supplies, $75,000 at graduation, and $69,000 towards a degree). If that athlete chose medical school, the

total could exceed $250,000.

65. In general, the additional benefits stemming from the Injunction would likely range in value between

approximately $60,000 in cash incentives for four years of academic achievement and graduation to

$100,000 or even more for class members who also take advantage of a full graduate scholarship, new

computer, scientific instruments, paid internship, study abroad, tutoring and other education-related

benefits that may now be available if their schools and conferences choose to offer them. The choices the

school and the athlete settle on, in the context of the increased economic competition, are difficult to
predict at the individual level, but it is clear that all class members will benefit from the increased ability to

bargain for these benefits in the context of conference-level competition, which will somewhat reduce the

anticompetitive impact of the current restraints.

    Exhibit 10: Annual Valuation of Injunctive Relief: Two Estimated Rates of Adoption
    Estimated using 104 schools for Football and 184 Schools for Basketball
                                                                                                                            Academic/Grad
                                                          Educational Compensation
                                                                                                                          Awards/Incentives
                           During Eligibility                               Annual Value of Post Eligibility              Upon Graduation
                    Computers      Musical Instruments         Vocational School      Internship        Graduate School   Graduation Bonuses     Total
    MFB             $10,873,200           $202,966               $15,249,415         $7,270,120            $14,630,616        $81,504,654    $129,730,972
    (Athletes)       (n=8,528)            (n=119)                 (n=3,241)           (n=4,362)               (n=925)          (n=5,287)
    MBB             $2,580,600             $48,171                $5,047,877          $1,308,010            $2,632,280        $14,663,981     $26,280,920
    (Athletes)       (n=2,024)             (n=28)                 (n=1,073)            (n=785)                (n=166)           (n=951)
    WBB               2580600              $48,171                $3,523,990          $1,753,290            $3,528,376        $19,655,975     $31,090,401
    (Athletes)       (n=2,024)             (n=28)                  (n=749)            (n=1,052)               (n=223)          (n=1,275)
    Total           $16,034,400           $299,309               $23,821,282         $10,331,420           $20,791,272       $115,824,610    $187,102,293
    (Athletes)      (n=12,576)            (n=176)                 (n=5,062)           (n=6,199)              (n=1,315)         (n=7,514)

    Estimated using 122 schools for Football and 265 Schools for Basketball
                                                                                                                            Academic/Grad
                                                          Educational Compensation
                                                                                                                          Awards/Incentives
                           During Eligibility                               Annual Value of Post Eligibility              Upon Graduation
                    Computers      Musical Instruments         Vocational School      Internship        Graduate School   Graduation Bonuses     Total
    MFB             $12,755,100           $238,095               $17,888,737         $8,528,410            $17,162,839        $95,611,229    $152,184,410
    (Athletes)      (n=10,004)            (n=140)                 (n=3,802)           (n=5,117)              (n=1,085)         (n=6,202)
    MBB             $3,716,625             $69,377                $7,270,040         $1,883,819             $3,791,056        $21,119,321     $37,850,237
    (Athletes)       (n=2,915)             (n=41)                 (n=1,545)           (n=1,130)               (n=240)          (n=1,370)
    WBB               3716625              $69,377                $5,075,311          $2,525,119            $5,081,628        $28,308,877     $44,776,936
    (Athletes)       (n=2,915)             (n=41)                 (n=1,079)           (n=1,515)               (n=321)          (n=1,836)
    Total           $20,188,350           $376,849               $30,234,088         $12,937,348           $26,035,522       $145,039,427    $234,811,583
    (Athletes)      (n=15,834)            (n=222)                 (n=6,425)           (n=7,762)              (n=1,647)         (n=9,409)
    Note:
    Average graduate school/ vocational prices calculated as average annual price * average program duration.




                                                                           Page 25
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 86 of 109
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 87 of 109



                                           APPENDIX A

                                  DANIEL A. RASCHER, PH.D.

EDUCATION

    B.A., Economics, University of California at San Diego.
    Ph.D., Economics, University of California at Berkeley.
    Dissertation Title, Organization and Outcomes: A Study of the Sports Industry
    Certified Valuation Analyst (CVA) by the National Association of Certified Valuators and Analysts


PRESENT POSITIONS

    University of San Francisco
     Director of Academic Programs for the Sport Management Program, 2002-current
      Professor of Sport Management, 2010-current
      Associate Professor of Sport Management, 2005-2010
      Assistant Professor of Sport Management, 2000-2005
      Adjunct Professor of Sport Management, 1999-2000
          M.A. Course – Economics and Finance for Sport Management
          M.A. Course – Master’s Project in Sport Management
          M.A. Course – Sport Business Research Methods
    Institute of Sports Law and Ethics (University of the Pacific). Board Member, 2011-2017
    SportsEconomics, LLC (www.sportseconomics.com)
     Founder and President, 1998-current
         Performed economic analysis for sports industry clients including multiple projects involving
         the NFL, NBA, NASCAR, NCAA, NHRA, NHL, MLS, ATP, AHL, professional cycling,
         media companies, sports commissions and government agencies, event management, B2B
         enterprises, and IHRSA. Specialized in industrial organization, antitrust, valuations, market
         research, labor issues, financial modeling, strategy, economic impact, and feasibility research.
    OSKR, LLC (www.oskr.com)
     Co-Founder and Partner, 2008-current
         Performed economic analysis for clients involved in sports and other industries, including
         insurance, technology, automotive, television, and consumer products.


PREVIOUS ACADEMIC EXPERIENCE

    NORTHWESTERN UNIVERSITY
      Adjunct Professor, Winter 2014
    NEW YORK UNIVERSITY (NYU)
     Faculty-in-Residence Program, Fall 2013
    IE BUSINESS SCHOOL (Madrid, Spain), Visiting Professor, 2010-2013
    Case 4:14-md-02541-CW
    UNIVERSITY            Document
               OF MASSACHUSETTS    1169-1 Filed
                                AT AMHERST, Sport03/26/19 Page
                                                  Management     88 of 109
                                                             Department
    Assistant Professor, 1997-1998



         * M.S. Courses—Principles of Sport Business Management, Applied Sport Business
           Management
         * B.S. Courses—Sport Business Finance, Sports Economics
    UNIVERSITY OF CALIFORNIA AT BERKELEY, Department of Economics
    Teaching Assistant
         * Economic Principles & Intermediate Microeconomics.


PREVIOUS CONSULTING EXPERIENCE

    LECG, LLC
     Affiliate, 2003-2007; Principal, 2000-2003; Senior Economist, 1998-2000
         * Performed economic analysis for sports industry clients including multiple projects
           involving the NFL, MLB, NBA, NHL, PGA, Formula One racing, CART, and Premier
           League Football (soccer). Specialized in industrial organization, antitrust, M&As,
           valuations, and damages analysis.
         * Provided testimony for cases involving sports industry clients, including damages analysis
           and liability.
         * 40% of work is related to antitrust litigation, 20% is IP and breach of contract damages
           litigation, 20% is merger related, and 20% is management consulting.
         * 60% of work involves the sports and entertainment industries, 15% involves technology,
           and 25% is in other industries including agriculture, transportation, and energy.
    UNIVERSITY OF CALIFORNIA AT BERKELEY, Competitive Semiconductor Manufacturing
    Program
    Visiting Scholar, Institute of Industrial Relations, 1998-2000
    Research Fellow, 1995-1997
         * Funded by the Alfred P. Sloan Foundation, the CSM study is an interdisciplinary project
           that analyzes the determinants of high performance in semiconductor manufacturing.
         * Research on HR, training, small sample analyses and generalizability of case study results.
    NATIONAL ECONOMIC RESEARCH ASSOCIATES, Summer 1994; January-August 1995
    Research Assistant
         * Research on the energy industry, on transmission pricing, and on the economic damages of
           contract breaches.
    QUANTUM CONSULTING, 1992-1994
    Research Assistant
         * Developed a model and a software package using spline techniques to weather-normalize
           energy usage, allowing the PUC to evaluate regulation policies.


HONORS AND AWARDS

    Applied Sport Management Association Lifetime Achievement Award, 2019
    Research Fellow of the North American Society for Sport Management, 2009
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 89 of 109



    College of Arts & Sciences Collective Achievement Award, 2009
    Innovation Award Winner (for the innovative use of technology in teaching), 2004. From the
    Center for Instruction and Technology, University of San Francisco.
    Alfred P. Sloan Foundation Research Grant for the Study of Human Resource Systems, 1995-1997.
    Newton-Booth Fellowship for graduate study at University of California at Berkeley, 1990-1991.

PEER-REVIEWED JOURNAL ARTICLES

    “The Unique Economic Aspects of Sports,” with Joel Maxcy and Andrew D. Schwarz. Journal of
    Global Sport Management (forthcoming).

    “Determining fair market value for Duke’s Sporting Goods Store,” with Michael Goldman. In
    Case Studies in Sport Management, 6(1), 2017.

    “The Beckham Effect: Examining the Longitudinal Impact of a Star Performer on League
    Marketing, Novelty, and Scarcity,” with Stephen Shapiro and Tim DeSchriver. In European Sport
    Marketing Quarterly, 17(5), 2017.

    “What Drives Endorsement Earnings for Superstar Athletes?” with Terence Eddy and Giseob
    Hyun. In Journal of Applied Sport Management, Vol. 9, No. 2, Summer 2017.

    “A Smaller Window to the University: The Impact of Athletic De-Escalation on Status and
    Reputation,” with Michael Hutchinson and Kimi Jennings. In Journal of Intercollegiate Sport, Vol.
    9, No. 1, June 2016.

    “If We Build It, Will They Come?: Examining the Effect of Expansion Teams and Soccer-Specific
    Stadiums on Major League Soccer Attendance,” with Steve Shapiro and Tim DeSchriver. In Sport,
    Business, and Management: An International Journal, Vol. 6, No. 2, Spring 2016.

    “An Explanation of Economic Impact: Why Positive Impacts Can Exist for Smaller Sports,” with
    Nola Agha. In Sport, Business, and Management: An International Journal, Vol. 6, No. 2, Spring
    2016.

    “The Demand for College Football Bowl Games,” with Terence Eddy. In International Journal of
    Sport Finance, Vol. 11, No. 2, February 2016.

    “Tracking the Dollars: How Economic Impact Studies can Actually Benefit Managerial Decision
    Making,” with Michael Goldman. In Sport & Entertainment Review, Vol 1, No. 1, February 2015.

    “Sport Pricing Research: Past, Present, and Future,” with Joris Drayer. In Sport Marketing
    Quarterly, Vol. 22, No. 3, September 2013.

    “The Antitrust Implications of “Paperless Ticketing” on Secondary Markets,” with Andrew D.
    Schwarz. In Journal of Competition Law and Economics, Vol. 9, No. 3, 2013.

    “An Examination of Underlying Consumer Demand and Sport Pricing Using Secondary Market
    Data” with Joris Drayer and Chad McEvoy. In Sport Management Review, Vol. 15, No. 4,
    November 2012.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 90 of 109



“Financial Risk Management: The Role of a New Stadium in Minimizing the Variation in
Franchise Revenues” with Matt Brown, Mark Nagel, and Chad McEvoy. In Journal of Sports
Economics, Vol. 13, No. 3, August 2012.

“Factors Affecting the Price of Luxury Suites in Major North American Sports Facilities” with Tim
DeSchriver and Steve Shapiro. In Journal of Sport Management, Vol. 26, No. 3, May 2012.

“Free Ride, Take it Easy: An Empirical Analysis of Adverse Incentives Caused by Revenue
Sharing” with Matthew Brown, Mark Nagel, and Chad McEvoy. In Journal of Sport Management,
Vol. 25, No. 5, September 2011.

“Simulation in Sport Finance,” with Joris Drayer. Simulation & Gaming: An Interdisciplinary
Journal of Theory, Practice, and Research Vol. 41, No. 2, April 2010.

“Where did National Hockey League Fans go During the 2004-2005 Lockout?: An Analysis of
Economic Competition Between Leagues,” with Matthew Brown, Mark Nagel, and Chad McEvoy.
In International Journal of Sport Management and Marketing, Vol. 5, Nos. 1, 2, January 2009.

“The Effects of Roster Turnover on Demand in the National Basketball Association,” with Steve
Shapiro, Alan Morse, and Chad McEvoy. In International Journal of Sport Finance, Vol. 3, No. 1,
February 2008.

“Variable Ticket Pricing in Major League Baseball” with Chad McEvoy, Mark Nagel, and Matthew
Brown. In Journal of Sport Management, Vol. 21, No. 3, July 2007.

“Do Fans Want Close Contests?: A Test of the Uncertainty of Outcome Hypothesis in the National
Basketball Association” with John Paul Solmes. In International Journal of Sport Finance, Vol. 3,
No. 2, August 2007.

“The Use of Simulation Technology in Sport Finance Courses: The Case of the Oakland A’s
Baseball Business Simulator” with Joris Drayer. In Sport Management Education Journal Vol. 1,
No. 1, May 2007.

“Washington “Redskins” – Disparaging Term or Valuable Tradition?: Legal and Economic Issues
Concerning Harjo v. Pro-Football, Inc.” with Mark Nagel. In Fordham Intellectual Property,
Media, and Entertainment Law Journal, Vol. XVII, No. 3, Spring 2007.

“Treatment of Travel Expenses by Golf Course Patrons: Sunk or Bundled Costs and the First and
Third Laws of Demand,” with Matthew Brown, Chad McEvoy, and Mark Nagel. In International
Journal of Sport Finance, Vol. 2, No. 1, February 2007.

“Major League Baseball Anti-Trust Immunity: Examining the Legal and Financial Implications of
Relocation Rules” with Mark Nagel, Matthew Brown, and Chad McEvoy. In Entertainment and
Sports Law Journal, Vol. 4, No. 3, December 2006.

“The Use of Public Funds for Private Benefit: An Examination of the Relationship between Public
Stadium Funding and Ticket Prices in the National Football League” with Matthew Brown and
Wesley Ward. In International Journal of Sport Finance, Vol. 1, No. 2, June 2006.
   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 91 of 109



    “An Analysis of Expansion and Relocation Sites for Major League Soccer” with Matthew Baehr,
    Jason Wolfe, and Steven Frohwerk. In International Journal of Sport Management, Vol. 7, No. 1,
    January 2006.

    “Revenue and Wealth Maximization in the National Football League: The Impact of Stadia” with
    Matthew Brown, Mark Nagel, and Chad McEvoy. In Sport Marketing Quarterly, Vol. 13, No. 4,
    December 2004.

    “NBA Expansion and Relocation: A Viability Study of Various Cities” with Heather Rascher. In
    Journal of Sport Management, Vol. 18, No. 3, July 2004.

    “Does Bat Day Make Cents?: The Effect of Promotions on the Demand for Baseball,” with Mark
    McDonald. In Journal of Sport Management, Vol. 14, No. 1, January 2000.

    “The NBA, Exit Discrimination, and Career Earnings,” with Ha Hoang. In Industrial Relations,
    Vol. 38, No. 1, January 1999.

BOOKS

    “Financial Management in the Sport Industry” 2nd ed. with Matthew Brown, Mark Nagel, and Chad
    McEvoy. Routledge, Inc., 2015. A textbook.

    “Financial Management in the Sport Industry” with Matthew Brown, Mark Nagel, and Chad
    McEvoy. Holcomb Hathaway, Inc., June 2010. A textbook.

BOOK CHAPTERS

    “The application of sports technology and sports data for commercial purposes,” with Kenneth
    Cortsen in The Use of Technology in Sport – Emerging Challenges, (2018).

    “Valuing Highly Profitable Sports Franchises – A Hybrid Income and Market Approach,” in Sports
    Business edited by Kenneth Cortsen (forthcoming).

    “The Use of Price-to-Revenue Ratios in Valuing Sports Franchises,” in Sports Business edited by
    Kenneth Cortsen (forthcoming).

    “Competitive Equity: Can there be Balance between Athletes’ Rights and a Level Playing Field?”
    with Andrew D. Schwarz in E. Comeaux (ed.), College Athletes’ Rights and Well-Being: Critical
    Perspectives on Policy and Practice. Baltimore: Johns Hopkins University Press, (2017).

    “Illustrations of Price Discrimination in Baseball” with Andrew D. Schwarz in L. Kahane and S.
    Shmanske eds., Economics Through Sports, Oxford: Oxford University Press, (2012).

    “The Expanding Global Consumer Market for American Sports: The World Baseball Classic” with
    Mark Nagel, Chad McEvoy, and Matt Brown in G. Mildner, and C. Santo, eds., Sport and Public
    Policy, Champaign, IL: Human Kinetics, 2010.

    “Franchise Relocations, Expansions, and Mergers in Professional Sports Leagues.” In B.
    Humphreys, and D. Howard, eds., The Business of Sports, pp. 67-106. Westport, CT: Praeger,
    2008.
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 92 of 109



    “Collective Bargaining in Sport” with M. Nagel, M. Brown, and C. McEvoy. In Encyclopedia of
    World Sport, pp.335-339. Great Barrington, MA: Berkshire Publishing, 2005.

    “The Role of Stadia in the USA: Wealth Maximization in the National Football League” with
    Matthew Brown and Mark Nagel in G. Trosien & M. Dinkel (eds.), Grenzen Des Sportkonsums
    (Frontiers of Sport Commerce), Heidelberg, Germany: SRH Learnlife AG, 2003.

    “A Test of the Optimal Positive Production Network Externality in Major League Baseball,” in E.
    Gustafson and L. Hadley, eds., Sports Economics: Current Research, 1999. Praeger Press.

    “A Model of a Professional Sports League,” in W. Hendricks (ed.), Advances in the Economics of
    Sport, vol. 2. June 1997, JAI Press, Inc.

BOOK REVIEWS

    “Review of: Much More Than a Game: Players, Owners, and American Baseball Since 1921”, by
    Robert F. Burk in Journal of Economic Literature, Vol. 40(3), September 2002, pp. 949-951.

NON-PEER REVIEWED ARTICLES

    “Rich Men’s Toys – Applying Valuation Methods to the Business of Professional Sports” in
    Valuation Strategies, March/April 2015.

    “Competitive Balance in Sports: “Peculiar Economics” Over the Last Quarter Century,” with
    Andrew. D. Schwarz. In Entertainment, Arts, and Sports Law Journal, 24(1), Spring 2013.

    “The Impact on Demand from Winning in College Football and Basketball: Are College Athletes
    More Valuable than Professional Athletes?” with Chad McEvoy. In Selected Proceedings of the
    Santa Clara University Sports Law Symposium, September 2012.

    “Smooth Operators: Recent Collective Bargaining in Major League Baseball” with Tim
    DeSchriver, 2012. In International Journal of Sport Finance, 7(2).

    “The Economics of Competitive Balance on the Field and in the Courts” in Selected Proceedings of
    the Santa Clara University Sports Law Symposium, 2011.

    “5 Themes from 50 Economic Impact Studies” in SportsEconomics Perspectives, Issue 5, 2010.

    “What is the Value of Control of a Sports Enterprise?: Controlling Interest Premiums in Sports
    Valuations” in SportsEconomics Perspectives, Issue 4, April 2008.

    “Executive Interview: Charlie Faas, Executive Vice President and CFO of Silicon Valley Sports
    and Entertainment.” in International Journal of Sport Finance, Vol. 2, No. 2, June 2007.

    “Executive Interview: Dan Champeau, Managing Director, and Chad Lewis, Analyst with Fitch.” in
    International Journal of Sport Finance, Vol. 2, No. 1, February 2007.

    “Executive Interview: Dennis Wilcox, Principal with Climaco, Lefkowitz, Peca, Wilcox & Garofoli
    Co., L.P.A.” in International Journal of Sport Finance, Vol. 1, No. 4, November 2006.
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 93 of 109



    “Executive Interview: Randy Vataha, Founder of Game Plan, LLC” with Dennis Howard in
    International Journal of Sport Finance, Vol. 1, No. 2, June 2006.

    “Executive Interview: Mitchell H. Ziets, President and CEO of MZ Sports, LLC” in International
    Journal of Sport Finance, Vol. 1, No. 1, February 2006.

    “The Oakland Baseball Simworld: Enabling Students to Simulate the Management of a Baseball
    Organization” in Journal of Sports Economics, Vol. 6, No. 3, August 2005.

    “Examining the Viability of Various Cities for NBA Expansion or Relocation” with Heather
    Rascher in SportsEconomics Perspectives, Issue 2, April 2002.

    “Following a Dollar: the economic impact of a sports event is greater than the sum of its parts” by
    Nola Agha in SportsTravel Magazine, Vol. 6, No. 10, November/December 2002. Heather Rascher
    and Daniel Rascher contributed to the article.

    “Real Impact: understanding the basics of economic impact generated by sports events” in
    SportsTravel Magazine, Vol. 6, No. 7, July/August 2002. Reprinted in four regional sports
    commission newsletters.

    “What is the Size of the Sports Industry?,” in SportsEconomics Perspectives, Issue 1, August 2001.

    “Neither Reasonable nor Necessary: “Amateurism” in Big-Time College Sports”, with Andrew D.
    Schwarz. In Antitrust (Spring 2000 Special Sports Issue).

    “What Brings Fans to the Ballpark?,” with Nola Agha in FoxSportsBiz.com, Spring 2000.

RE-PUBLICATIONS

    Republication of “Do Fans Want Close Contests? A Test of the Uncertainty of Outcome Hypothesis
    in the National Basketball Association”, with John Paul G. Solmes in Recent Developments in the
    Economics of Sport, ed. Wladimir Andreff; The International Library of Critical Writings in
    Economics, 2011, Elgar Pub., United Kingdom.

    Republication of “What Brings Fans to the Ballpark?,” with Nola Agha in Brilliant Results 2005.

    Republication of “What is the Size of the Sports Industry?,” in Brilliant Results 2005.

    Republication of “Neither Reasonable nor Necessary: “Amateurism” in Big-Time College Sports”,
    with Andrew D. Schwarz in The Economics of Sport, Vol. I, ed. Andrew Zimbalist; The
    International Library of Critical Writings in Economics 135, 2001, Elgar, Northampton, MA.

PEER-REVIEWED JOURNAL ARTICLES UNDER REVIEW

    “Making a Difference: Bridging the Gap Between the Ivory Tower & the Community.” 2019.

    “Because It’s Worth It: Why Schools Violate NCAA Rules and the Impact of Getting Caught in
    Division I Basketball,” with Andrey Tselikov, Andrew D. Schwarz, and Mark Nagel. 2018.
   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 94 of 109



    “College Football and Basketball Fans Don’t Root for Laundry: A Comparison of the Effect of
    Winning on Demand between College and Professional Football and Basketball,” with Mark Nagel
    and Giseob Hyun. 2018.

MONOGRAPHS

    “The Effect of Human Resource Systems on Fab Performance,” with Clair Brown, in C. Brown
    (ed.), The Competitive Semiconductor Manufacturing Human Resources Project: Final Report,
    1997.

    “Inter-industry Comparisons: Lessons from the Semiconductor Industry,” with Rene Kamita, in C.
    Brown (ed.), The Competitive Semiconductor Manufacturing Human Resources Project: Final
    Report, 1997.

    “Problem-Solving Structures; A Case Study of Two U.S. Semiconductor Fabs,” in C. Brown (ed.),
    The Competitive Semiconductor Manufacturing Human Resources Project: Final Report, 1997.

    “Transferability of Case Study Research: An Example from the Semiconductor Industry,” with
    Clair Brown, in C. Brown (ed.), The Competitive Semiconductor Manufacturing Human Resources
    Project: 2nd Interim Report, 1996.

    “Headcount and Turnover,” in C. Brown (ed.), The Competitive Semiconductor Manufacturing
    Human Resources Project: 2nd Interim Report, 1996.

    “Training,” with Jumbi Edulbehram in C. Brown (ed.), The Competitive Semiconductor
    Manufacturing Human Resources Project: 2nd Interim Report, 1996.

WORKING PAPERS

    “The Governance of Sports Licensing and Sporting Goods,” with Mark Nagel. 2019.

    “Economic Development Effects of Major and Minor League Teams and Stadia,” with Nola Agha.
    2018.

    “An Analysis of National Collegiate Athletic Association (NCAA) Football Enforcement Actions
    from 1990-2011,” with Nicholas Fulton, Mark Nagel, and Richard Southall. 2017.

    “Salary Disparity and Team Performance: Evidence from the Football Bowl Subdivision,” with
    Alex Traugutt and Alan Morse. 2017.

    “Would the Oakland A's Relocation to San Jose Harm the Sharks – A Case Study of Competition
    Across Professional Sports Teams” with Chad McEvoy, Matt Brown, and Mark Nagel. 2016.

    “The Practical Use of Variable Ticket Pricing in Major League Baseball” with Chad McEvoy, Matt
    Brown, and Mark Nagel. 2012.

    “Counting Local Residents in Economic Impact Analysis: New Findings from Sporting Events”
    with Richard Irwin. 2008.

    “Perverse Incentives with the NCAA Basketball Tournament Seeding Process” with Matthew
    Brown, Chad McEvoy, and Mark Nagel. 2006.
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 95 of 109




    “Do the Giants Compete with the A’s: The Degree of Competition Between Teams” with Matthew
    Brown, Chad McEvoy and Mark Nagel. 2006.

    “Forecasting Model of Airport Economic Impacts” with Alan Rozzi and Christopher Gillis. 2004.

    “Psychic Impact of Professional Sports: A Case Study of a City Without Major Professional
    Sports” with Matthew Brown, Mark Nagel, and Chad McEvoy. 2003.

    “The Use of New Technology and Human Resource Systems in Improving Semiconductor
    Manufacturing Performance”, with Clair Brown and Greg Pinnsoneault, Working Paper, University
    of California at Berkeley, 1999.

INVITED SPEAKING ENGAGEMENTS

    “Forging Industry Partnerships and Engaging in Applied Sport Management Research,” with
    Weight, E., Love, A., McEvoy, C. Presentation for the Applied Sport Management Conference,
    2019.

    “Making a Difference: Bridging the Gap Between the Ivory Tower & the Community.” Keynote
    Address, Applied Sport Management Association, 2019.

    “Economics of Sports.” Lectures at the Oregon Law Summer Sports Institute, University of
    Oregon, 2018.

    “The Business of Sports”, presented at the Sports Business Club at Sonoma State University
    Business School, May 2018.

    “The Business of the Olympics,” guest speaker in sports journalism course at Medill School of
    Journalism at Northwestern University, 2018.

    “Economics of Sports.” Lectures at the Oregon Law Summer Sports Institute, University of
    Oregon, 2017.

    “College-Sport Research and Litigation: Theory and Practice Leading to Action.” Panelist at
    College Sport Research Institute Symposium at the University of South Carolina, 2017.

    “Economics of Sports.” Lectures at the Oregon Law Summer Sports Institute, University of
    Oregon, 2016.

    “The Business of Intercollegiate Sports,” presented in the sport management department’s sport law
    course, University of Toronto, 2016.

    “Economics of Sports.” Lectures at the Oregon Law Summer Sports Institute, University of
    Oregon, 2015.

    “The Business of Intercollegiate Sports” presented in the sport management masters program,
    University of Arkansas, 2015.

    Panelist on “The Future of Intercollegiate Athletics: The Players’ Perspective,” at the Sports Law
    and Business Conference at Arizona State University, 2015.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 96 of 109




Panelist on “Intersection of Business and Sports Law,” at the Sports and Entertainment Law Forum,
presented by the University of Oregon Law School, 2015.

“The Economics of College Athletics Departments” presented in the masters in collegiate athletics
program, college athletics in a digital era course, University of San Francisco, 2015.

“The Business of Intercollegiate Sports,” presented in the sport management department’s sport law
course, University of Toronto, 2014.

“Economics of Sports.” Lectures at the Oregon Law Summer Sports Institute, University of
Oregon, 2014.

“The Finances of College Sports,” presented in Matthew Brown’s sport finance course, Ohio
University, 2014.

“Antitrust Economics and Sports,” presented in Professor Robert Elias’s Politics and Sport course,
University of San Francisco, 2014.

“The Economics of the Sports Industry,” presented to the Haas School of Business, U.C. Berkeley,
2014.

“Economic Impact in Sports.” Presentation in the masters in sports business program at New York
University (NYU). 2013.

“Pricing the Game Experience,” with Stephen Shapiro and Tim DeSchriver. Invited research
presentation at Sport Entertainment & Venues Tomorrow conference, 2013, University of South
Carolina.

“Academia and the Industry: Opportunities for Meaningful Research Collaboration.” Invited
panelist at Sport Entertainment & Venues Tomorrow conference, 2013, University of South
Carolina.

“Sports Sponsorships in 2013,” Panelist at Court Vision (Sheppard Mullin Sports Law Speaker
Series and SLA). Continuing Legal Education (CLE) units program. 2013.

“Using Contract Law to Tackle the Coaching Carousel – Commentary.” Presented at University of
San Francisco, Sports & Entertainment Law Association, 2013.

“Sports Economics, Analytics, and Decision Making: 8 Examples.” Invited speaker at the IEG
Sports Analytics Innovation Summit, 2012

“ ‘Paperless Ticketing’ and its Impact on the Secondary Market: An Economic Analysis with
Antitrust Implications” with Andy Schwarz. Presented at U.C. Berkeley, Boalt Law School’s
Sports and Entertainment Law Society, 2011.

“Financial Valuation of Sports Assets,” presented at the Sport Management Today Video
Conference Series at the IE Business School, 2011

“Financial Valuation of Sports Assets,” presented to the Sport Management Department at the
University of Northern Denmark, 2011.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 97 of 109




“Economic Impact in Sports,” presented to the Sport Management Department at the University of
Northern Denmark, 2011.

“The Economics of the Sports Industry,” presented to the Sports Business Association at U.C.
Irvine, 2011.

“Is Free Riding a Problem in Sports Leagues?: Adverse Incentives Caused by Revenue Sharing”
with Mark Nagel, Chad McEvoy, and Matt Brown. Presented at the Economics Lecture Series at
Sonoma State University Business School, April 2010.

“Economics for Antitrust Lawyers: Application to Class Certification” presented to Lieff Cabraser
Heimann & Bernstein for Continuing Legal Education (CLE) units. November 2009.

“Economics for Antitrust Lawyers: Market Structure and Economic Modeling” presented to Lieff
Cabraser Heimann & Bernstein for Continuing Legal Education (CLE) units. October 2009.

“Sports Stadium Financing in Today’s Economy” presented to the Rotary Club of San Jose, May
2009.

“The Economic Impact of Liberty Bowl Memorial Stadium,” presented at the University of
Memphis, Issues in College Sports lecture series (invited panelist), March 2007.

“The Economics of the Sports Industry,” presented to the MBA Program at the Haas School of
Business, U.C. Berkeley, January 2007.

“Stadium Financing – Dallas Cowboys Case,” presented to the MBA Program at the Graduate
School of Business, Stanford University, 2006.

“Taking the Gown to Town: Research and Consulting for the Sport Industry.” Invited presentation
at the Past President’s Workshop, North American Society for Sport Management, June 2006.

“Various Topics in Sports Economics,” presented at the Wednesday Workshop on Economics
Research, California State University, East Bay, 2005.

“Stadium Financing – Dallas Cowboys Case,” presented to the MBA Program at the Graduate
School of Business, Stanford University, 2005.

“The Economics of the Sports Industry,” presented to the MBA Program at the Haas School of
Business, U.C. Berkeley, 2005.

“The Economic Impact of General Aviation Airports: An Econometric Model,” presented at Niche
Ventures Spring Meeting, 2004.

“The Economics of the Sports Industry,” presented to the MBA Program at the Haas School of
Business, U.C. Berkeley, 2004.

“Oral Testimony Regarding California State Senate Bill 193, Student Athletes’ Bill of Rights”.
2003. Testimony to the California State Senate Subcommittee on Entertainment.
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 98 of 109



    “The Economics of the Sports Industry,” presented to the MBA Program at the Haas School of
    Business, U.C. Berkeley, 2003.

    “The Use of New Technology and Human Resource Systems in Improving Semiconductor
    Manufacturing Performance,” with Clair Brown and Greg Pinsonneault. Presented at The Wharton
    School, University of Pennsylvania, 1999.

CONFERENCE PRESENTATIONS

    “Because It’s Worth It: Why Schools Violate NCAA Rules and the Impact of Getting Caught in
    Division I Basketball,” with Andrey Tselikov, Andrew D. Schwarz, and Mark Nagel. Presentation
    at Applied Business and Entrepreneurship Association International, November 2018.

    “College Football and Basketball Fans Don’t Root for Laundry: A comparison of the effect of
    winning on attendance and television viewership between big-time college football and basketball
    and the NBA and NFL,” with Mark Nagel. Presentation at Applied Business and Entrepreneurship
    Association International, November 2017. (voted Best Paper Award for session)

    “Financial Valuation of a Sporting Goods Retail Store,” with Mark Nagel and Matthew Brown.
    Poster presentation at North American Society for Sport Management, May 2016.

    “Cartel Behavior in United States College Sports: An Analysis of National Collegiate Athletic
    Association Football Enforcement Actions from 1990 to 2011,” with Mark Nagel, Richard
    Southall, and Nick Fulton. Presented at Western Economics Association International, January
    2016.

    “The College Basketball Players’ Labor Market: Ex Ante versus Ex Post Valuations” with David
    Berri and Robert Brown. Presented at Western Economics Association International, July 2015.

    “What drives Endorsement Values for Superstar Athletes?” with Terry Eddy and Giseob Hyun.
    Presented at Sport Management Association of Australia and New Zealand, November 2014.

    “The Beckham Effect: David Beckham’s Impact on Major League Soccer, 2007-2012,” with
    Stephen Shapiro and Tim DeSchriver. Presented at North American Society for Sport Management,
    May 2014.

    “Where is Everyone? An Examination of Consumer Demand for College Football Bowl Games,”
    with Terry Eddy and Rebecca Stewart. Presented at Collegiate Sports Research Institute
    conference, April 2014.

    “If We Build It, Will You Come?: Examining the Effect of Expansion Teams and Soccer-Specific
    Stadiums on Major League Soccer Attendance,” with Stephen Shapiro and Tim DeSchriver.
    Presented at North American Society for Sport Management, May 2013.

    “Should San Jose say ‘No Way’ to the Oakland A’s,” with Mark Nagel and Matt Brown. Presented
    at North American Society for Sport Management, May 2013.

    Panel member for “Financial Issues in Intercollegiate Sports.” Presented at the Santa Clara
    University Sports Law Symposium, 2012.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 99 of 109



“What's in a Name?: Does the Amount and Source of Public Financing Impact Team Names?” with
Nola Agha and Matt Brown. Presented at Western Economics Association International, July 2012.

“When Can Economic Impact be Positive? Twelve conditions that explain why smaller sports have
bigger impacts” with Nola Agha. Presented at Western Economics Association International, July
2012.

“Reflections on the MLB Collective Bargaining Agreement.” Part of a symposium on the
Economics of Labor-Management Relations in Sports Today at Western Economics Association
International, July 2012.

“The Economics of Competitive Balance on the Field and in the Courts.” Presented at the Santa
Clara University Sports Law Symposium, 2011.

“ ‘Paperless Ticketing’ and its Impact on the Secondary Market: An Economic Analysis with
Antitrust Implications” with Andy Schwarz. Presented at International Association of Venue
Managers, July 2011.

“ ‘Paperless Ticketing’ and its Impact on the Secondary Market: An Economic Analysis with
Antitrust Implications” with Andy Schwarz. Presented at TicketSummit, July 2011.

“ ‘Paperless Ticketing’ and its Impact on the Secondary Market: An Economic Analysis with
Antitrust Implications” with Andy Schwarz. Presented at Western Economics Association
International, July 2011.

“Financial Risk Management: The Role of a New Stadium in Minimizing the Variation in
Franchise Revenues” with Matt Brown, Chad McEvoy, and Mark Nagel. Presented at Western
Economics Association International, July 2011.

“A Panel Study of Factors Affecting Attendance at Major League Soccer Contests: 2007-2010”
with Tim DeSchriver. Presented at the Sport Marketing Association IX conference in New Orleans,
October 2010.

“The NCAA and the Prisoner’s Dilemma”. Presented at the Sports Law Symposium at the
University of Santa Clara Law School, September 2010.

“Financial Risk Management: The Role of a New Stadium in Minimizing the Variation in
Franchise Revenues” with Matt Brown, Chad McEvoy, and Mark Nagel. Presented at North
American Society for Sport Management, May 2010.

“An Analysis of the Value of Intercollegiate Athletics to its University: Methods”. Presented at the
Scholarly Conference on College Sport, April 2010.

“Demand, Consumer Surplus, and Pricing Inefficiency in the NFL: A Case Study of the Secondary
Ticket Market Using StubHub” with Joris Drayer and Chad McEvoy. Presented at North American
Society for Sport Management, May 2009.

“Luxury Suite Pricing in North American Sports Facilities” with Tim DeSchriver. Presented at
North American Society for Sport Management, May 2009.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 100 of 109



 “A Smorgasbord of Lessons Learned from Economic Impact Studies” Presented at North
 American Society for Sport Management, June 2008.

 “Globalization and Sport Finance: What is True and What is Myth?” with Mark Nagel and Ross
 Booth. Presented at the Sport Management Association of Australia and New Zealand, November
 2007.

 “Exploring the Myth that a Better Seed in the NCAA Men’s Basketball Tournament results in an ex
 ante Higher Payout” with Mark Nagel, Matt Brown, and Chad McEvoy. Presented at the Sport
 Management Association of Australia and New Zealand, November 2007.

 “Oakland A’s Baseball Simulator” with Joris Drayer. Presented at North American Society for
 Sport Management, June 2007.

 “Teaching Sport Financial Management: A Symposium” with Timothy DeSchriver, Matthew
 Brown, and Michael Mondello. Presented at North American Society for Sport Management, June
 2007.

 “The Economics of the Sports Industry,” presented to the MBA Program at the Haas School of
 Business, U.C. Berkeley, January 2007.

 “Practical Strategies for Variable Ticket Pricing in Professional Sports” with Chad McEvoy, Matt
 Brown, and Mark Nagel. Presented at Sport Marketing Association IV, November 2006.

 “Do the Giants Compete with the A’s: The Degree of Competition Between Teams”, presented at
 Western Economic Association International, July 2006.

 “Do the Giants Compete with the A’s: The Degree of Competition Between Teams”, presented at
 North American Society for Sport Management, June 2006.

 “Measuring Sponsorship Return on Investment: A Need for Quantitative Analysis” with Matt
 Brown, Mark Nagel, and Chad McEvoy. Presented at Sport Marketing Association III, November
 2005.

 “The Use of Economic Impact Analysis for Marketing Purposes” with Dick Irwin and Matt Brown.
 Presented at Sport Marketing Association III, November 2005.

 “Is Free Riding a Problem in Sports Leagues?: Adverse Incentives Caused by Revenue Sharing”
 with Mark Nagel, Chad McEvoy, and Matt Brown. Presented at Western Economic Association
 International, July 2005.

 “Public Funds for Private Benefit: Equity Issues in Sport Stadia Funding and the Question of Who
 Really Pays,” with Matt Brown and Mark Nagel. Presented at North American Society for Sport
 Management, June 2005.

 “Is Free Riding a Problem in Sports Leagues?: Adverse Incentives Caused by Revenue Sharing”
 with Mark Nagel, Chad McEvoy, and Matt Brown. Presented at North American Society for Sport
 Management, June 2005.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 101 of 109



 “Is Free Riding a Problem in Sports Leagues?: Adverse Incentives Caused by Revenue Sharing”
 with Mark Nagel, Chad McEvoy, and Matt Brown. Accepted by Sport Management Association of
 Australia and New Zealand, Nov. 2004.

 “Redskins: Legal, Financial, and Policy Issues relative to Harjo v. Pro-Football, Inc.” with Richard
 Southall, Matt Brown, and Mark Nagel. Presented at North American Society for the Sociology of
 Sport, Nov. 2004.

 “An Analysis of Distance Traveled and Tourism Economic Impact: A Test of the Alchian-Allen
 Theorem” with Matt Brown, Mark Nagel, and Chad McEvoy. Presented at Sport Marketing
 Association II conference, Nov. 2004.

 “Is Free Riding a Problem in Sports Leagues?: Adverse Incentives Caused by Revenue Sharing”
 with Mark Nagel, Chad McEvoy, and Matt Brown. Presented at Sport Marketing Association II
 conference, Nov. 2004.

 “Beyond The Economic Impact Study: Examining Economic Impact Data for Support of the Third
 Law of Demand” with Matthew Brown, Mark Nagel, and Chad McEvoy. Presented at North
 American Society for Sport Management, 2004.

 “Optimal Variable Ticket Pricing in Major League Baseball” with Mark Nagel, Chad McEvoy, and
 Matthew Brown. Presented at North American Society for Sport Management, 2004.

 “Clarett v. NFL: Age Eligibility Rules and Antitrust Law in Professional Sports” with Chad
 McEvoy, Mark Nagel, and Matt Brown. Presented at Sport and Recreation Law Association, 2004.

 “Variable Pricing in Baseball: Or, What Economists Would Just Call ‘Pricing’,” presented at
 Western Economic Association International, 2003.

 “The Impact of Stadia on Wealth Maximization in the National Football League: To Build or
 Renovate?” with Matthew Brown, Mark Nagel, and Chad McEvoy. Presented at North American
 Society for Sport Management, 2003.

 “Major League Baseball’s Antitrust Immunity: Examining the Financial Implications of Relocation
 Rules,” with Matthew Brown and Mark Nagel. Presented at Society for the Study of the Legal
 Aspects of Sport and Physical Activity, 2003.

 “Locational Choice in the NBA: An Examination of Potential Cities for Expansion or Relocation,”
 presented at North American Society for Sport Management, 2002.

 Panel discussant on the effects of the economy on the business of sports at Sports Facilities and
 Franchises Forum, Dallas, TX 2002 (presented by SportsBusiness Journal).

 “Psychic Impact Findings in Sports,” presented at Sport Management Association of Australia and
 New Zealand, 2001.

 “Locational Choice in the NBA: An Examination of Potential Cities for Expansion or Relocation”
 presented at Sport Management Association of Australia and New Zealand, 2001.

 “Psychic Impact as a Decision Making Criterion,” presented at the North American Society for
 Sport Management, 2000.
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 102 of 109




     “Economic Impact Methods,” presented at the North American Society for Sport Management,
     2000.

     “Valuation of Naming Rights,” presented at the Sports Finance Forum, 2000.

     “ ‘Amateurism’ in Big-Time College Sports,” presented at the Western Economic Association
     International, 1999.

     “Does Bat Day Make Cents?: The Effect of Promotions on the Demand for Baseball,” with Mark
     McDonald. Presented at the 17th Annual Consumer Psychology Conference, 1998.

     “A Test of the Optimal Positive Production Network Externality in Major League Baseball,”
     presented at the North American Society for Sport Management Conference, 1998.

     “A Test of the Optimal Positive Production Network Externality in Major League Baseball,”
     presented at the Western Economic Association International, 1998.

     “The NBA, Exit Discrimination, and Career Earnings,” presented at the Western Economic
     Association International, 1997.

     “Sports Salary Determination,” presented at the International Atlantic Economic Society
     Conference, 1997.

     “A Model of a Professional Sports League,” presented at the International Atlantic Economic
     Society Conference, 1996.

     “Transferability of Case Study Research: An Example from the Semiconductor Industry,”
     presented at the American Society of Training and Development Conference, 1996.

EDITORIAL/REVIEWER BOARDS OF PEER-REVIEWED JOURNALS

     Case Studies in Sport Management, 2011 – present (founding member)
     International Journal of Sport Finance, 2006 – present (founding member)
     International Journal of Sport Management and Marketing, 2011-present
     Journal of Quantitative Analysis in Sports, 2005 – 2012 (founding member)
     Journal of Risk and Financial Management, 2019-present (Reviewer Board member)
     Journal of Sport Management, 2003 – present
       Associate Editor, 2010 – 2012
     Sport Management Review, 2001 – 2008

Global Interdisciplinary Business-Economics Advancement Conference, 2014
        Scientific Committee member

REFEREE FOR PEER-REVIEWED JOURNALS & GRANTING AGENCIES

     American Behavioral Scientist, 2008
     Applied Economics Letters, 2018
     Axioms, 2017
     Case Studies in Sport Management, 2012, 2014a, 2014b, 2015, 2017, 2019
     Communication & Sport, 2019
   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 103 of 109



    Contemporary Economic Policy, 2004
    Eastern Economic Journal, 2010
    Economic Inquiry, 2008, 2010, 2011
    Economics and Business Letters, 2018
    European Sport Management Quarterly, 2012
    Future Internet, 2019
    Industrial Relations, 1993, 2000, 2000, 2001, 2013
    International Journal of Financial Studies, 2018
    International Journal of Sport Communication, 2011
    International Journal of Sport Finance, 2005, 2006a, 2006b, 2006c, 2007a, 2007b, 2008a, 2008b,
                                    2010, 2011, 2012, 2013, 2014a, 2014b, 2014c, 2015, 2017, 2018,
                                    2019
    International Journal of Sport Management and Marketing, 2005, 2010, 2013, 2014, 2017
    International Journal of Sports Marketing and Sponsorship, 2016, 2018a, 2018b, 2019
    International Journal of Sport Policy and Politics, 2014
    International Review for the Sociology of Sport, 2012
    Journal of Functional Morphology and Kinesiology, 2018
    Journal of Global Sport Management, 2018
    Journal of Industrial Economics, 1997
    Journal of Intercollegiate Sport, 2016
    Journal of Sport Management, 2001, 2002, 2003a, 2003b, 2004a, 2004b, 2004c, 2004d, 2004e,
                                    2005a, 2005b, 2005c, 2005d, 2006a, 2006b, 2006c, 2006d, 2006e,
                                    2006f, 2006g, 2006h, 2006i, 2007a, 2007b, 2007c, 2007d, 2008a,
                                    2008b, 2008c, 2008d, 2009a, 2009b, 2009c, 2009d, 2009e, 2009f,
                                    2009g, 2010a, 2010b, 2010c, 2010d, 2011a, 2011b, 2013, 2013b,
                                    2014, 2015a, 2015b, 2016a, 2016b, 2016c, 2016d, 2017a, 2017b,
                                    2017c, 2017d, 2018a, 2018b, 2018c, 2018d, 2019a, 2019b
    Journal of Sports Economics, 2003, 2007, 2008a, 2008b, 2009, 2010, 2011, 2012a, 2012b, 2014a,
                                    2014b, 2015a, 2015b, 2016, 2018, 2019
    Journal of Venue and Event Management, 2012
    Journal of the Quantitative Analysis of Sports, 2005, 2006a, 2006b, 2007
    Mathematical Problems in Engineering, 2018
    Perceptual and Motor Skills, 2009
    Review of Economics and Statistics, 2017
    Review of Industrial Organization, 2012, 2013, 2015
    Soccer & Society, 2014
    Southern Economic Journal, 2001, 2007a, 2007b
    Sport, Business and Management: An International Journal, 2011, 2012, 2013, 2017, 2018
    Sport Management Review, 2002a, 2002b, 2003a, 2003b, 2003c, 2003d, 2004a, 2004b, 2004c,
                                    2006a, 2006b, 2006c, 2007a, 2007b, 2007c, 2010a, 2010b, 2011,
                                    2015, 2016, 2017
    Sport Marketing Quarterly, 2015, 2018
    Sustainability, 2018

    External review of $250,000 grant proposal for the Social Sciences and Humanities Research
    Council of Canada, 2008

PROFESSIONAL AFFILIATIONS (CURRENT AND PREVIOUS)
    American Bar Association
    American Economic Association
   Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 104 of 109



    National Association of Certified Valuation Analysts
    North American Society for Sport Management
    North American Association of Sports Economists
    Sport and Recreation Law Association
    Sport Marketing Association
    Sports Lawyers Association
    Western Economic Association International



TESTIMONY

    Provided expert report and deposition pertaining to financial harm of alleged misleading advertising
    in The People of the State of California v. Hertz et al. 2019.

    Financial and economic analysis and testimony of baseball and AT&T Park for Assessment Appeals
    Board (property tax dispute). 2018.

    Provided arbitration testimony on damages regarding an NBA agent and agency in ISE v. Dan
    Fegan. 2018.

    Provided trial and deposition testimony and six expert reports pertaining to class certification,
    liability, damages, and injunction issues in college sports in the federal lawsuit In Re: NCAA
    Athletic GIA Cap Antitrust Litigation. 2015-18.

    Provided expert report pertaining to damages in auto racing case between a driver and his agent in
    Sports Management Network v. Kurt Busch. 2018.

    Public testimony on forecast of economic impact of Rocky Mountain Sports Park on Windsor, CO
    to the Windsor City Council. 2017.

    Provided expert report pertaining to the economics of ticketing and personal seat licenses (PSLs) in
    RCN Capital v. Los Angeles Rams. 2017.

    Provided trial testimony (and multiple reports and depositions) on financial harm pertaining to FTC
    v. DirecTV. 2017.

    Provided declaration pertaining to the economics of ticketing for sports and entertainment in
    Glickman et al. v. Live Nation et al. 2016.

    Provided declaration pertaining to the economics of ticketing for sports and entertainment in
    Pollard v. AEG Live, et al. 2016.

    Provided declaration pertaining to the economics of ticketing for sports and entertainment in
    Finkelman v. NFL. 2016.

    Provided deposition testimony and submitted two expert reports pertaining to class certification
    issues in college football in Rock v. NCAA. 2014-16.

    Submitted an expert report on damages pertaining to an endorsement relationship in Frank Thomas
    v. Reebok. 2015.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 105 of 109




Provided deposition testimony and submitted an expert report pertaining to the economic
relationship between two boxing entities in Garcia v. Top Rank, Inc. 2015.

Provided trial testimony (and multiple reports and depositions) on class certification issues,
damages, and antitrust economics in regards to group licensing for former and current college
football and basketball players in O’Bannon et al. v. NCAA. 2013-14.

Submitted three expert reports regarding lost earnings for a Major League Baseball player in Backe
et al. v. Fertitta Hospitality, LLC et al. 2013.

Submitted two expert reports on class certification issues in regards to ticket holder lawsuit in
Phillips et al. v. Comcast Spectacor et al. 2013.

Submitted expert report in a federal case involving defamation of character in the boxing industry
(Pacquiao v. Mayweather Jr. et al.). 2012.

Provided deposition testimony and prepared expert report regarding an alleged sponsorship breach
of contract in motorsports (Vici Racing, LLC v. T-Mobile USA, Inc.). 2012.

Prepared expert witness testimony on trade secrets case involving the sports consulting industry
(Sport Management Research Institute v. Keehn). 2011.

Provided deposition testimony on the value of a minor league baseball team and related damages
from an alleged breach of a facility lease permit (Long Beach Armada v. City of Long Beach).
2011.

Provided deposition testimony on the value of athlete endorsements in a breach of contract case
involving an NBA player and a charter school business in an arbitration proceeding (D Wade’s
Place v. Dwyane Wade). 2010.

Provided deposition testimony on the value of athlete endorsements in a breach of contract case
involving an NBA player and a restaurant investment in a state court proceeding (Rodberg v.
Dwyane Wade). 2010.

Submitted two reports and provided deposition and arbitration testimony regarding damages related
to how media coverage has impacted an NFL team’s brand (Kiffin v. Raiders). 2009.

Submitted expert report, rebuttal report, gave deposition and trial testimony in federal court
(Adderley et al. v NFLPA & NFLPI). 2008.

Public testimony on economic impact of a Major League Soccer stadium in San Jose to the San
Jose City Council. 2008.

Public testimony on economic impact of six sports and cultural events in San Jose to the San Jose
City Council. 2007.

Submitted expert report, rebuttal report, and testified at arbitration hearing on the financial
valuation of Major League Soccer (Rothenberg v. Major League Soccer, LLC). 2006.
Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 106 of 109



Named expert witness for a Major League Baseball club to analyze a punitive damages claim from
an injury at a baseball game (Bueno v. Rangers). 2006.

Prepared expert testimony on liability and damages related to the operations of a minor baseball
league on behalf of the league’s owner (Don Altman et al., v. Jeffrey Mallet, et al.). Case was
settled prior to deposition. 2004.

Public testimony on economic impact of an existing and new professional football stadium in
Irving, TX to the Irving City Council (two council meetings). 2004.

Testimony on college athletics regarding Senate Bill 193 to the California State Senate
Subcommittee on Entertainment. 2003.

Public testimony on economic impact of a downtown entertainment district in Sacramento to the
Sacramento City Council (two council meetings). 2003.

Determination of IP valuation and damages from a clothing endorsement alleged breach of contract
for PGA Tour player (Stankowski v. Bugle Boy). Submitted expert report. Case was settled prior to
deposition. 2000.

Deposition testimony in breach of contract matter concerning damages analysis in the auto racing
industry (Parente v. Della Penna Racing). 2000.

Public testimony on forecast of economic impact of Pan Am Games on San Antonio to the San
Antonio City Council. 1999.

                                                                        Updated March 2019
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 107 of 109



                                             APPENDIX B

                                      DOCUMENTS CONSIDERED


DATA
"master_data.sas7bdat” from Settlement Backup Data.

DEPOSITION
Deposition of Mark Emmert, January 12, 2017. pp. 162-163.

EXPERT REPORTS
Expert Report of Daniel A. Rascher on Injunctive Class Certification, June 25, 2015.
Expert Report of Daniel A. Rascher on Damages Class Certification, February 16, 2016.
Corrected Expert Reply Report of Daniel A. Rascher on Damages Class Certification, October 12, 2016.
Expert Declaration of Daniel A. Rascher in Support of Motion for Preliminary Approval of Damages
        Classes, February 2, 2017.
Expert Report of Daniel A. Rascher on Economic Liability Issues for the Injunctive Classes, March 21,
        2017.
Expert Reply Report of Daniel A. Rascher on Economic Liability Issues for the Injunctive Classes, June
        21, 2017.

TESTIMONY
Direct Testimony of Dr. Daniel A. Rascher, July 3, 2018.
Expert Direct Examination Declaration of Professor James J. Heckman, July 11, 2018.
Rebuttal Testimony of Dr. Daniel A. Rascher, July 17, 2018.

TRANSCRIPTS
NO. 14-MD-2541 CW, TUESDAY, SEPTEMBER 4, 2018, Trial Transcript Volume 1, pp. 10-190.

WEBSITES
Broughton, David; “CFP champ has shot at up to $5,600 in gifts.” SportsBusiness Journal, 5 December
        2016, (bit.ly/2mcaQ6K).
Broughton, David; “Sony’s suite is latest innovation in bowl gifts.” SportsBusiness Journal, 8 December
        2008, bit.ly/2lxfUp5.
Hoyt, Elizabeth. "Top 10 Highest Paid U.S. Internships." Fastweb, 12 May 2017, https://bit.ly/2U91Lir
Kowarski, Ilana. "See the Price, Payoff of Law School Before Enrolling." U.S. News & World Report, 12
        March 2019, https://bit.ly/2JBA6Tg
"2018 Premium 6th Gen Lenovo ThinkPad X1 Carbon 14" FHD IPS Laptop." Amazon.com, n.d.,
        accessed 21 March 2019, https://amzn.to/2OsESS2
"500 Hour Master Barber Program." American Barber Institute, n.d., https://bit.ly/2HGVVPs
"Adult Education Graduate Certificate." Auburn University College of Education, Auburn University,
        n.d., https://bit.ly/2YpaKeE
"Annual Tuition & Fees." Office of Planning and Budgeting, University of Washington, n.d.,
        https://bit.ly/2HRUv3V
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 108 of 109



"Bachelor's degrees conferred by postsecondary institutions, by field of study: selected years, 1970-71
        through 2015-16." Digest of Education Statistics, IES: National Center for Education Statistics
        (NCES), n.d., https://bit.ly/2uIUfw2
"Barbering (BAR)." Lawson State Community College, n.d., https://bit.ly/2TtigBC
"Bursar: Graduate Fees." Brown University, n.d., https://bit.ly/2WmOgt2.
"Cheapest Colleges for Automobile/Automotive Mechanics Technology/Technician." College Calc, n.d.,
        https://bit.ly/2HR7EKM
"Cheapest Colleges for Building/ Home/ Construction Inspection/ Inspector." College Calc, n.d.,
        https://bit.ly/2HSV2mi
"Cost Information." Yale School of Management, Yale University, n.d., https://bit.ly/2UcwgnH
"Cost of Attendance (COA)." Edvisors, n.d., https://bit.ly/2UWaWQo
"Cost of CDL License Classes." CDL Career Now, n.d., https://bit.ly/2UR1bTO
"Division I Graduation Rates Database: Four- Class Rate by Sport- Federal Graduation Rate." NCAA®,
        n.d., https://on.ncaa.com/2Yjg6Ix
"Double Basses." Music & Arts, n.d., accessed 24 March 2019, https://bit.ly/2HDkuNv
"ECU's Estimated Cost of Attendance (COA)." East Carolina University, n.d., https://bit.ly/2mpETv1
"Fall 2018/ Winter 2019 Tuition Rates." University of Michigan-Flint, n.d., https://bit.ly/2FEeLUf
"First Destinations for the College Class of 2017." National Association of Colleges and Employers
        (NACE), December 2018, https://bit.ly/2HDWidH
"Heisman Trust." Heisman Trophy, n.d., https://bit.ly/2HXeVsB
"Lawson State Community College- Tuition & Fees." Lawson State Community College, n.d.,
        https://bit.ly/2usPO8P
"Master of Arts in Teaching." Brown University, n.d., https://bit.ly/2JCiXcd
"Master of Science in Nursing (MSN) Entry into Nursing Program." Johns Hopkins School of Nursing,
        Johns Hopkins, n.d., https://bit.ly/2M7qwIO
"Master of Science in Nursing (MSN) Program: About the Program." University of Michigan-Flint, n.d.,
        https://bit.ly/2WlwXIL
"Most expensive full-time MBA programs in America." The Economist, 16 March 2018,
        https://bit.ly/2HGJcfA
"Music." Data USA, Datawheel, n.d., https://bit.ly/2HGmx3o
"Post- Eligibility Opportunities Program: Setting the Standard for Life Beyond Athletics." University of
        Nebraska at Lincoln, n.d., https://bit.ly/2UXbdT9
"Preliminary Mild/ Moderate Education Specialist Instruction Credential." Pacific Oaks College, 8
        February 2019, https://bit.ly/2FBCoOq
"Student Bb Trumpets." Music & Arts.com, n.d., accessed 24 March 2019, https://bit.ly/2WmKVKo
"The 10 Most Affordable Business Schools." Affordable Schools, n.d., https://bit.ly/2FCRvXX
"The 5 Most Expensive Nursing Schools in the U.S." The Journal of Advanced Practice Nursing,
        American Society of Registered Nurses, 15 January 2015, https://bit.ly/2TZzyeI
"Top 10 Most Affordable Traditional Nursing Degree Programs." Nursing School Hub, n.d.,
        https://bit.ly/2UUTtI7
"Tuition & Credit Hours- RSI." The Refrigeration School, n.d., https://bit.ly/2FmT8r2
"Tuition and Fees." Pacific Oaks College, 22 Jan. 2019, https://bit.ly/2TZzmfu
"Tuition and Student Fees." AAMC, Association of Medical Colleges, n.d., https://bit.ly/2TW1MqJ
"Tuition Information." Auburn University, n.d., https://bit.ly/2Tz6cP8
"Tuition Rates by Field." Cornell University Graduate School, Cornell University, 2019,
        https://bit.ly/2uqzW6O
2018-19 NCAA® Division I Manual, pp. 237-8
    Case 4:14-md-02541-CW Document 1169-1 Filed 03/26/19 Page 109 of 109



                                            APPENDIX C

                                 SOURCES FOR EXHIBITS 3 AND 5

EXHIBIT 3 SOURCES
"500 Hour Master Barber Program." American Barber Institute, n.d., https://bit.ly/2HGVVPs
"Barbering (BAR)." Lawson State Community College, n.d., https://bit.ly/2TtigBC
"Cheapest Colleges for Automobile/Automotive Mechanics Technology/Technician." College Calc, n.d.,
        https://bit.ly/2HR7EKM
"Cheapest Colleges for Building/ Home/ Construction Inspection/ Inspector." College Calc, n.d.,
        https://bit.ly/2HSV2mi
"Cost of CDL License Classes." CDL Career Now, n.d., https://bit.ly/2UR1bTO
"Lawson State Community College- Tuition & Fees." Lawson State Community College, n.d.,
        https://bit.ly/2usPO8P
"Tuition & Credit Hours- RSI." The Refrigeration School, n.d., https://bit.ly/2FmT8r2

EXHIBIT 5 SOURCES
Kowarski, Ilana. "See the Price, Payoff of Law School Before Enrolling." U.S. News & World Report, 12
        March 2019, https://bit.ly/2JBA6Tg
"Adult Education Graduate Certificate." Auburn University College of Education, Auburn University,
        n.d., https://bit.ly/2YpaKeE
"Annual Tuition & Fees." Office of Planning and Budgeting, University of Washington, n.d.,
        https://bit.ly/2HRUv3V
"Bursar: Graduate Fees." Brown University, n.d., https://bit.ly/2WmOgt2.
"Cost Information." Yale School of Management, Yale University, n.d., https://bit.ly/2UcwgnH
"ECU's Estimated Cost of Attendance (COA)." East Carolina University, n.d., https://bit.ly/2mpETv1
"Fall 2018/ Winter 2019 Tuition Rates." University of Michigan-Flint, n.d., https://bit.ly/2FEeLUf
"Master of Arts in Teaching." Brown University, n.d., https://bit.ly/2JCiXcd
"Master of Science in Nursing (MSN) Entry into Nursing Program." Johns Hopkins School of Nursing,
        Johns Hopkins, n.d., https://bit.ly/2M7qwIO
"Master of Science in Nursing (MSN) Program: About the Program." University of Michigan-Flint, n.d.,
        https://bit.ly/2WlwXIL
"Most expensive full-time MBA programs in America." The Economist, 16 March 2018,
        https://bit.ly/2HGJcfA
"Preliminary Mild/ Moderate Education Specialist Instruction Credential." Pacific Oaks College, 8
        February 2019, https://bit.ly/2FBCoOq
"The 10 Most Affordable Business Schools." Affordable Schools, n.d., https://bit.ly/2FCRvXX
"The 5 Most Expensive Nursing Schools in the U.S." The Journal of Advanced Practice Nursing,
        American Society of Registered Nurses, 15 January 2015, https://bit.ly/2TZzyeI
"Top 10 Most Affordable Traditional Nursing Degree Programs." Nursing School Hub, n.d.,
        https://bit.ly/2UUTtI7
"Tuition and Fees." Pacific Oaks College, 22 Jan. 2019, https://bit.ly/2TZzmfu
"Tuition and Student Fees." AAMC, Association of Medical Colleges, n.d., https://bit.ly/2TW1MqJ
"Tuition Information." Auburn University, n.d., https://bit.ly/2Tz6cP8
"Tuition Rates by Field." Cornell University Graduate School, Cornell University, 2019,
        https://bit.ly/2uqzW6O
